[a15091703101thirdamended001.jpg]
Exhibit 10.1 EXECUTION COPY THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as
of September 24, 2019 among MATERION CORPORATION MATERION NETHERLANDS B.V. The
Other Foreign Subsidiary Borrowers Party Hereto The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A. as Administrative Agent WELLS FARGO BANK, NATIONAL
ASSOCIATION and BANK OF AMERICA, N.A. as Co-Syndication Agents KEYBANK NATIONAL
ASSOCIATION as Documentation Agent _____________________________________
JPMORGAN CHASE BANK, N.A. as Sole Bookrunner and Sole Lead Arranger
US-DOCS\109992667.6



--------------------------------------------------------------------------------



 
[a15091703101thirdamended002.jpg]
TABLE OF CONTENTS Page ARTICLE I Definitions
................................................................................................................................
1 SECTION 1.01. Defined Terms
................................................................................................................
1 SECTION 1.02. Classification of Loans and Borrowings
....................................................................... 31
SECTION 1.03. Terms
Generally............................................................................................................
31 SECTION 1.04. Accounting Terms; GAAP
............................................................................................
32 SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement
................................. 32 SECTION 1.06. Interest Rates; LIBOR
Notification
..............................................................................
33 SECTION 1.07. Divisions
.......................................................................................................................
33 SECTION 1.08. Pro Forma Adjustments for Acquisitions and Dispositions
.......................................... 34 ARTICLE II The Credits
............................................................................................................................
34 SECTION 2.01. Commitments
................................................................................................................
34 SECTION 2.02. Loans and Borrowings
..................................................................................................
34 SECTION 2.03. Requests for Revolving Borrowings
............................................................................. 35
SECTION 2.04. Determination of Dollar Amounts
................................................................................
36 SECTION 2.05. Swingline
Loans............................................................................................................
36 SECTION 2.06. Letters of Credit
............................................................................................................
38 SECTION 2.07. Funding of Borrowings
.................................................................................................
43 SECTION 2.08. Interest Elections
...........................................................................................................
44 SECTION 2.09. Termination and Reduction of Commitments
............................................................... 45 SECTION 2.10.
Repayment of Loans; Evidence of Debt
....................................................................... 45
SECTION 2.11. Prepayment of Loans
....................................................................................................
46 SECTION 2.12. Fees
...............................................................................................................................
47 SECTION 2.13. Interest
..........................................................................................................................
48 SECTION 2.14. Alternate Rate of Interest
..............................................................................................
49 SECTION 2.15. Increased Costs
.............................................................................................................
50 SECTION 2.16. Break Funding Payments
..............................................................................................
52 SECTION 2.17. Taxes
.............................................................................................................................
52 SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
..........................................................................................................................
56 SECTION 2.19. Mitigation Obligations; Replacement of Lenders
......................................................... 58 SECTION 2.20.
Expansion
Option..........................................................................................................
59 SECTION 2.21. Market Disruption
.........................................................................................................
60 SECTION 2.22. Judgment Currency
.......................................................................................................
61 SECTION 2.23. Designation of Foreign Subsidiary Borrowers
.............................................................. 61 SECTION 2.24.
Defaulting Lenders
........................................................................................................
62 SECTION 2.25. Extension of Maturity Date.
..........................................................................................
64 ARTICLE III Representations and Warranties
...........................................................................................
66 SECTION 3.01. Organization; Powers; Subsidiaries
..............................................................................
66 SECTION 3.02. Authorization; Enforceability
.......................................................................................
66 SECTION 3.03. Governmental Approvals; No Conflicts
....................................................................... 67
SECTION 3.04. Financial Condition; No Material Adverse Change
...................................................... 67 SECTION 3.05.
Properties
......................................................................................................................
67



--------------------------------------------------------------------------------



 
[a15091703101thirdamended003.jpg]
Table of Contents (continued) Page SECTION 3.06. Litigation and Environmental
Matters
.......................................................................... 67
SECTION 3.07. Compliance with Laws
.................................................................................................
68 SECTION 3.08. Investment Company Status
.........................................................................................
68 SECTION 3.09. Taxes
.............................................................................................................................
68 SECTION 3.10. ERISA
...........................................................................................................................
68 SECTION 3.11. Disclosure
.....................................................................................................................
68 SECTION 3.12. Federal Reserve Regulations
.........................................................................................
68 SECTION 3.13. [Intentionally Omitted]
.................................................................................................
68 SECTION 3.14. No Default
.....................................................................................................................
68 SECTION 3.15. [Intentionally Omitted]
.................................................................................................
68 SECTION 3.16. Solvency
........................................................................................................................
69 SECTION 3.17. Insurance
.......................................................................................................................
69 SECTION 3.18. Security Interest in Collateral
.......................................................................................
69 SECTION 3.19. Anti-Corruption Laws and Sanctions
............................................................................ 69
SECTION 3.20. EEA Financial Institutions
............................................................................................
70 SECTION 3.21. Dutch Fiscal Unity
........................................................................................................
70 SECTION 3.22. Residency for Tax Purposes
..........................................................................................
70 ARTICLE IV Conditions
............................................................................................................................
70 SECTION 4.01. Effective Date
...............................................................................................................
70 SECTION 4.02. Each Credit Event
.........................................................................................................
71 SECTION 4.03. Designation of a Foreign Subsidiary Borrower
............................................................ 72 ARTICLE V
Affirmative Covenants
..........................................................................................................
72 SECTION 5.01. Financial Statements and Other Information
................................................................ 72 SECTION
5.02. Notices of Material Events
............................................................................................
74 SECTION 5.03. Existence; Conduct of Business
....................................................................................
74 SECTION 5.04. Payment of Obligations
.................................................................................................
74 SECTION 5.05. Maintenance of Properties; Insurance
........................................................................... 75
SECTION 5.06. Books and Records; Inspection Rights
......................................................................... 75
SECTION 5.07. Compliance with Laws and Material Contractual Obligations
..................................... 76 SECTION 5.08. Use of
Proceeds.............................................................................................................
76 SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances ............... 76 SECTION 5.10. Fiscal Unity for Dutch Tax Purposes
............................................................................ 78
SECTION 5.11. Allocation of Tax Losses
..............................................................................................
78 SECTION 5.12. Residency for Tax Purposes
..........................................................................................
78 SECTION 5.13. Post-Closing Matters
.....................................................................................................
78 ARTICLE VI Negative Covenants
.............................................................................................................
79 SECTION 6.01. Indebtedness
..................................................................................................................
79 SECTION 6.02. Liens
..............................................................................................................................
81 SECTION 6.03. Fundamental Changes and Asset Sales
......................................................................... 85
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
...................................... 86 SECTION 6.05. Swap Agreements
.........................................................................................................
88 SECTION 6.06. Transactions with Affiliates
..........................................................................................
88 SECTION 6.07. Restricted Payments
......................................................................................................
88 ii



--------------------------------------------------------------------------------



 
[a15091703101thirdamended004.jpg]
Table of Contents (continued) Page SECTION 6.08. Restrictive Agreements
.................................................................................................
89 SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents
....................................................................................................................
89 SECTION 6.10. Sale and Leaseback Transactions
..................................................................................
90 SECTION 6.11. Financial Covenants
......................................................................................................
90 ARTICLE VII Events of Default
................................................................................................................
90 SECTION 7.01. Events of Default
..........................................................................................................
90 SECTION 7.02. Remedies Upon an Event of Default
............................................................................. 92
ARTICLE VIII The Administrative Agent
.................................................................................................
93 SECTION 8.01. Authorization and Action.
.............................................................................................
93 SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc
............................................... 96 SECTION 8.03. Posting of
Communications
..........................................................................................
97 SECTION 8.04. The Administrative Agent Individually
........................................................................ 98
SECTION 8.05. Successor Administrative Agent
...................................................................................
99 SECTION 8.06. Acknowledgements of Lenders and Issuing Bank
...................................................... 100 SECTION 8.07.
Collateral Matters
........................................................................................................
100 SECTION 8.08. Credit Bidding
.............................................................................................................
101 SECTION 8.09. Certain ERISA Matters
...............................................................................................
102 SECTION 8.10. Certain Foreign Pledge Matters
..................................................................................
103 ARTICLE IX Miscellaneous
....................................................................................................................
104 SECTION 9.01. Notices
........................................................................................................................
104 SECTION 9.02. Waivers; Amendments
................................................................................................
105 SECTION 9.03. Expenses; Indemnity; Damage Waiver
....................................................................... 108
SECTION 9.04. Successors and Assigns
...............................................................................................
110 SECTION 9.05. Survival
.......................................................................................................................
114 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
................................. 115 SECTION 9.07. Severability
.................................................................................................................
115 SECTION 9.08. Right of
Setoff.............................................................................................................
115 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
..................................... 116 SECTION 9.10. WAIVER OF JURY TRIAL
.......................................................................................
117 SECTION 9.11. Headings
.....................................................................................................................
117 SECTION 9.12. Confidentiality
............................................................................................................
117 SECTION 9.13. USA PATRIOT Act
....................................................................................................
118 SECTION 9.14. Appointment for Perfection
........................................................................................
118 SECTION 9.15. Interest Rate Limitation
..............................................................................................
119 SECTION 9.16. No Advisory or Fiduciary Responsibility
................................................................... 119 SECTION
9.17. Attorney Representation
.............................................................................................
120 SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ................. 120 SECTION 9.19. Acknowledgement Regarding Any
Supported QFCs ................................................. 120 SECTION
9.20. Releases of Subsidiary Guarantors.
............................................................................ 121
ARTICLE X Company Guarantee
............................................................................................................
122 iii



--------------------------------------------------------------------------------



 
[a15091703101thirdamended005.jpg]
Table of Contents (continued) Page SCHEDULES: Schedule 2.01 – Commitments
Schedule 2.06 – Existing Letters of Credit Schedule 3.01 – Subsidiaries Schedule
6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 –
Existing Investments EXHIBITS: Exhibit A – Form of Assignment and Assumption
Exhibit B – [Intentionally Omitted] Exhibit C – Form of Increasing Lender
Supplement Exhibit D – Form of Augmenting Lender Supplement Exhibit E – List of
Closing Documents Exhibit F-1 – Form of Borrowing Subsidiary Agreement Exhibit
F-2 – Form of Borrowing Subsidiary Termination Exhibit G-1 – Form of Borrowing
Request Exhibit G-2 – Form of Interest Election Request Exhibit H – Form of Note
Exhibit I-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships) Exhibit I-2 – Form of U.S. Tax Certificate (Foreign Participants
That Are Not Partnerships) Exhibit I-3 – Form of U.S. Tax Certificate (Foreign
Participants That Are Partnerships) Exhibit I-4 – Form of U.S. Tax Certificate
(Foreign Lenders That Are Partnerships) iv



--------------------------------------------------------------------------------



 
[a15091703101thirdamended006.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 24, 2019 among MATERION CORPORATION, MATERION NETHERLANDS B.V., the
other FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS
from time to time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as
Co-Syndication Agents and KEYBANK NATIONAL ASSOCIATION, as Documentation Agent.
WHEREAS, the Company, the Foreign Subsidiary Borrowers party thereto, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
thereunder, are currently party to the Second Amended and Restated Credit
Agreement, dated as of June 20, 2013 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”). WHEREAS,
the Company, the Foreign Subsidiary Borrowers, the Lenders and the
Administrative Agent have agreed to enter into this Agreement in order to (i)
amend and restate the Existing Credit Agreement in its entirety, (ii)
re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall constitute “Obligations” hereunder and be repayable in
accordance with the terms of this Agreement, and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers.
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Company and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof. WHEREAS, it is also the intent of the Company and the other Loan Parties
to confirm that all obligations under the applicable “Loan Documents” (as
referred to and defined in the Existing Credit Agreement) shall continue in full
force and effect as modified or restated by the Loan Documents (as referred to
and defined herein) and that, from and after the Effective Date, all references
to the “Credit Agreement” contained in any such existing “Loan Documents” shall
be deemed to refer to this Agreement. NOW, THEREFORE, in consideration of the
premises and the mutual covenants contained herein, the parties hereto agree
that the Existing Credit Agreement is hereby amended and restated as follows:
ARTICLE I Definitions SECTION 1.01. Defined Terms. As used in this Agreement,
the following terms have the meanings specified below: “ABR” when used in
reference to any Loan or Borrowing, refers to such Loan, or the Loans comprising
such Borrowing, bearing interest at a rate determined by reference to the
Alternate Base Rate. “Acquisition” means any transaction, or any series of
related transactions, consummated on or after the Effective Date, by which the
Company or any Subsidiary (a) acquires any going business



--------------------------------------------------------------------------------



 
[a15091703101thirdamended007.jpg]
or all or substantially all of the assets of any Person, whether through
purchase of assets, merger or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person. “Additional Commitment
Lender” is defined in Section 2.25(d). “Adjusted LIBO Rate” means, with respect
to any Eurocurrency Borrowing for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder. “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent. “Affected Foreign Subsidiary”
means (a) any Foreign Subsidiary organized under the laws of a jurisdiction
other than the Netherlands and (b) any Foreign Subsidiary Holding Company.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Aggregate
Commitment” means the aggregate of the Commitments of all of the Lenders, as
reduced or increased from time to time pursuant to the terms and conditions
hereof. As of the Effective Date, the Aggregate Commitment is $375,000,000.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Japanese Yen and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBO Screen Rate is available in the
Administrative Agent’s reasonable determination or, if a LIBO Screen Rate is not
available, the Administrative Agent, the Company and each of the Lenders shall
have agreed in writing to an alternative method for determining the “LIBO Rate”
to be applicable to such currency and (z) that is agreed to by the
Administrative Agent and each of the Lenders. “Agreement” has the meaning
assigned to such term in the introductory paragraph. “Alternate Base Rate”
means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Adjusted LIBO Rate for a one month Interest Period in Dollars on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that for the purpose of this definition, the Adjusted
LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be 2



--------------------------------------------------------------------------------



 
[a15091703101thirdamended008.jpg]
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement. “Alternative Rate” has the meaning assigned to such term in Section
2.14(a). “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Party” has the
meaning assigned to such term in Section 8.03(c). “Applicable Percentage” means,
with respect to any Lender, the percentage of the Aggregate Commitment
represented by such Lender’s Commitment; provided that, in the case of Section
2.24 when a Defaulting Lender shall exist, “Applicable Percentage” shall mean
the percentage of the Aggregate Commitment (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge by
the Company or any Domestic Subsidiary of its Equity Interests in a Foreign
Subsidiary or Foreign Subsidiary Holding Company. “Applicable Rate” means, for
any day, with respect to commitment fees payable hereunder, Eurocurrency
Revolving Loans or ABR Revolving Loans, as the case may be, the applicable rate
per annum set forth below under the caption “Commitment Fee Rate”, “Eurocurrency
Spread” or “ABR Spread”, as the case may be, based upon the Leverage Ratio
applicable on such date: Leverage Ratio: Commitment Fee Eurocurrency ABR Spread
Rate Spread Category 1: < 1.00 to 1.00 0.175% 1.25% 0.25% Category 2: ≥ 1.00 to
1.00 but 0.20% 1.375% 0.375% < 1.50 to 1.00 Category 3: ≥ 1.50 to 1.00 but
0.225% 1.50% 0.50% < 2.00 to 1.00 Category 4: ≥ 2.00 to 1.00 but 0.25% 1.625%
0.625% < 2.50 to 1.00 Category 5: ≥ 2.50 to 1.00 but 0.30% 1.75% 0.75% < 3.00 to
1.00 Category 6: ≥ 3.00 to 1.00 0.35% 2.00% 1.00% For purposes of the foregoing,
3



--------------------------------------------------------------------------------



 
[a15091703101thirdamended009.jpg]
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable; (ii) adjustments,
if any, to the Category then in effect shall be effective three (3) Business
Days after the Administrative Agent has received the applicable Financials (it
being understood and agreed that each change in Category shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change); and (iii)
notwithstanding the foregoing, Category 1 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable Financials for the
Company’s first Fiscal Quarter ending after the Effective Date (unless such
Financials demonstrate that Category 2, 3, 4, 5 or 6 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a). “Approved Fund” has the meaning assigned to such term in Section
9.04(b). “Arranger” means JPMorgan Chase Bank, N.A. in its capacity as sole
bookrunner and sole lead arranger hereunder. “Assignment and Assumption” means
an assignment and assumption agreement entered into by a Lender and an assignee
(with the consent of any party whose consent is required by Section 9.04), and
accepted by the Administrative Agent, substantially in the form of Exhibit A or
any other form (including electronic records generated by the use of an
electronic platform) approved by the Administrative Agent. “Augmenting Lender”
has the meaning assigned to such term in Section 2.20. “Availability Period”
means the period from and including the Effective Date to but excluding the
earlier of the Maturity Date and the date of termination of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Banking Services” means each and any of the following
bank services provided to the Company or any Subsidiary by any Lender or any of
its Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without 4



--------------------------------------------------------------------------------



 
[a15091703101thirdamended010.jpg]
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services). “Banking Services Agreement” means any agreement
entered into by the Company or any Subsidiary in connection with Banking
Services. “Banking Services Obligations” means any and all obligations of the
Company or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services. “Beryllium Contracts” means any and all agreements or
other arrangements (however styled) for the purchase, procurement or other
acquisition of Beryllium, in whatever form (including, without limitation, Beryl
ore, Copper Beryllium Master Alloy, Vacuum Cast Beryllium Ingot, and Vacuum Hot
Pressed Beryllium Billet), entered into from time to time by the Company or any
Subsidiary, but only to the extent that the Dollar Amount of any Indebtedness
related thereto does not exceed $20,000,000 during any consecutive 12-month
period. “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person. “Beneficial Ownership
Certification” means a certification regarding beneficial ownership or control
as required by the Beneficial Ownership Regulation. “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan” means any of (a) an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code to which
Section 4975 of the Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”. “Board” means the Board of Governors of the Federal Reserve
System of the United States of America. “BHC Act Affiliate” of a party means an
“affiliate” (as such term is defined under, and interpreted in accordance with,
12 U.S.C. 1841(k)) of such party. 5



--------------------------------------------------------------------------------



 
[a15091703101thirdamended011.jpg]
“Blocking Regulation” means Council Regulation (EC) 2271/96. “Borrower” means
the Company or any Foreign Subsidiary Borrower. “Borrowing” means (a) Revolving
Loans of the same Type, made, converted or continued on the same date and, in
the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (b) a Swingline Loan. “Borrowing Request” means a request by any
Borrower for a Borrowing in accordance with Section 2.03, which shall be
substantially in the form attached hereto as Exhibit G-1 or any other form
approved by the Administrative Agent. “Borrowing Subsidiary Agreement” means a
Borrowing Subsidiary Agreement substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2. “Business Day” means any day that is
not a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to remain closed; provided that when used in
connection with (a) a Eurocurrency Loan denominated in Dollars, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market, (b) any Borrowings
or LC Disbursements that are the subject of a borrowing, drawing, payment,
reimbursement or rate selection denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro and (c) a Eurocurrency Loan or Letter of
Credit denominated in a Foreign Currency other than euro, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in such Foreign Currency in the interbank market in the principal
financial center of the country whose lawful currency is such Foreign Currency.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP; provided, that notwithstanding the foregoing, for purposes
of this Agreement, any lease (or similar arrangement) that would constitute an
“operating lease” under GAAP as in effect on December 31, 2015 (or would have
constituted an “operating lease” had such lease or similar arrangement been in
effect on such date) shall constitute an “operating lease” hereunder.
“Capitalized Lease Obligations” of a Person means the aggregate amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP;
provided, that notwithstanding the foregoing, for purposes of this Agreement,
any lease (or similar arrangement) that would constitute an “operating lease”
under GAAP as in effect on December 31, 2015 (or would have constituted an
“operating lease” had such lease or similar arrangement been in effect on such
date) shall constitute an “operating lease” hereunder and the obligations
thereunder shall not constitute Capitalized Lease Obligations. “Cash Equivalent
Investments” means (a) direct obligations of, or fully guaranteed by, the U.S.
maturing within one year from the date of acquisition thereof, (b) commercial
paper rated A-1 or better by S&P or P-1 or better by Moody’s, (c) demand deposit
accounts maintained in the ordinary course of business, (d) certificates of
deposit issued by, bankers’ acceptances of, and time deposits with, any Lender
or any commercial bank (whether domestic or foreign) having capital and surplus
in excess of $100,000,000, and money market deposit accounts issued or offered
by any such Person and (e) in the 6



--------------------------------------------------------------------------------



 
[a15091703101thirdamended012.jpg]
case of any Foreign Subsidiary, any other investments that are similar to the
foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes or approved by the Administrative Agent. “Change in Control” means (a)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof), of
Equity Interests representing more than 20% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing). “Change in Law” means the
occurrence, after the date of this Agreement (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender), of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented. “Charges” has the meaning assigned to such term in Section 9.15.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Holders of Secured Obligations as required
under Section 5.09, to secure the Secured Obligations; provided that Collateral
shall not include any Excluded Assets. “Collateral Documents” means,
collectively, the Domestic Collateral Documents, the Dutch Collateral Documents
and any other agreements, instruments and documents executed in connection with
this Agreement that are intended to create, perfect or evidence Liens to secure
the Secured Obligations. “Commitment” means, with respect to each Lender, the
amount set forth on Schedule 2.01 opposite such Lender’s name under the heading
“Commitment”, or in the Assignment and Assumption or other documentation or
record (as such term is defined in Section 9-102(a)(70) of the New 7



--------------------------------------------------------------------------------



 
[a15091703101thirdamended013.jpg]
York Uniform Commercial Code) contemplated hereby pursuant to which such Lender
shall have assumed its Commitment, as applicable, and giving effect to (a) any
reduction in such amount from time to time pursuant to Section 2.09, (b) any
increase from time to time pursuant to Section 2.20 and (c) any reduction or
increase in such amount from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04; provided that at no time shall the Revolving
Credit Exposure of any Lender exceed its Commitment. “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to Section 8.03(c), including through an Approved Electronic Platform.
“Company” means Materion Corporation, an Ohio corporation. “Computation Date” is
defined in Section 2.04. “Consolidated EBITDA” means Consolidated Net Income
plus, to the extent deducted from revenues in determining Consolidated Net
Income, (a) Consolidated Interest Expense, (b) Consolidated Tax Expense, (c)
depreciation, (d) amortization, (e) depletion expense and (f) nonrecurring
losses incurred other than in the ordinary course of business, minus, to the
extent included in Consolidated Net Income, nonrecurring gains realized other
than in the ordinary course of business, all calculated for the Company and its
Subsidiaries on a consolidated basis. “Consolidated Funded Debt” means all
Indebtedness for borrowed money and Capitalized Leases, including, without
limitation, current, long-term and Subordinated Indebtedness, for the Company
and its Subsidiaries on a consolidated basis; provided that, for purposes of
this definition, obligations under the following will not be considered in
calculating Consolidated Funded Debt: (a) obligations under Swap Agreements, (b)
Permitted Precious Metals Agreements (up to a maximum outstanding amount of
$600,000,000), (c) the Beryllium Contracts, and (d) Indebtedness under any Sale
and Leaseback Transaction. “Consolidated Interest Expense” means, with reference
to any period, the interest expense of the Company and its Subsidiaries
calculated on a consolidated basis for such period (but not including any
up-front fees paid in connection with this Agreement); provided, that
notwithstanding the foregoing, for purposes of this Agreement, any lease (or
similar arrangement) that would constitute an “operating lease” under GAAP as in
effect on December 31, 2015 (or would have constituted an “operating lease” had
such lease or similar arrangement been in effect on such date) shall constitute
an “operating lease” hereunder and any payments owed thereunder shall not
constitute or be included in interest expense. “Consolidated Net Income” means,
with reference to any period, the net income (or loss) of the Company and its
Subsidiaries calculated on a consolidated basis for such period. “Consolidated
Net Worth” means, on any date, all amounts that would be included under
stockholders’ equity on a consolidated balance sheet of the Company and its
consolidated Subsidiaries, as determined on a consolidated basis in accordance
with GAAP. 8



--------------------------------------------------------------------------------



 
[a15091703101thirdamended014.jpg]
“Consolidated Tax Expense” means, with reference to any period, the tax expense
of the Company and its Subsidiaries calculated on a consolidated basis for such
period. “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Company and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date. “Contingent
Obligation” of a Person means any agreement, undertaking or arrangement by which
such Person assumes, guarantees, endorses, contingently agrees to purchase or
provide funds for the payment of, or otherwise becomes or is contingently liable
upon, the obligation or liability of any other Person, or agrees to maintain the
net worth or working capital or other financial condition of any other Person,
or otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take or pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership. “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. “Co-Syndication Agent” means
each of Wells Fargo Bank, National Association and Bank of America, N.A. in its
capacity as co-syndication agent for the credit facility evidenced by this
Agreement. “Country Risk Event” means: (i) any law or action by any Governmental
Authority in any Borrower’s or Letter of Credit beneficiary’s country which has
the effect of: (a) changing the obligations under the relevant Letter of Credit,
this Agreement or any of the other Loan Documents as originally agreed or
otherwise creating any additional liability, cost or expense to the Issuing
Bank, the Lenders or the Administrative Agent, (b) changing the ownership or
control by such Borrower or Letter of Credit beneficiary of its business, or (c)
preventing or restricting the conversion into or transfer of the applicable
Agreed Currency; (ii) force majeure; or (iii) any similar event which, in
relation to (i), (ii) and (iii), directly or indirectly, prevents or restricts
the payment or transfer of any amounts owing under the relevant Letter of Credit
in the applicable Agreed Currency to the Administrative Agent or the Issuing
Bank and freely available to the Administrative Agent or the Issuing Bank.
“Covered Entity” means any of the following: 9



--------------------------------------------------------------------------------



 
[a15091703101thirdamended015.jpg]
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered
FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Covered Party” has the meaning assigned to it in Section 9.19.
“Credit Event” means a Borrowing, the issuance, amendment or extension of a
Letter of Credit, an LC Disbursement or any of the foregoing. “Credit Party”
means the Administrative Agent, the Issuing Bank, the Swingline Lender or any
other Lender. “CRR” means the Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms and amending Regulation (EU) No
648/2012. “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default. “Default Right” has the meaning assigned to
that term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81,
47.2 or 382.1, as applicable. “Defaulting Lender” means any Lender that (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations as of the date of certification) to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action. “Disqualified Institution” means (a) any entity
specifically designated by the Company as a “Disqualified Institution” in
writing and delivered to the Administrative Agent in accordance with Section
9.01 prior to the Effective Date, (b) any other entity that is reasonably
determined by the Company to be a competitor of the Company or its Subsidiaries
and which is specifically identified in a 10



--------------------------------------------------------------------------------



 
[a15091703101thirdamended016.jpg]
written supplement to the list of “Disqualified Institutions”, which supplement
shall become effective three (3) Business Days after delivery thereof to the
Administrative Agent and the Lenders in accordance with Section 9.01 and (c) in
the case of the foregoing clauses (a) and (b), any of such entities’ Affiliates
to the extent such Affiliates (x) are clearly identifiable as Affiliates of such
entities based solely on the similarity of such Affiliates’ and such entities’
names and (y) are not bona fide debt investment funds. It is understood and
agreed that (i) any supplement to the list of Persons that are Disqualified
Institutions contemplated by the foregoing clause (b) shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans (but solely with respect to
such Loans), (ii) the Administrative Agent shall have no responsibility or
liability to determine or monitor whether any Lender or potential Lender is a
Disqualified Institution, (iii) the Company’s failure to deliver such list (or
supplement thereto) in accordance with Section 9.01 shall render such list (or
supplement) not received and not effective and (iv) “Disqualified Institution”
shall exclude any Person that the Company has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time in accordance with Section 9.01. “Documentation Agent”
means KeyBank National Association in its capacity as documentation agent for
the credit facility evidenced by this Agreement. “Dollar Amount” of any amount
of any currency means, at the time of determination thereof, (a) if such amount
is expressed in Dollars, such amount, (b) if such amount is expressed in a
Foreign Currency, the equivalent of such amount in Dollars determined by using
the rate of exchange for the purchase of Dollars with such Foreign Currency last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Reuters source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with such Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion. “Dollars”
or “$” refers to lawful money of the United States of America. “Domestic
Collateral Documents” means, collectively, the Domestic Security Agreement, the
Mortgages and all other agreements, instruments and documents entered into by
any Domestic Loan Party in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations. “Domestic
Loan Party” means the Company and each Domestic Subsidiary Guarantor. “Domestic
Security Agreement” means that certain Third Amended and Restated Pledge and
Security Agreement (including any and all supplements thereto), dated as of the
Effective Date, between the Domestic Loan Parties and the Administrative Agent,
for the benefit of the Administrative Agent and the other Holders of Secured
Obligations, and any other pledge or security agreement entered into, after the
date of this Agreement by any other Domestic Loan Party (as required by this
Agreement or any other Loan Document), or any other Person, as the same may be
amended, restated or otherwise modified from time to time. 11



--------------------------------------------------------------------------------



 
[a15091703101thirdamended017.jpg]
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America. “Domestic Subsidiary
Guarantor” means each Wholly-Owned Material Domestic Subsidiary (other than
Foreign Subsidiary Holding Companies) that is party to the Subsidiary Guaranty
and the Domestic Security Agreement (in each case including pursuant to a
joinder or supplement thereto). “DQ List” has the meaning assigned to such term
in Section 9.04(e)(iv). “Dutch Borrower” means Materion Netherlands B. V. (f/k/a
Materion Advanced Materials Technologies and Services Netherlands B.V.), a
besloten vennootschap met beperkte aansprakelijkheid incorporated under the laws
of the Netherlands having its corporate seat (statutaire zetel) in Amsterdam,
the Netherlands. “Dutch Collateral Documents” means each pledge agreement,
security agreement, mortgage or other collateral agreement that is entered into
by any Dutch Subsidiary Guarantor in favor of the Administrative Agent, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and entered into pursuant to the terms of this Agreement or any other Loan
Document (including Section 5.09). “Dutch Financial Supervision Act” means the
Dutch Financial Supervision Act (Wet op het financieel toezicht), as amended
from time to time. “Dutch Loan Party” means any Loan Party established under the
laws of the Netherlands. “Dutch Non-Public Lender” means: (i) until the
publication of an interpretation of “public” as referred to in the CRR by the
competent authority/ies: an entity which (x) assumes existing rights and/or
obligations vis-à-vis a Borrower organized under the laws of the Netherlands,
the value of which is at least €100,000 (or its equivalent in another currency),
(y) provides repayable funds for an initial amount of at least €100,000 (or its
equivalent in another currency) or (z) otherwise qualifies as not forming part
of the public; and (ii) as soon as the interpretation of the term “public” as
referred to in the CRR has been published by the relevant authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation. “Dutch Security Agreements” means, collectively, (i) the Dutch
Share Pledge and (ii) any other pledge agreement or mortgage agreement that is
governed by Dutch law and that is entered into by any Loan Party in favor of the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and entered into pursuant to the terms
of this Agreement or any other Loan Document (including Section 5.09). “Dutch
Share Pledge” means the Dutch law governed deed of pledge on shares in the
capital of the Dutch Borrower, dated 29 November 2007 and made among Materion
Advanced Materials Technologies and Services Inc. (formerly known as William
Advanced Materials Inc.) as pledgor, the Administrative Agent as pledgee and the
Dutch Borrower as company. “Dutch Subsidiary” means any Subsidiary established
under the laws of the Netherlands. “Dutch Subsidiary Guarantor” means each
Wholly-Owned Material Dutch Subsidiary that is party to the Subsidiary Guaranty
and certain Dutch Collateral Documents (in each case including pursuant to a
joinder or supplement thereto). 12



--------------------------------------------------------------------------------



 
[a15091703101thirdamended018.jpg]
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC. “EEA Financial Institution” means (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02). “Electronic Signature” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and each of the Lenders, which approval
shall not be unreasonably withheld. “Environmental Laws” means all laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources or the management, release or threatened release of any
Hazardous Material. “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Company or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any
trade or business (whether or not incorporated) that, together with the Company,
is treated as a single employer under Section 414(b) or (c) of the Code or, 13



--------------------------------------------------------------------------------



 
[a15091703101thirdamended019.jpg]
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code. “ERISA Event” means
(a) any “reportable event”, as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan (other than an event for
which the 30-day notice period is waived); (b) the existence with respect to any
Plan of an “accumulated funding deficiency” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA. “EU” means the European Union. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. “euro” and/or “€” means the single currency of the
participating member states of the EU. “Eurocurrency” when used in reference to
a currency means an Agreed Currency and, when used in reference to any Loan or
Borrowing, means that such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender. “Event of Default” has the
meaning assigned to such term in Section 7.01. “Excluded Assets” means: (i) any
fee-owned real property that is not real mining Property and all leasehold
interests in real property, (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to Section
1(d) of the Lanham Act of an “Amendment to Allege Use” pursuant to Section 1(c)
of the Lanham Act with respect thereto, solely to the extent, if any, that and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of any registration that
issues from such intent-to-use application under applicable federal law, (iii)
assets in respect of which pledges and security interests are prohibited by
applicable U.S. law, rule or regulation or agreements with any U.S. governmental
authority (other than to the extent that such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such prohibitions, such assets shall automatically cease to constitute Excluded
Assets, (iv) equity interests in any entity (other than Wholly- 14



--------------------------------------------------------------------------------



 
[a15091703101thirdamended020.jpg]
Owned Subsidiaries) to the extent pledges thereof are not permitted by customary
terms in such entity’s organizational or joint venture documents (unless any
such restriction would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law), (v) assets subject to certificates of
title (other than motor vehicles subject to certificates of title, provided that
perfection of security interests in such motor vehicles shall be limited to the
filing of UCC financing statements), letter of credit rights (other than to the
extent the security interest in such letter of credit right may be perfected by
the filing of UCC financing statements) with a value of less than $1,000,000 and
commercial tort claims with a value of less than $1,000,000, (vi) any lease,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto (other than the Company or a Subsidiary Guarantor) (other
than (1) proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibition, (2) to the
extent that any such term has been waived or (3) to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-
409 or other applicable provisions of the UCC of any relevant jurisdiction or
any other applicable law); provided that, immediately upon the ineffectiveness,
lapse or termination of any such term, such assets shall automatically cease to
constitute Excluded Assets, (vii) trust accounts, payroll accounts, custodial
accounts, escrow accounts and other similar deposit or securities accounts, and
deposit or securities accounts having a balance of less than $250,000
individually, and less than $1,000,000 in the aggregate for all such accounts,
(viii) Precious Metals and (ix) those assets as to which the Administrative
Agent and the Company reasonably agree that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby. Notwithstanding the
foregoing, Excluded Assets shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets). “Excluded Swap Obligation” means, with respect to any Loan Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Specified Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan Party
or the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) income or franchise Taxes imposed on (or measured by) its net
income (however denominated) (i) by the United States of America or any other
Governmental Authority, including the jurisdiction under the laws of which such
Recipient is organized (or any political subdivision thereof) or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits taxes imposed by the United States of America or any
other jurisdiction described in clause (a) above, (c) in the case of a Lender
(other than an assignee pursuant to a request by the Company under Section
2.19(b)), any withholding Tax that is imposed on amounts payable to such Lender
resulting from any law in effect on the date such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Company with respect to such withholding Tax pursuant to Section 2.17(a), (d)
Taxes 15



--------------------------------------------------------------------------------



 
[a15091703101thirdamended021.jpg]
attributable to such Recipient’s failure to comply with Section 2.17(e) or (h),
and (e) any Taxes imposed under FATCA. “Existing Credit Agreement” is defined in
the recitals hereof. “Existing Letters of Credit” is defined in Section 2.06(a).
“Existing Loans” is defined in Section 2.01. “Existing Maturity Date” is defined
in Section 2.25(a). “Extending Lender” is defined in Section 2.25(b). “Extension
Date” is defined in Section 2.25(a). “FATCA” means Sections 1471 through 1474 of
the Code, as of the date of this Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code. “Federal Funds Effective Rate”
means, for any day, the rate calculated by the NYFRB based on such day’s federal
funds transactions by depositary institutions, as determined in such manner as
the NYFRB shall set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as the effective federal funds
rate; provided that if the Federal Funds Effective Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company. “Financials” means
the annual or quarterly financial statements, and accompanying certificates and
other documents, of the Company and its Subsidiaries required to be delivered
pursuant to Section 5.01(a) or 5.01(b). “First Tier Foreign Subsidiary” means
each Foreign Subsidiary with respect to which any one or more of the Company and
its Domestic Subsidiaries directly owns or Controls more than 50% of such
Foreign Subsidiary’s issued and outstanding Equity Interests. “Fiscal Quarter”
means any of the quarterly accounting periods of the Company. “Fiscal Year”
means any of the annual accounting periods of the Company ending on December
31st of each year. “Foreign Currencies” means Agreed Currencies other than
Dollars. “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time. 16



--------------------------------------------------------------------------------



 
[a15091703101thirdamended022.jpg]
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency. “Foreign Currency Sublimit” means $30,000,000. “Foreign
Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the applicable Borrower is not a U.S. Person, a
Lender that is resident or organized under the laws of a jurisdiction other than
that in which such Borrower is resident for tax purposes. “Foreign Secured
Obligations” means all Obligations of the Foreign Subsidiary Borrowers under
this Agreement. “Foreign Subsidiary” means any Subsidiary which is not a
Domestic Subsidiary. “Foreign Subsidiary Borrower” means (i) the Dutch Borrower
and (ii) any other Eligible Foreign Subsidiary that becomes a Foreign Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Foreign
Subsidiary Borrower pursuant to such Section. “Foreign Subsidiary Borrower
Sublimit” means $30,000,000. “Foreign Subsidiary Holding Company” means any
Domestic Subsidiary substantially all of the assets of which consist of Equity
Interests of any Foreign Subsidiary. “GAAP” means generally accepted accounting
principles in the United States of America. “Governmental Authority” means the
government of the United States of America, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government. “Guarantee” of or by any Person (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. “Hazardous Materials” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. 17



--------------------------------------------------------------------------------



 
[a15091703101thirdamended023.jpg]
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and the Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Bank and the Lenders in respect of all other present and
future obligations and liabilities of the Company and each Subsidiary of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and affiliate of such Lender in respect
of Swap Agreements and Banking Services Agreements entered into with such Person
by the Company or any Subsidiary, (iv) each indemnified party under Section 9.03
in respect of the obligations and liabilities of the Borrowers to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.
“Hostile Acquisition” means (a) the Acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such Acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such Acquisition
as to which such approval has been withdrawn. “IBA” has the meaning assigned to
such term in Section 1.06. “Impacted Interest Period” has the meaning assigned
to such term in the definition of “LIBO Rate”. “Increasing Lender” has the
meaning assigned to such term in Section 2.20. “Incremental Term Loan” has the
meaning assigned to such term in Section 2.20. “Incremental Term Loan Amendment”
has the meaning assigned to such term in Section 2.20. “Indebtedness” of a
Person means, without duplication, such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other similar
instruments, (e) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property or any other Off-Balance Sheet
Liabilities, (f) Capitalized Lease Obligations, (g) Contingent Obligations for
which the underlying transaction constitutes Indebtedness under this definition,
(h) the stated face amount of all letters of credit or bankers’ acceptances
issued for the account of such Person and, without duplication, all
reimbursement obligations with respect to such issued letters of credit, (i) any
and all obligations, contingent or otherwise, whether now existing or hereafter
arising, under or in connection with Swap Agreements, including, without
limitation, Net Mark-to-Market Exposure, and (j) obligations of such Person
under any Sale and Leaseback Transaction. “Indemnified Taxes” means Taxes that
are imposed on or with respect to any payment made by a Loan Party hereunder or
any other Loan Document other than Excluded Taxes or Other Taxes. “Indemnitee”
has the meaning assigned to such term in Section 9.03(b). “Ineligible
Institution” has the meaning assigned to such term in Section 9.04(b). 18



--------------------------------------------------------------------------------



 
[a15091703101thirdamended024.jpg]
“Information” has the meaning assigned to such term in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
August 2019 relating to the Company and the Transactions. “Insolvency
Regulation” shall mean the Regulation EU 2015/848 of the European Parliament and
of the Council of 20 May 2015 on insolvency proceedings (recast). “Intercreditor
Agreements” means (a) that certain Second Amended and Restated Intercreditor
Agreement dated as of August 27, 2019 by and between the Administrative Agent,
on behalf of itself and the Lenders, and Bank of Montreal, on behalf of itself
and as collateral agent on behalf of other consignors of Precious Metal and (b)
every other intercreditor agreement related to the Loans entered into by the
Administrative Agent, on behalf of itself and the other Lenders, on or after the
Effective Date, in each case, as amended, restated, supplemented or otherwise
modified from time to time. “Interest Coverage Ratio” means, the ratio,
determined as of the end of each Fiscal Quarter of the Company for the then
most-recently ended four Fiscal Quarters of (a) Consolidated EBITDA to (b)
Consolidated Interest Expense. “Interest Election Request” means a request by
the applicable Borrower to convert or continue a Borrowing in accordance with
Section 2.08, which shall be substantially in the form attached hereto as
Exhibit G-2 or any other form approved by the Administrative Agent. “Interest
Payment Date” means (a) with respect to any ABR Loan (other than a Swingline
Loan), the last day of each March, June, September and December and the Maturity
Date, (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date. “Interest Period”
means with respect to any Eurocurrency Borrowing, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as the
applicable Borrower (or the Company on behalf of the applicable Borrower) may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Interpolated Rate” means, at any time, for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
the 19



--------------------------------------------------------------------------------



 
[a15091703101thirdamended025.jpg]
LIBO Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. “Investment” means, as to any Person, any
direct or indirect acquisition or investment by such Person, whether by means of
(a) the purchase or other acquisition of Equity Interests of another Person, or
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other Indebtedness or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which such investing Person Guarantees Indebtedness of such other Person, but
excluding any Acquisition. “IRS” means the United States Internal Revenue
Service. “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. “Japanese Yen”
and/or “JPY” means the lawful currency of Japan. “LC Collateral Account” has the
meaning assigned to such term in Section 2.06(j). “LC Disbursement” means a
payment made by the Issuing Bank pursuant to a Letter of Credit. “LC Exposure”
means, at any time, the sum of (a) the aggregate undrawn Dollar Amount of all
outstanding Letters of Credit at such time plus (b) the aggregate Dollar Amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Article 29(a) of the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (or such later
version thereof as may be in effect at the applicable time) or Rule 3.13 or Rule
3.14 of the International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the
applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrowers and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit. “Lender Notice
Date” is defined in Section 2.25(b). “Lender Parent” means, with respect to any
Lender, any Person as to which such Lender is, directly or indirectly, a
subsidiary. “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption or otherwise, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and 20



--------------------------------------------------------------------------------



 
[a15091703101thirdamended026.jpg]
Assumption or otherwise. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Bank. “Letter of Credit”
means any letter of credit issued pursuant to this Agreement and shall include
each Existing Letter of Credit. “Letter of Credit Agreement” has the meaning
assigned to such term in Section 2.06(b). “Leverage Ratio” means, the ratio,
determined as of the end of each Fiscal Quarter of the Company for the then
most-recently ended four Fiscal Quarters of (a) Consolidated Funded Debt to (b)
Consolidated EBITDA. “LIBO Rate” means, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any Interest Period, the
LIBO Screen Rate at approximately 11:00 a.m., London time, on the Quotation Day
for such Agreed Currency; provided that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to such Agreed Currency then the LIBO Rate shall be the
Interpolated Rate. “LIBO Screen Rate” means, for any day and time, with respect
to any Eurocurrency Borrowing denominated in any Agreed Currency and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such Agreed Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. “Lien” means, with respect
to any asset, (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities. “Limited Conditionality Acquisition”
means any Acquisition permitted under Section 6.04(g) for which the Company has
determined, in good faith, that limited conditionality is reasonably necessary
or desirable. “Limited Conditionality Acquisition Agreement” means, with respect
to any Limited Conditionality Acquisition, the definitive acquisition
documentation in respect thereof. “Loan Documents” means this Agreement, each
Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination, any
promissory notes issued pursuant to Section 2.10(e) of this Agreement, any
Letter of Credit applications, any Letter of Credit Agreement, the Collateral
Documents, the Subsidiary Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements, intercreditor agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party
and delivered to the Administrative Agent or any Lender in 21



--------------------------------------------------------------------------------



 
[a15091703101thirdamended027.jpg]
connection with this Agreement or the transactions contemplated hereby,
excluding any Banking Services Agreement or Swap Agreement. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative. “Loan Parties” means, collectively, the Borrowers
and the Subsidiary Guarantors. “Loans” means the loans made by the Lenders to
the Borrowers pursuant to this Agreement. “Local Time” means (i) Chicago time in
the case of a Loan, Borrowing or LC Disbursement denominated in Dollars and (ii)
local time in the case of a Loan, Borrowing or LC Disbursement denominated in a
Foreign Currency (it being understood that such local time shall mean London,
England time unless otherwise notified by the Administrative Agent). “Margin
Stock” means margin stock within the meaning of Regulations T, U and X, as
applicable. “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property or financial condition of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their material obligations under the Loan Documents or (c) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
“Material Domestic Subsidiary” means each Domestic Subsidiary that is a Material
Subsidiary. “Material Dutch Subsidiary” means each Dutch Subsidiary that is a
Material Subsidiary. “Material Indebtedness” means any Indebtedness (other than
the Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $20,000,000 (or the equivalent thereof in
currencies other than Dollars). For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time. “Material Subsidiary” means each Subsidiary (i) which, as of the
most recent Fiscal Quarter of the Company, for the period of four consecutive
Fiscal Quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than ten percent (10%) of the
Company’s Consolidated EBITDA for such period or (ii) which contributed greater
than ten percent (10%) of the Company’s Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of the Company’s
Consolidated EBITDA or Company’s Consolidated Total Assets attributable to
Subsidiaries (other than Affected Foreign Subsidiaries) that are not Subsidiary
Guarantors exceeds twenty percent (20%) of the Company’s Consolidated EBITDA for
any such period or twenty percent (20%) of the Company’s Consolidated Total
Assets as of the end of any such Fiscal Quarter, the Company (or, in the event
the Company has failed to do so within ten days, the Administrative Agent) shall
designate sufficient Subsidiaries (other than Affected Foreign Subsidiaries) as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries. 22



--------------------------------------------------------------------------------



 
[a15091703101thirdamended028.jpg]
“Maturity Date” means September 24, 2024, as extended (in the case of each
Lender consenting thereto) pursuant to Section 2.25; provided, however, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day. “Maximum Rate” is defined in Section 9.15. “Moody’s”
means Moody’s Investors Service, Inc. “Mortgage” means each mortgage, deed of
trust or other agreement which conveys or evidences a Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Holders of Secured Obligations, on real property of a Loan Party, including any
amendment, restatement, modification or supplement thereto. “Mortgage
Instruments” means such title reports, ALTA title insurance policies (with
endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance, opinions of counsel, ALTA surveys,
appraisals (and, if applicable FEMA form acknowledgements of insurance),
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are reasonably
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time. “Multiemployer Plan” means a
multiemployer plan as defined in Section 4001(a)(3) of ERISA. “Net
Mark-to-Market Exposure” of a Person means, as of any date of determination, the
excess (if any) of all unrealized losses over all unrealized profits of such
Person arising from Swap Agreements. As used in this definition, “unrealized
losses” means the fair market value of the cost to such Person of replacing such
Swap Agreement as of the date of determination (assuming the Swap Agreement were
to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Swap Agreement as of
the date of determination (assuming such Swap Agreement were to be terminated as
of that date). “New Money Credit Event” means with respect to the Issuing Bank,
any increase (directly or indirectly) in the Issuing Bank’s exposure (whether by
way of additional credit or banking facilities or otherwise, including as part
of a restructuring) to any Borrower or any Governmental Authority in any
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (i) any law, action or requirement of any Governmental Authority in
such Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any
request in respect of external indebtedness of borrowers in such Borrower’s or
such Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, in each case to the extent calculated by
reference to the aggregate Revolving Credit Exposures outstanding prior to such
increase. “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e). “Non-Extending Lender” is defined in Section 2.25(b). “NYFRB”
means the Federal Reserve Bank of New York. “NYFRB Rate” means, for any day, the
greater of (a) the Federal Funds Effective Rate in effect on such day and (b)
the Overnight Bank Funding Rate in effect on such day (or for any day that is
not a Business Day, for the immediately preceding Business Day); provided that
if none of such rates are published for any day that is a Business Day, the term
“NYFRB Rate” means the rate for a federal funds 23



--------------------------------------------------------------------------------



 
[a15091703101thirdamended029.jpg]
transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. “OFAC” means the Office of Foreign Assets Control of
the U.S. Department of the Treasury. “Off-Balance Sheet Liability” of a Person
means (a) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any indebtedness,
liability or obligation under any Sale and Leaseback Transaction to which such
Person is a party which is not a Capitalized Lease, (c) any indebtedness,
liability or obligation under any so-called “synthetic lease” transaction
entered into by such Person, or (d) any indebtedness, liability or obligation
arising with respect to any other transaction to which such Person is a party
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheets of such Person, but
excluding obligations with respect to Operating Leases. “Obligations” means all
unpaid principal of and accrued and unpaid interest on the Loans, all LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of the Loan Parties to any of the
Lenders, the Administrative Agent, the Issuing Bank or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, in each
case, arising by contract, operation of law or otherwise, arising or incurred
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans made or reimbursement or other obligations incurred or any of the
Letters of Credit or other instruments at any time evidencing any thereof.
“Operating Lease” of a Person means any lease of Property other than a
Capitalized Lease. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document). “Other Taxes” means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
2.19(b)). “Overnight Bank Funding Rate” means, for any day, the rate comprised
of both overnight federal funds and overnight eurodollar borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate. 24



--------------------------------------------------------------------------------



 
[a15091703101thirdamended030.jpg]
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other period of time as the Administrative Agent may
reasonably elect) for delivery in immediately available and freely transferable
funds would be offered by the Administrative Agent to major banks in the
interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the Administrative Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency. “Participant” has the meaning set forth in Section 9.04. “Participant
Register” has the meaning assigned to such term in Section 9.04(c)(ii). “Patriot
Act” means the USA PATRIOT Act of 2001. “PBGC” means the Pension Benefit
Guaranty Corporation referred to and defined in ERISA and any successor entity
performing similar functions. “Permitted Liens” is defined in Section 6.02.
“Permitted Precious Metals Agreements” means precious metals agreements and
arrangements (whether styled as debt, a lease, a consignment or otherwise)
entered into from time to time by the Company or any Subsidiary, but only to the
extent that the aggregate Dollar Amount of the precious metals outstanding
thereunder does not exceed $600,000,000. For purposes of this definition,
“precious metals” shall include, without limitation, gold, silver, platinum,
palladium, rhodium and copper (even though copper is not generally deemed to be
a precious metal). “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan” means any employee pension
benefit plan (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA. “Plan Asset Regulations” means 29 CFR §
2510.3-101 et seq., as modified by Section 3(42) of ERISA, as amended from time
to time. “Pledge Subsidiary” means (i) each Domestic Subsidiary which is a
Material Subsidiary and (ii) each First Tier Foreign Subsidiary which is a
Material Subsidiary. “Pounds Sterling” means the lawful currency of the United
Kingdom. “Prime Rate” means the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as reasonably determined by the Administrative Agent) or
any similar release by the Board (as 25



--------------------------------------------------------------------------------



 
[a15091703101thirdamended031.jpg]
reasonably determined by the Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective. “Precious Metals” means precious metal
and copper, any and all inventory or work-in- process that contains precious
metal or copper and any proceeds of the foregoing. “Pro Forma Basis” means, with
respect to any event, that the Company is in compliance to the reasonable
satisfaction of the Administrative Agent on a pro forma basis with the
applicable covenant, calculation or requirement herein recomputed as if the
event with respect to which compliance on a Pro Forma Basis is being tested had
occurred on the first day of the four Fiscal Quarter period most recently ended
on or prior to such date and for which financial statements have been delivered
pursuant to Section 5.01. “Pro Forma” shall have a correlative meaning.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person; other assets owned by such
Person; and to the extent of such Person’s interest therein, other assets leased
or operated by such Person. “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time. “QFC” has the meaning assigned to the term “qualified
financial contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). “QFC Credit Support” has the meaning assigned to it in Section
9.19. “Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable. “Reference Bank Rate” means the arithmetic mean of
the rates (rounded upwards to four decimal places) supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the applicable time on the Quotation Day for Loans in the applicable
currency and the applicable Interest Period as the rate at which the relevant
Reference Bank could borrow funds in the London (or other applicable) interbank
market in the relevant currency and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period. “Reference Banks” means such banks as may be
appointed by the Administrative Agent in consultation with the Company. No
Lender shall be obligated to be a Reference Bank without its consent. “Register”
has the meaning set forth in Section 9.04. 26



--------------------------------------------------------------------------------



 
[a15091703101thirdamended032.jpg]
“Regulation T” means Regulation T of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof. “Regulation
U” means Regulation U of the Board, as in effect from time to time and all
official rulings and interpretations thereunder or thereof. “Regulation X” means
Regulation X of the Board, as in effect from time to time and all official
rulings and interpretations thereunder or thereof. “Related Parties” means, with
respect to any specified Person, such Person’s Affiliates and the respective
directors, officers, employees, agents and advisors of such Person and such
Person’s Affiliates. “Required Lenders” means, subject to Section 2.24, (a) at
any time prior to the earlier of the Loans becoming due and payable pursuant to
Section 7.02 or the Commitments terminating or expiring, Lenders having
Revolving Credit Exposures and Unfunded Commitments representing more than 50%
of the sum of the Total Revolving Credit Exposure and Unfunded Commitments at
such time, provided that, solely for purposes of declaring the Loans to be due
and payable pursuant to Section 7.02, the Unfunded Commitment of each Lender
shall be deemed to be zero; and (b) for all purposes after the Loans become due
and payable pursuant to Section 7.02 or the Commitments expire or terminate,
Lenders having Revolving Credit Exposures representing more than 50% of the
Total Revolving Credit Exposure at such time; provided that, in the case of
clauses (a) and (b) above, (x) the Revolving Credit Exposure of any Lender that
is the Swingline Lender shall be deemed to exclude any amount of its Swingline
Exposure in excess of its Applicable Percentage of all outstanding Swingline
Loans, adjusted to give effect to any reallocation under Section 2.24 of the
Swingline Exposures of Defaulting Lenders in effect at such time, and the
Unfunded Commitment of such Lender shall be determined on the basis of its
Revolving Credit Exposure excluding such excess amount and (y) for the purpose
of determining the Required Lenders needed for any waiver, amendment,
modification or consent of or under this Agreement or any other Loan Document,
any Lender that is the Company or an Affiliate of the Company shall be
disregarded. “Responsible Officer” means the chief executive officer, president,
chief legal officer, chief financial officer, principal accounting officer,
treasurer, assistant treasurer, senior vice president- finance or controller of
the Company. “Restricted Payment” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests. “Reuters” means Thomson Reuters Corp.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time. “Revolving Loan” means a Loan
made pursuant to Section 2.01. “S&P” means Standard & Poor’s Rating Services, a
Standard & Poor’s Financial Services LLC business. 27



--------------------------------------------------------------------------------



 
[a15091703101thirdamended033.jpg]
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee. “Sanctioned
Country” means, at any time, a country, region or territory which is itself the
subject or target of any Sanctions. “Sanctioned Person” means, at any time, (a)
any Person listed in any Sanctions-related list of designated Persons maintained
by OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person otherwise the subject of any Sanctions. “Sanctions”
means all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority. “SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create any guarantee by any Loan Party of (or grant of security
interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party. “Security Agreement” means the Domestic Security Agreement
and/or the Dutch Security Agreements, as the context requires. “Solvent” means,
in reference to any Person, (i) the fair value of the assets of such Person, at
a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
such Person will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) such Person will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted after the Effective Date. “Specified
Swap Obligation” means, with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder. “Statutory Reserve Rate” means a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, 28



--------------------------------------------------------------------------------



 
[a15091703101thirdamended034.jpg]
liquid asset, fees or similar requirements shall include those imposed pursuant
to Regulation D of the Board. Eurocurrency Loans shall be deemed to be subject
to such reserve, liquid asset, fee or similar requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under any applicable law, rule or regulation, including
Regulation D of the Board. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement. “Subordinated Indebtedness” means any
Indebtedness of the Company or any Subsidiary, the payment of which is
subordinated to payment of the Secured Obligations in a manner reasonably
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld, delayed or conditioned). “Subordinated Indebtedness Documents” means
any document, agreement or instrument evidencing any Subordinated Indebtedness
or entered into in connection with any Subordinated Indebtedness. “subsidiary”
means, with respect to any Person (the “parent”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. “Subsidiary” means any subsidiary of the
Company. “Subsidiary Guarantor” means each Domestic Subsidiary Guarantor and
each Dutch Subsidiary Guarantor. The Subsidiary Guarantors on the Effective Date
are identified as such in Schedule 3.01 hereto. “Subsidiary Guaranty” means that
certain Third Amended and Restated Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, and, in the case of any guaranty by a Foreign
Subsidiary, any other guaranty agreements executed by a Dutch Subsidiary
Guarantor for the benefit of the Administrative Agent and the other Holders of
Secured Obligations, in each case as amended, restated, supplemented or
otherwise modified from time to time. “Substantial Portion” means Property which
represents more than 10% of the Consolidated Total Assets of the Company or
Property which is responsible for more than 10% of the consolidated net sales or
of the Consolidated Net Income of the Company, in each case, as would be shown
in the consolidated financial statements of the Company as at the beginning of
the four-quarter period ending with the quarter in which such determination is
made (or if financial statements have not been delivered hereunder for that
quarter which begins the four quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).
“Supported QFC” has the meaning assigned to it in Section 9.19. “Swap Agreement”
means any transaction (including an agreement with respect thereto) now existing
or hereafter entered into by the Company or any Subsidiary which is a rate swap,
basis 29



--------------------------------------------------------------------------------



 
[a15091703101thirdamended035.jpg]
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures. “Swap Obligations”
means any and all obligations of the Company or any Subsidiary, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements permitted
hereunder with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction. “Swingline Exposure” means, at any time, the
aggregate principal amount of all Swingline Loans outstanding at such time. The
Swingline Exposure of any Lender at any time shall be the sum of (a) its
Applicable Percentage of the aggregate principal amount of all Swingline Loans
outstanding at such time (excluding, in the case of any Lender that is a
Swingline Lender, Swingline Loans made by it that are outstanding at such time
to the extent that the other Lenders shall not have funded their participations
in such Swingline Loans), adjusted to give effect to any reallocation under
Section 2.24 of the Swingline Exposure of Defaulting Lenders in effect at such
time, and (b) in the case of any Lender that is a Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender
outstanding at such time, less the amount of participations funded by the other
Lenders in such Swingline Loans. “Swingline Lender” means JPMorgan Chase Bank,
N.A., in its capacity as the lender of Swingline Loans hereunder. “Swingline
Loan” means a Loan made pursuant to Section 2.05. “TARGET2” means the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET2)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement) for the settlement of payments in euro. “TARGET2 Day”
means a day that TARGET2 is open for the settlement of payments in euro. “Taxes”
means any and all present or future taxes, levies, imposts, duties, deductions,
assessment fees, similar charges or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Total Revolving Credit Exposure” means, at any time, the sum of (a)
the outstanding principal amount of the Revolving Loans and Swingline Loans at
such time and (b) the total LC Exposure at such time. “Trade Date” has the
meaning assigned to such term in Section 9.04(e)(i). “Transactions” means the
execution, delivery and performance by the Loan Parties of this Agreement and
the other Loan Documents, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
30



--------------------------------------------------------------------------------



 
[a15091703101thirdamended036.jpg]
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure. “United States” or “U.S.” mean the
United States of America. “Unliquidated Obligations” means, at any time, any
Secured Obligations (or portion thereof) that are contingent in nature or
unliquidated at such time, including any Secured Obligation that is: (i) an
obligation to reimburse a bank for drawings not yet made under a letter of
credit issued by it; (ii) any other obligation (including any guarantee) that is
contingent in nature at such time; or (iii) an obligation to provide collateral
to secure any of the foregoing types of obligations. “U.S. Special Resolution
Regime” has the meaning assigned to it in Section 9.19. “U.S. Tax Compliance
Certificate” has the meaning set forth in Section 2.17(e). “Wholly-Owned” means,
when used in reference to a subsidiary of any Person, that all the Equity
Interests in such subsidiary (other than directors’ qualifying shares and other
nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law) are owned, beneficially and of record, by such
Person, another wholly-owned subsidiary of such Person or any combination
thereof. “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”). SECTION 1.03. Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law), and all judgments, orders
and decrees, of all 31



--------------------------------------------------------------------------------



 
[a15091703101thirdamended037.jpg]
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any law,
statute, rule or regulation shall, unless otherwise specified, be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. SECTION 1.04. Accounting Terms; GAAP. Except as
otherwise expressly provided herein (including the definitions of Capitalized
Lease and Capitalized Lease Obligations), all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness under Accounting
Standards Codification 470-20 or 2015-03 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Notwithstanding anything to the contrary contained in
this Section 1.04 or in the definition of “Capitalized Lease Obligations,” any
change in accounting for leases before or after the date hereof pursuant to GAAP
resulting from the adoption of Financial Accounting Standards Board Accounting
Standards Update No. 2016-02, Leases (Topic 842) (“FAS 842”), to the extent such
adoption would require treating any lease (or similar arrangement conveying the
right to use) as a capital lease where such lease (or similar arrangement) would
not have been required to be so treated under GAAP as in effect on December 31,
2015, such lease shall not be considered a capital lease, and all calculations
and deliverables under this Agreement or any other Loan Document shall be made
or delivered, as applicable, in accordance therewith. SECTION 1.05. Amendment
and Restatement of the Existing Credit Agreement. The parties to this Agreement
agree that, upon (i) the execution and delivery by each of the parties hereto of
this Agreement and (ii) satisfaction of the conditions set forth in Section
4.01, the terms and provisions of the Existing Credit Agreement shall be and
hereby are amended, superseded and restated in their entirety 32



--------------------------------------------------------------------------------



 
[a15091703101thirdamended038.jpg]
by the terms and provisions of this Agreement. This Agreement is not intended to
and shall not constitute a novation. All Loans made and Obligations incurred
under the Existing Credit Agreement which are outstanding on the Effective Date
shall continue as Loans and Obligations under (and, as of the Effective Date,
shall be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the Existing Letters of Credit which remain outstanding on
the Effective Date shall continue as Letters of Credit under (and, as of the
Effective Date, shall be governed by the terms of) this Agreement, (c) all
obligations constituting “Obligations” with any Lender or any Affiliate of any
Lender which are outstanding on the Effective Date shall continue as Obligations
under this Agreement and the other Loan Documents, (d) the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit exposure under the Existing Credit Agreement as
are necessary in order that each such Lender’s Revolving Credit Exposure and
outstanding Revolving Loans hereunder reflect such Lender’s Applicable
Percentage of the outstanding aggregate Revolving Exposures on the Effective
Date and (e) the Company hereby agrees to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans (including the “Eurocurrency Loans”
under the Existing Credit Agreement) and such reallocation described above, in
each case on the terms and in the manner set forth in Section 2.16 hereof.
SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Company, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability. SECTION 1.07. Divisions. For all
purposes under the Loan Documents, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such 33



--------------------------------------------------------------------------------



 
[a15091703101thirdamended039.jpg]
new Person shall be deemed to have been organized and acquired on the first date
of its existence by the holders of its Equity Interests at such time. SECTION
1.08. Pro Forma Adjustments for Acquisitions and Dispositions. To the extent the
Company or any Subsidiary makes any Acquisition or Investment permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.03 during the period of four Fiscal Quarters of the
Company most recently ended, the Leverage Ratio and Interest Coverage Ratio, and
any other financial covenant or definition, shall be calculated after giving Pro
Forma effect thereto, as if such Acquisition or Investment or such disposition
(and any related incurrence, repayment or assumption of Indebtedness) had
occurred in the first day of such four Fiscal Quarter period. ARTICLE II The
Credits SECTION 2.01. Commitments. Prior to the Effective Date, certain loans
were previously made to the Borrowers under the Existing Credit Agreement which
remain outstanding as of the date of this Agreement (such outstanding loans
being hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Borrowers and each of the Lenders
agree that on the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Section 4.01 and the reallocation and other
transactions described in Section 1.05, the Existing Loans shall, as of the
Effective Date, be reevidenced as Loans under this Agreement and the terms of
the Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, each
Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result (after giving effect to
any application of proceeds of such Borrowing to any Swingline Loans outstanding
pursuant to Section 2.10(a)) in, subject to Sections 2.04 and 2.11(b), (a) the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) the Dollar Amount of the Total Revolving Credit Exposure
exceeding the Aggregate Commitment, (c) the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit or (d) the total Revolving
Credit Exposures in respect of Foreign Subsidiary Borrowers exceeding the
Foreign Subsidiary Borrower Sublimit. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. SECTION 2.02. Loans and Borrowings. (a) Each Revolving
Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. (b) Subject to Section 2.14, each Revolving Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); 34



--------------------------------------------------------------------------------



 
[a15091703101thirdamended040.jpg]
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement. (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing that is made to the Company, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 1,000,000 units of such currency) and not less
than $3,000,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY300,000,000 or (ii) a Foreign Currency other than Japanese Yen, 3,000,000
units of such currency). Subject to paragraph (e) of this Section, at the
commencement of each Interest Period for any Eurocurrency Revolving Borrowing
that is made to a Foreign Subsidiary Borrower, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 (or, if such Borrowing
is denominated in (i) Japanese Yen, JPY10,000,000 or (ii) a Foreign Currency
other than Japanese Yen, 100,000 units of such currency) and not less than
$100,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000 units
of such currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $500,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight (8)
Eurocurrency Borrowings outstanding. (d) Notwithstanding any other provision of
this Agreement, no Borrower shall be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date. (e) An initial Borrowing from any Lender, and
(to the extent before such initial Borrowing) any initial Letter of Credit
issued under Section 2.06 by the Issuing Bank, to any Borrower that is organized
under the laws of the Netherlands shall at all times be provided by a Lender
that is a Dutch Non-Public Lender. SECTION 2.03. Requests for Revolving
Borrowings. To request a Revolving Borrowing, the applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent of such request (a) by irrevocable written notice (via a written Borrowing
Request signed by the applicable Borrower, or the Company on behalf of the
applicable Borrower, promptly followed by telephonic confirmation of such
request) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or by irrevocable written notice (via a written
Borrowing Request signed by such Borrower, or the Company on its behalf) not
later than 11:00 a.m., Local Time, four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower) in the case of an ABR Borrowing, not later
than 11:00 a.m., Chicago time, on the Business Day of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., Chicago time, on the date of the proposed
Borrowing. Each Borrowing Request to fund an Acquisition permitted hereunder or
other transaction may be conditioned upon such Acquisition or transaction,
provided that any such conditioning shall not avoid any payment that may be owed
under Section 2.16. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02: 35



--------------------------------------------------------------------------------



 
[a15091703101thirdamended041.jpg]
(i) the name of the applicable Borrower; (ii) the aggregate principal amount of
the requested Borrowing; (iii) the date of such Borrowing, which shall be a
Business Day; (iv) whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; (v) in the case of a Eurocurrency Borrowing, the Agreed
Currency and initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and (vi)
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07. If no
election as to the Type of Revolving Borrowing is specified, then, in the case
of a Borrowing denominated in Dollars, the requested Revolving Borrowing shall
be an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of: (a) any Loan denominated in a Foreign Currency,
on each of the following: (i) the date of the Borrowing of such Loan and (ii)
each date of a conversion or continuation of such Loan pursuant to the terms of
this Agreement, (b) any Letter of Credit denominated in a Foreign Currency, on
each of the following: (i) the date on which such Letter of Credit is issued,
(ii) the first Business Day of each calendar month and (iii) the date of any
amendment of such Letter of Credit that has the effect of increasing the face
amount thereof, and (c) any Credit Event, on any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day. SECTION 2.05. Swingline Loans. (a) Subject
to the terms and conditions set forth herein, the Swingline Lender may agree,
but shall have no obligation, to make Swingline Loans in Dollars to the Company
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $25,000,000, (ii) the
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment or (iii)
the Dollar Amount of the Total Revolving Credit Exposure exceeding the Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to 36



--------------------------------------------------------------------------------



 
[a15091703101thirdamended042.jpg]
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Company may borrow, prepay and
reborrow Swingline Loans. (b) To request a Swingline Loan, the Company shall
notify the Administrative Agent of such request by irrevocable written notice
(via a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Company), not later than 12:00 noon, Chicago time, on the day
of a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Company. The Swingline
Lender shall make each Swingline Loan available to the Company by means of a
credit to an account of the Company with the Administrative Agent designated for
such purpose (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., Chicago time, on the requested
date of such Swingline Loan. (c) The Swingline Lender may by written notice
given to the Administrative Agent require the Lenders to acquire participations
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, if such notice is received by 11:00
a.m., Chicago time, on a Business Day, no later than 4:00 p.m., Chicago time, on
such Business Day and if received after 11:00 a.m., Chicago time, on a Business
Day, no later than 9:00 a.m., Chicago time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Company of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Company (or other party on behalf of the Company) in respect of
a Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the Company’s
repayment of such Swingline Loan. (d) The Swingline Lender may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Swingline Lender.
At the time any such replacement shall become effective, the Company shall pay
all unpaid 37



--------------------------------------------------------------------------------



 
[a15091703101thirdamended043.jpg]
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement, (i)
the successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (ii) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement to the extent such Swingline Loans
remain outstanding, but shall not be required to make additional Swingline
Loans. (e) Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.05(d) above. SECTION 2.06. Letters of Credit. (a)
General. Subject to the terms and conditions set forth herein, the Company may
request the issuance of Letters of Credit denominated in Agreed Currencies for
its own account or any Subsidiary, in a form reasonably acceptable to the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Agreement, the
terms and conditions of this Agreement shall control; provided, however, if the
Issuing Bank is requested to issue Letters of Credit with respect to a
jurisdiction the Issuing Bank deems, in its reasonable judgment, may at any time
subject it to a New Money Credit Event or a Country Risk Event, the Company
shall, at the request of the Issuing Bank, guaranty and indemnify the Issuing
Bank against any and all costs, liabilities and losses to the extent resulting
from such New Money Credit Event or Country Risk Event, in each case in a form
and substance reasonably satisfactory to the Issuing Bank. The letters of credit
identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents, except that the Issuing Bank shall not collect any issuance or
fronting fee or similar compensation with respect to the deemed issuance thereof
on the Effective Date. Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue any Letter of Credit if
(i) any binding order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank shall prohibit,
or require that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense that was not applicable on the
Effective Date (for which the Issuing Bank is not otherwise compensated
hereunder) and that the Issuing Bank in good faith deems material to it or (ii)
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally. (b) Notice of Issuance,
Amendment, Extension; Certain Conditions. To request the issuance of a Letter of
Credit (or the amendment or extension of an outstanding Letter of Credit), the
Company shall hand deliver or telecopy (or transmit by electronic communication,
if arrangements for doing so have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment or extension, but in any event no less
than three (3) Business Days or such shorter time period as agreed to by the
Issuing Bank) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), 38



--------------------------------------------------------------------------------



 
[a15091703101thirdamended044.jpg]
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend or extend such
Letter of Credit. In addition, if requested by the Issuing Bank as a condition
to any such Letter of Credit issuance, the Company shall have entered into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application, in each
case, as required by the Issuing Bank and using the Issuing Bank’s standard form
(each, a “Letter of Credit Agreement”). A Letter of Credit shall be issued,
amended or extended only if (and upon issuance, amendment or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment or extension subject to Sections
2.04 and 2.11(b), (i) the Dollar Amount of the LC Exposure shall not exceed
$100,000,000, (ii) the Dollar Amount of the Total Revolving Credit Exposure
shall not exceed the Aggregate Commitment, (iii) the Dollar Amount of each
Lender’s Revolving Credit Exposure shall not exceed such Lender’s Commitment,
(iv) the Dollar Amount of the total outstanding Revolving Loans and LC Exposure,
in each case denominated in Foreign Currencies, shall not exceed the Foreign
Currency Sublimit and (v) the total Revolving Credit Exposures in respect of
Foreign Subsidiary Borrowers shall not exceed the Foreign Subsidiary Borrower
Sublimit. (c) Expiration Date. Each Letter of Credit shall expire (or be subject
to termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any extension
of the expiration thereof, one year after such extension) and (ii) the date that
is five (5) Business Days prior to the Maturity Date. (d) Participations. By the
issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof) and without any further action on the part of the Issuing
Bank or the Lenders, the Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Company on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Company for any reason, including after the Maturity Date. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. (e) Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date the Issuing Bank
made such LC Disbursement (or if the Issuing Bank shall so elect in its sole
discretion by notice to the Company, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Company shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Company prior to 10:00 a.m., Local Time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than the Dollar Amount of $1,000,000,
the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with 39



--------------------------------------------------------------------------------



 
[a15091703101thirdamended045.jpg]
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable. If the Company fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement. If the Company’s reimbursement of, or obligation
to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Dollar
Amount thereof calculated on the date such LC Disbursement is made. (f)
Obligations Absolute. The Company’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) any payment by the
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their respective Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
Issuing Bank. Notwithstanding anything to the contrary in this paragraph,
nothing herein shall be construed to excuse the Issuing Bank from liability to
the Company to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Company to the extent permitted by applicable law) suffered
by the Company that are caused by the Issuing Bank’s failure to exercise care
when determining whether 40



--------------------------------------------------------------------------------



 
[a15091703101thirdamended046.jpg]
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Disbursement Procedures. The Issuing Bank shall, within
the time allowed by applicable law or the specific terms of the applicable
Letter of Credit following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Company by telephone (confirmed by telecopy or electronic mail) of such demand
for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement. (h)
Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank for such LC Disbursement shall be for the
account of such Lender to the extent of such payment. (i) Replacement and
Resignation of the Issuing Bank. (A) The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or extend or otherwise amend any
existing Letter of Credit. (B) Subject to the appointment and acceptance of a
successor Issuing Bank, the Issuing Bank may resign as the Issuing Bank at any
time upon thirty days’ prior written notice to the 41



--------------------------------------------------------------------------------



 
[a15091703101thirdamended047.jpg]
Administrative Agent, the Company and the Lenders, in which case, the resigning
Issuing Bank shall be replaced in accordance with Section 2.06(i)(A) above. (j)
Cash Collateralization. If any Event of Default shall occur and be continuing,
on the Business Day that the Company receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
Section 7.01(h) or 7.01(i). For the purposes of this paragraph, the Dollar
Amount of the Foreign Currency LC Exposure shall be calculated on the date
notice demanding cash collateralization is delivered to the Company. The Company
also shall deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Company hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Company’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed, together with related fees, costs and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Company for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Secured Obligations. If
the Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three (3) Business
Days after all such Events of Default have been cured or waived. (k) Conversion.
In the event that the Loans become immediately due and payable on any date
pursuant to Article VII, all amounts (i) that the Company is at the time or
thereafter becomes required to reimburse or otherwise pay to the Administrative
Agent in respect of LC Disbursements made under any Foreign Currency Letter of
Credit (other than amounts in respect of which the Company has deposited cash
collateral pursuant to paragraph (j) above, if such cash collateral was
deposited in the applicable Foreign Currency to the extent so deposited or
applied), (ii) that the Lenders are at the time or thereafter become required to
pay to the Administrative Agent and the Administrative Agent is at the time or
thereafter becomes required to distribute to the Issuing Bank pursuant to
paragraph (e) of this Section in respect of unreimbursed LC Disbursements made
under any Foreign Currency Letter of Credit and (iii) of each Lender’s
participation in any Foreign Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount thereof on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Lender in respect of the obligations 42



--------------------------------------------------------------------------------



 
[a15091703101thirdamended048.jpg]
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder. (l) Letter of Credit Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the amount of such Letter of Credit available to be drawn at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Agreement related thereto, provides for one or
more automatic increases in the available amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount is available to be drawn at such time. (m) Letters of Credit Issued for
Account of Subsidiaries. Notwithstanding that a Letter of Credit issued or
outstanding hereunder supports any obligations of, or is for the account of, a
Subsidiary, or states that a Subsidiary is the “account party,” “applicant,”
“customer,” “instructing party,” or the like of or for such Letter of Credit,
and without derogating from any rights of the Issuing Bank (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Letter of Credit, the Company (i) shall reimburse, indemnify and compensate
the Issuing Bank hereunder for such Letter of Credit (including to reimburse any
and all drawings thereunder) as if such Letter of Credit had been issued solely
for the account of the Company and (ii) irrevocably waives any and all defenses
that might otherwise be available to it as a guarantor or surety of any or all
of the obligations of such Subsidiary in respect of such Letter of Credit (other
than the defense of payment and performance in full in cash). The Company hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Company, and that the Company’s business derives
substantial benefits from the businesses of such Subsidiaries. SECTION 2.07.
Funding of Borrowings. (a) Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof solely by wire transfer of immediately
available funds (i) in the case of Loans denominated in Dollars, by 12:00 noon,
Chicago time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders and (ii) in the case
of each Loan denominated in a Foreign Currency, by 12:00 noon, Local Time, in
the city of the Administrative Agent’s Eurocurrency Payment Office for such
currency and at such Eurocurrency Payment Office for such currency; provided
that Swingline Loans shall be made as provided in Section 2.05. Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the relevant Borrower by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to (x) an account of such Borrower
maintained with the Administrative Agent in New York City or Chicago and
designated by such Borrower in the applicable Borrowing Request, in the case of
Loans denominated in Dollars and (y) an account of such Borrower in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank. (b) Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing (or in the case of an
ABR Borrowing, prior to 12:00 noon, Chicago time, on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day 43



--------------------------------------------------------------------------------



 
[a15091703101thirdamended049.jpg]
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
such Borrower, the interest rate applicable to such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. SECTION 2.08. Interest Elections.
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued. (b) To make an
election pursuant to this Section, a Borrower, or the Company on its behalf,
shall notify the Administrative Agent of such election (by irrevocable written
notice via an Interest Election Request signed by such Borrower, or the Company
on its behalf) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing. (c) Each Interest Election Request shall specify
the following information in compliance with Section 2.02: (i) the name of the
applicable Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing); (ii) the
effective date of the election made pursuant to such Interest Election Request,
which shall be a Business Day; (iii) whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and (iv) if the resulting Borrowing
is a Eurocurrency Borrowing, the Interest Period and Agreed Currency to be
applicable thereto after giving effect to such election, which Interest Period
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. 44



--------------------------------------------------------------------------------



 
[a15091703101thirdamended050.jpg]
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing. (e) If the relevant Borrower fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period (i) in the case of a Borrowing denominated in Dollars, such Borrowing
shall be converted to an ABR Borrowing and (ii) in the case of a Borrowing
denominated in a Foreign Currency in respect of which the applicable Borrower
shall have failed to deliver an Interest Election Request prior to the third
(3rd) Business Day preceding the end of such Interest Period, such Borrowing
shall automatically continue as a Eurocurrency Borrowing in the same Agreed
Currency with an Interest Period of one month unless such Eurocurrency Borrowing
is or was repaid in accordance with Section 2.11. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month. SECTION 2.09.
Termination and Reduction of Commitments. (a) Unless previously terminated, the
Commitments shall terminate on the Maturity Date. (b) The Company may at any
time terminate, or from time to time reduce, the Commitments; provided that (i)
each reduction of the Commitments shall be in an amount that is an integral
multiple of $5,000,000 and not less than $10,000,000 and (ii) the Company shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (A) any
Lender’s Revolving Credit Exposure would exceed its Commitment or (B) the Dollar
Amount of the Total Revolving Credit Exposure would exceed the Aggregate
Commitment. (c) The Company shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments. SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Maturity Date in the currency of
such Loan and (ii) in the case of the Company, to the Administrative Agent for
the account of the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding and 45



--------------------------------------------------------------------------------



 
[a15091703101thirdamended051.jpg]
the proceeds of any such Borrowing shall be applied by the Administrative Agent
first to repay any Swingline Loans outstanding. (b) Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. (c) The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Class, Agreed Currency and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. (d) The entries made
in the accounts maintained pursuant to paragraph (b) or (c) of this Section
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein absent manifest error; provided that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement. (e) Any Lender may request that
Loans made by it to any Borrower be evidenced by a promissory note. In such
event, the relevant Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in substantially the form attached hereto
as Exhibit H. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form. Upon
either (i) payment in full of the Loans evidenced by any such promissory note
and termination of the Commitments relating thereto, or (ii) the assignment of
such Loans and Commitments in accordance with Section 9.04 hereof, each such
Lender that received a promissory note shall use commercially reasonable efforts
to cause each such promissory note be returned to the applicable Borrower at the
request of such Borrower. SECTION 2.11. Prepayment of Loans. (a) Any Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part without premium or penalty (except as provided in Section
2.16) and any such payment shall be applied as directed by the Company, subject
to prior notice in accordance with the provisions of this Section 2.11(a). The
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by written notice of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Revolving Borrowing, not later than
11:00 a.m., Local Time, three Business Days before the date of prepayment, (ii)
in the case of prepayment of an ABR Revolving Borrowing, not later than 11:00
a.m., Chicago time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, Chicago time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing 46



--------------------------------------------------------------------------------



 
[a15091703101thirdamended052.jpg]
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13 and (ii) any break funding payments required by Section 2.16.
(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment or such sum in respect of
Foreign Subsidiary Borrowers exceeds the Foreign Subsidiary Borrower Sublimit or
(B) the aggregate principal Dollar Amount of the Total Revolving Credit Exposure
denominated in Foreign Currencies (the “Foreign Currency Exposure”) (so
calculated), as of the most recent Computation Date with respect to each such
Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely as a result
of fluctuations in currency exchange rates, (A) the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure (so calculated) exceeds 105% of
the Aggregate Commitment or such sum in respect of Foreign Subsidiary Borrowers
exceeds 105% of the Foreign Subsidiary Borrower Sublimit or (B) the Foreign
Currency Exposure, as of the most recent Computation Date with respect to each
such Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrowers
shall in each case immediately repay Borrowings or, if required after the
payment of all Borrowings, cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of the
Total Revolving Credit Exposure (so calculated) to be less than or equal to the
Aggregate Commitment, (y) the Foreign Currency Exposure to be less than or equal
to the Foreign Currency Sublimit and (z) the aggregate Dollar Amount of all
Revolving Credit Exposures in respect of the Foreign Subsidiary Borrowers to be
less than or equal to the Foreign Subsidiary Borrower Sublimit. SECTION 2.12.
Fees. (a) The Company agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Rate on
the average daily unused Dollar Amount of the Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates. Accrued commitment fees shall be payable in
arrears on the fifteenth (15th) day immediately following the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, (i)
the Commitment of a Lender (other than the Swingline Lender) shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender, and (ii) the Commitment of the Lender acting as Swingline Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans, LC
Exposure and Swingline Loans of such Lender. (b) The Company agrees to pay (i)
to the Administrative Agent for the account of each Lender a participation fee
with respect to its participations in each outstanding Letter of Credit, which
shall accrue on the daily maximum amount then available to be drawn under such
Letter of Credit at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans, during the period from and including
the Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the daily maximum amount then
available to be drawn under each Letter of Credit during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions
(including, without limitation, standard commissions with respect to commercial
Letters of Credit, payable at the time of invoice of such amounts) with respect
to 47



--------------------------------------------------------------------------------



 
[a15091703101thirdamended053.jpg]
the issuance, amendment, cancellation, negotiation, transfer, presentment or
extension of any Letter of Credit and other processing fees, and other standard
costs and charges, of such Issuing bank relating the Letters of Credit as from
time to time in effect. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifteenth (15th) day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after invoice. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
Dollars in the Dollar Amount thereof. (c) The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent. (d) All fees payable hereunder shall be paid on the dates due, in Dollars
and immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances. SECTION 2.13. Interest. (a) The Loans
comprising each ABR Borrowing (including each Swingline Loan) shall bear
interest at the Alternate Base Rate plus the Applicable Rate. (b) The Loans
comprising each Eurocurrency Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate. (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section. (d)
Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion. (e) All
interest hereunder shall be computed on the basis of a year of 360 days, except
that interest (i) computed by reference to the Alternate Base Rate at times when
the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and (ii) for Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of 365
days, and in each case shall be payable for the actual number of days elapsed
(including the 48



--------------------------------------------------------------------------------



 
[a15091703101thirdamended054.jpg]
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. (f) Interest
in respect of Loans denominated in Dollars shall be paid in Dollars, and
interest in respect of Loans denominated in a Foreign Currency shall be paid in
such Foreign Currency. SECTION 2.14. Alternate Rate of Interest. (a) If at the
time that the Administrative Agent shall seek to determine the LIBO Screen Rate
on the Quotation Day for any Interest Period for a Eurocurrency Borrowing, the
LIBO Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the Reference Bank Rate shall be the LIBO
Rate for such Interest Period for such Eurocurrency Borrowing; provided that if
the Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate for such Eurocurrency Borrowing, (i) if
such Borrowing shall be requested in Dollars, then such Borrowing shall be made
as an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall
be requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that (i) until such time as
the Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency and (ii) if
the Alternative Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. It is hereby understood and agreed that,
notwithstanding anything to the contrary set forth in this Section 2.14(a), if
at any time the conditions set forth in Section 2.14(c)(i) or (ii) are in
effect, the provisions of this Section 2.14(a) shall no longer be applicable for
any purpose of determining any alternative rate of interest under this Agreement
and Section 2.14(c) shall instead be applicable for all purposes of determining
any alternative rate of interest under this Agreement. (b) If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing: (i) the
Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for the applicable currency and such Interest Period; or (ii)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for the applicable currency and such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period and the applicable Agreed Currency; then the Administrative
Agent shall give notice thereof to the applicable Borrower and the Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the applicable Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the 49



--------------------------------------------------------------------------------



 
[a15091703101thirdamended055.jpg]
applicable Interest Period, as the case may be, shall be ineffective, (ii) if
any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing and (iii) if any Borrowing Request
requests a Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for
such Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted. (c) Notwithstanding the
foregoing, if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.14(b)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
2.14(b)(i) have not arisen but any of (w) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement that the administrator of
the LIBO Screen Rate is insolvent (and there is no successor administrator that
will continue publication of the LIBO Screen Rate), (x) the administrator of the
LIBO Screen Rate has made a public statement identifying a specific date after
which the LIBO Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (y) the supervisor for the administrator
of the LIBO Screen Rate has made a public statement identifying a specific date
after which the LIBO Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBO Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 2.14(c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(c), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing in the applicable currency or for the
applicable Interest Period, as the case may be, shall be ineffective, (y) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing and (z) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency, then such request shall be
ineffective. SECTION 2.15. Increased Costs. (a) If any Change in Law shall: (i)
impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; 50



--------------------------------------------------------------------------------



 
[a15091703101thirdamended056.jpg]
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or (iii) subject any
Recipient to any Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than the imposition or change in rate of
any (A) Indemnified Taxes, (B) Excluded Taxes or (C) Other Taxes); and the
result of any of the foregoing shall be to increase the cost to such Person of
making, continuing, converting or maintaining any Loan or of maintaining its
obligation to make any such Loan or to increase the cost to such Person of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Person hereunder, whether of
principal, interest or otherwise, then the applicable Borrower will pay to such
Person such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered as reasonably determined by such
Person (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and generally consistent with similarly situation customers
of such Person and in each case as determined by such Person) under agreements
having provisions similar to this Section 2.15, after consideration of such
factors as such Person then reasonably determines to be relevant. (b) If any
Lender or the Issuing Bank reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by the Issuing Bank, to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved with respect thereto but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by such Lender or the Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
generally consistent with similarly situated customers of such Lender or the
Issuing Bank, as applicable and in each case as determined by such Lender or the
Issuing Bank under agreements having provisions similar to this Section 2.15,
after consideration of such factors as such Lender or the Issuing Bank, as
applicable, then reasonably determines to be relevant). (c) A certificate of a
Lender or the Issuing Bank describing the Change in Law in reasonable detail and
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof. (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or 51



--------------------------------------------------------------------------------



 
[a15091703101thirdamended057.jpg]
the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. SECTION 2.16. Break Funding
Payments. In the event of (a) the payment of any principal of any Eurocurrency
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default or as a result of any prepayment
pursuant to Section 2.11), (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(a) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19 or 9.02(e), then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event; provided that each such Lender shall use reasonable
efforts to mitigate such loss, cost and expense in accordance with Section 2.19.
Such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section,
including, if requested by the Company, a description in reasonable detail of
the basis for such compensation and a calculation of such amount or amounts (but
excluding any confidential or proprietary information of such Lender), shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof. SECTION 2.17. Taxes.
(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or any other Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any Loan
Party or Administrative Agent shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. (b) In addition, each Loan Party shall pay, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes
related to such Loan Party and imposed on or incurred by the Administrative
Agent or a Lender to the relevant Governmental Authority in accordance with
applicable law. (c) The relevant Loan Party shall indemnify the Administrative
Agent or each Lender, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid or payable by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of such Loan Party hereunder or
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom 52



--------------------------------------------------------------------------------



 
[a15091703101thirdamended058.jpg]
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. (d) As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (e) (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under this
Agreement or any other Loan Document shall deliver to the Borrowers (with a copy
to the Administrative Agent) at the time or times reasonably requested by a
Borrower, such properly completed and executed documentation reasonably
requested by such Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by a Borrower or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(e)(ii)(A), 2.17(ii)(B) and 2.17(h)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, in the event that the Company is the Borrower: (A) any Lender that is
a United States person (as defined in Section 7701(a)(30) of the Code) shall
deliver to such Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax; (B) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to such Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), whichever of the
following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an 53



--------------------------------------------------------------------------------



 
[a15091703101thirdamended059.jpg]
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) in the case
of a Foreign Lender claiming that its extension of credit will generate U.S.
effectively connected income, executed copies of IRS Form W- 8ECI; (3) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit I-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or (4) to the extent a Foreign
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner; and (C) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so. (f) If the Administrative Agent or a Lender determines, in
its reasonable discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or 54



--------------------------------------------------------------------------------



 
[a15091703101thirdamended060.jpg]
such Lender, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or Lender be required
to pay any amount to a Loan Party pursuant to this paragraph (f) the payment of
which would place the Administrative Agent or Lender in a less favorable net
after- Tax position than the Administrative Agent or Lender would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to any Loan Party or any other Person. (g) Each Lender
shall severally indemnify the Administrative Agent for any Taxes (but, in the
case of any Indemnified Taxes or Other Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes or Other Taxes and without limiting the obligation of each Loan Party to
do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with this Agreement (including any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(g) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (g). (h) If a payment made to a Lender under this Agreement would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for each Borrower and the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA or, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (i) For purposes of
determining withholding Taxes imposed under FATCA, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i). (j) For the purposes of this Section 2.17, references to
“Lender” includes the Issuing Bank. 55



--------------------------------------------------------------------------------



 
[a15091703101thirdamended061.jpg]
SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, Chicago time and (ii) in the case of payments denominated in a Foreign
Currency, 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency, in each case on the date when
due, in immediately available funds, without setoff, recoupment or counterclaim
(but without prejudice to any Borrowers’ rights with respect to any Defaulting
Lender hereunder). Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.
(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent and the Issuing Bank from
any Borrower, second, to pay any fees or expense reimbursements then due to the
Lenders from any Borrower, third, to pay interest then due and payable on the
Loans ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements and any other amounts owing with respect to Banking Services
Obligations and Swap Obligations ratably, fifth, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by any Borrower. Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Company, or
unless an Event of Default is in existence, none of the Administrative Agent or
any Lender shall apply any payment which it receives to any Eurocurrency Loan of
a Class, except (a) on the expiration date of the Interest Period applicable to
any such 56



--------------------------------------------------------------------------------



 
[a15091703101thirdamended062.jpg]
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. Notwithstanding the foregoing, (x) any
such applicable proceeds from property of the Domestic Loan Parties shall be
applied to the Secured Obligations (other than the Foreign Secured Obligations
and the Secured Obligations that constitute a Guarantee of the Foreign Secured
Obligations) before being applied to any of the Foreign Secured Obligations and
(y) the application of any such applicable proceeds from Collateral securing
solely the Foreign Secured Obligations shall only be made in respect of the
Foreign Secured Obligations in the same order set forth above. (c) At the
election of the Administrative Agent, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by a Borrower (or
the Company on behalf of a Borrower) pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of such Borrower maintained with the Administrative Agent. Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans) and that
all such Borrowings shall be deemed to have been requested pursuant to Section
2.03 or 2.05, as applicable, and (ii) if an Event of Default exists or the
Company agrees in writing, the Administrative Agent to charge any deposit
account of the relevant Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents. (d) If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Revolving Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower under this
Agreement in the amount of such participation. 57



--------------------------------------------------------------------------------



 
[a15091703101thirdamended063.jpg]
(e) Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Bank pursuant to the terms of this Agreement or any other
Loan Document, notice from the applicable Borrower that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency). (f) If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(or its Affiliate) requests compensation under Section 2.15, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender (or
its Affiliate) or any Governmental Authority for the account of any Lender (or
its Affiliate) pursuant to Section 2.17, then such Lender (or its Affiliate)
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the judgment of such
Lender (or its Affiliate), such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender (or its Affiliate) to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (or its Affiliate). The Company hereby agrees to pay all reasonable costs
and expenses incurred by any Lender (or its Affiliate) in connection with any
such designation or assignment. (b) If (i) any Lender (or its Affiliate)
requests compensation under Section 2.15, (ii) any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender (or its Affiliate) or
any Governmental Authority for the account of any Lender (or its Affiliate)
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Company shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) subject to the Borrowers’ rights with respect to Defaulting
Lenders hereunder, such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, 58



--------------------------------------------------------------------------------



 
[a15091703101thirdamended064.jpg]
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Company (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that (i) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto. SECTION 2.20. Expansion Option. The Company may from time to
time elect to increase the Commitments or enter into one or more tranches of
term loans (each an “Incremental Term Loan”), in each case in minimum increments
of $25,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $200,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent (such approval not to be unreasonably withheld, conditioned or delayed)
and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20. Increases
and new Commitments and Incremental Term Loans created pursuant to this Section
2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless (other than with respect to the incurrence of Incremental Term
Loans the proceeds of which shall be used to consummate a Limited Conditionality
Acquisition as to which the immediately following condition (i) below shall not
apply), (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.11 and (ii) the Administrative Agent shall have received (x) documents
and opinions consistent with those delivered on the Effective Date as to the
organizational power and authority of the Borrowers to borrow hereunder after
giving effect to such increase or Incremental Term Loan and (y) reaffirmations
from the Loan Parties; provided that no Incremental Term Loans in respect of a
Limited Conditionality Acquisition shall 59



--------------------------------------------------------------------------------



 
[a15091703101thirdamended065.jpg]
become effective unless (1) as of the date of execution of the Limited
Conditionality Acquisition Agreement by the parties thereto, no Default or Event
of Default shall have occurred and be continuing or would result from entry into
the Limited Conditionality Acquisition Agreement, (2) as of the date of the
borrowing of such Incremental Term Loans, no Event of Default under Section
7.01(a), (b), (h), (i) or (j) is in existence immediately before or after giving
effect (including on a Pro Forma Basis) to such borrowing and to any concurrent
transactions and any substantially concurrent use of proceeds thereof, (3) the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) as of the date of execution of the applicable Limited
Conditionality Acquisition Agreement by the parties thereto, (4) as of the date
of the borrowing of such Incremental Term Loans, customary “Sungard”
representations and warranties (with such representations and warranties to be
reasonably determined by the Lenders providing such Incremental Term Loans)
shall be true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) immediately prior to, and after giving effect to, the
incurrence of such Incremental Term Loans and (5) as of the date of execution of
the related Limited Conditionality Acquisition Agreement by the parties thereto,
the Company shall be in compliance (on a Pro Forma Basis) with the covenants
contained in Section 6.11. On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu or junior in right
of payment with the Revolving Loans, (b) shall not mature earlier than the
Maturity Date (but may have amortization and customary prepayment requirements
prior to such date) and (c) shall otherwise be treated substantially the same as
(and in any event no more favorably than) the Revolving Loans; provided that (i)
the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants applicable only during periods after the
Maturity Date and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this Section
2.20 shall constitute, or otherwise be deemed to be, a commitment on the part of
any Lender to increase its Commitment hereunder, or provide Incremental Term
Loans, at any time. SECTION 2.21. Market Disruption. Notwithstanding the
satisfaction of all conditions referred to in Article II and Article IV with
respect to any Credit Event to be effected in any 60



--------------------------------------------------------------------------------



 
[a15091703101thirdamended066.jpg]
Foreign Currency, if (i) there shall occur on or prior to the date of such
Credit Event any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Administrative Agent, the Issuing Bank (if such
Credit Event is a Letter of Credit) or the Required Lenders make it
impracticable for the Eurocurrency Borrowings or Letters of Credit comprising
such Credit Event to be denominated in the Agreed Currency specified by the
applicable Borrower or (ii) the Dollar Amount of such currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
such Borrower, the Lenders and, if such Credit Event is a Letter of Credit, the
Issuing Bank, and such Credit Events shall not be denominated in such Agreed
Currency but shall, except as otherwise set forth in Section 2.07, be made on
the date of such Credit Event in Dollars, (a) if such Credit Event is a
Borrowing, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Credit Event Request or
Interest Election Request, as the case may be, as ABR Loans, unless such
Borrower notifies the Administrative Agent at least one Business Day before such
date that (i) it elects not to borrow on such date or (ii) it elects to borrow
on such date in a different Agreed Currency, as the case may be, in which the
denomination of such Loans would in the reasonable opinion of the Administrative
Agent and the Required Lenders be practicable and in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Credit Event Request or Interest Election Request, as the case may
be or (b) if such Credit Event is a Letter of Credit, in a face amount equal to
the Dollar Amount of the face amount specified in the related request or
application for such Letter of Credit, unless such Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to request the issuance of such Letter of Credit on such date or (ii)
it elects to have such Letter of Credit issued on such date in a different
Agreed Currency, as the case may be, in which the denomination of such Letter of
Credit would in the reasonable opinion of the Issuing Bank, the Administrative
Agent and the Required Lenders be practicable and in face amount equal to the
Dollar Amount of the face amount specified in the related request or application
for such Letter of Credit, as the case may be. SECTION 2.22. Judgment Currency.
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from any Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, non appealable judgment is
given. The obligations of each Borrower in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower. SECTION 2.23. Designation of
Foreign Subsidiary Borrowers. The Company may at any time and from time to time
designate any Eligible Foreign Subsidiary as a Foreign Subsidiary 61



--------------------------------------------------------------------------------



 
[a15091703101thirdamended067.jpg]
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Foreign Subsidiary Borrower and a party to this Agreement. Each Foreign
Subsidiary Borrower shall remain a Foreign Subsidiary Borrower until the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender. SECTION 2.24. Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender: (a) fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.12(a); (b) any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Bank’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations 62



--------------------------------------------------------------------------------



 
[a15091703101thirdamended068.jpg]
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; (c) the Commitment and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
further, that any amendment, waiver or other modification requiring the consent
of all Lenders or all Lenders directly affected thereby shall not, except as
otherwise provided in Section 9.02, require the consent of such Defaulting
Lender in accordance with the terms hereof; (d) if any Swingline Exposure or LC
Exposure exists at the time such Lender becomes a Defaulting Lender then: (i)
all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than, in the case of a Defaulting Lender that is a Swingline
Lender, the portion of such Swingline Exposure referred to in clause (b) of the
definition of such term) shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent that such reallocation does not, as to any non-Defaulting Lender, cause
such non-Defaulting Lender’s Revolving Credit Exposure to exceed its Commitment;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding; (iii) if the Company cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
clause (ii) above, the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; (iv) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and (v) if all or any
portion of such Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and (e) so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s 63



--------------------------------------------------------------------------------



 
[a15091703101thirdamended069.jpg]
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.24(d), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.24(d)(i) (and such Defaulting Lender shall not
participate therein). If (i) a Bankruptcy Event or a Bail-In Action with respect
to a Lender Parent shall occur following the date hereof and for so long as such
event shall continue or (ii) the Swingline Lender or the Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder. In the event that
the Administrative Agent, the Company, the Swingline Lender and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure and LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage. SECTION 2.25.
Extension of Maturity Date. (a) Requests for Extension. The Company may, by
notice to the Administrative Agent (who shall promptly notify the Lenders) at
any time (each such date, an “Extension Date”), request that each Lender extend
such Lender’s Maturity Date to the date that is one year after the Maturity Date
then in effect for such Lender (the “Existing Maturity Date”); provided that any
such request shall be made no later than 30 days prior to the applicable
Existing Maturity Date. (b) Lender Elections to Extend. Each Lender, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date that is 15 days after the date on which the
Administrative Agent received the Company’s extension request (the “Lender
Notice Date”), advise the Administrative Agent whether or not such Lender agrees
to such extension (each Lender that determines to so extend its Maturity Date,
an “Extending Lender”). Each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Lender Notice Date), and any Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for extension of the Maturity Date. (c) Notification by
Administrative Agent. The Administrative Agent shall notify the Company of each
Lender’s determination under this Section no later than the date that is 15 days
prior to the applicable Extension Date (or, if such date is not a Business Day,
on the next preceding Business Day). (d) Additional Commitment Lenders. The
Company shall have the right, but shall not be obligated, on or before the
applicable Maturity Date for any Non-Extending Lender to replace such 64



--------------------------------------------------------------------------------



 
[a15091703101thirdamended070.jpg]
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more financial institutions that are not Ineligible Institutions
(each, an “Additional Commitment Lender”) approved by the Administrative Agent
in accordance with the procedures provided in Section 2.19(b), each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non- Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Company (which notice shall set forth such Lender’s
new Maturity Date), to become an Extending Lender. The Administrative Agent may
effect such amendments to this Agreement as are reasonably necessary to provide
for any such extensions with the consent of the Company but without the consent
of any other Lenders. (e) Minimum Extension Requirement. If (and only if) the
total of the Commitments of the Lenders that have agreed to extend their
Maturity Date and the new or increased Commitments of any Additional Commitment
Lenders is more than 50% of the aggregate amount of the Commitments in effect
immediately prior to the applicable Extension Date, then, effective as of the
applicable Extension Date, the Maturity Date of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date that is one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Lender hereunder and shall have the obligations of a Lender
hereunder. (f) Conditions to Effectiveness of Extension. Notwithstanding the
foregoing, (x) no more than two (2) extensions of the Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Extending Lender unless:
(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto; (ii) the
representations and warranties of the Borrowers set forth in this Agreement are
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) on and as of the applicable Extension Date and after giving effect
thereto, as though made on and as of such date (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) only as of such specified date); and (iii) the
Administrative Agent shall have received a certificate from the Company signed
by a Financial Officer of the Company (A) certifying the accuracy of the
foregoing clauses (i) and (ii) and (B) certifying and attaching the resolutions
adopted by each Borrower approving or consenting to such extension. 65



--------------------------------------------------------------------------------



 
[a15091703101thirdamended071.jpg]
(g) Maturity Date for Non-Extending Lenders. On the Maturity Date of each Non-
Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Company shall repay such Non-Extending
Lender in accordance with Section 2.10 (and shall pay to such Non-Extending
Lender all of the other Obligations owing to it under this Agreement) and after
giving effect thereto shall prepay any Revolving Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 2.16) to the extent
necessary to keep outstanding Revolving Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date, and
the Administrative Agent shall administer any necessary reallocation of the
Revolving Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement). (h) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary. ARTICLE III
Representations and Warranties Each Borrower represents and warrants to the
Lenders that: SECTION 3.01. Organization; Powers; Subsidiaries. Each Loan Party
is duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. As of the date hereof, Schedule 3.01 hereto
identifies each Subsidiary, if such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, and the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries. All
of the outstanding shares of capital stock and other equity interests of each
Loan Party (other than the Company) are validly issued and outstanding and fully
paid and nonassessable (to the extent such concept is applicable) and all such
shares and other equity interests indicated on Schedule 3.01 as owned by the
Company or another Loan Party are owned, beneficially and of record, by the
Company or any other Loan Party free and clear of all Liens, other than Liens
created under the Loan Documents or Permitted Liens arising by operation of law.
There are no outstanding commitments or other obligations of any Loan Party to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Loan
Party, except pursuant to compensation plans of the Loan Parties. Each Foreign
Subsidiary Borrower incorporated in an EU jurisdiction represents and warrants
to the Lenders that its centre of main interest (as that term is used in Article
3(1) of the Insolvency Regulation) is in its jurisdiction of incorporation and
it has no establishment (as that term is used in Article 2(10) of the Insolvency
Regulation) in any other jurisdiction. SECTION 3.02. Authorization;
Enforceability. The Transactions are within each Loan Party’s organizational
powers and have been duly authorized by all necessary organizational and, if
required, shareholder action. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. 66



--------------------------------------------------------------------------------



 
[a15091703101thirdamended072.jpg]
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate (x) any
applicable law or regulation or any order of any Governmental Authority, except
as could not reasonably be expected to result in a Material Adverse Effect or
(y) the charter, by-laws or other organizational documents of any Loan Party,
(c) will not violate or result in a default under any indenture or material
agreement or other instrument binding upon any Loan Party or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party,
and (d) will not result in the creation or imposition of any Lien (other than a
Permitted Lien) on any asset of any Loan Party, except Liens created pursuant to
the Loan Documents. SECTION 3.04. Financial Condition; No Material Adverse
Change. (a) The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the Fiscal Year ended December 31, 2018 reported on by Ernst &
Young LLP, independent public accountants, and (ii) as of and for the Fiscal
Quarter and the portion of the Fiscal Year ended March 29, 2019 and June 28,
2019, in each case certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above. (b) Since December 31, 2018,
there has been no material adverse change in the business, assets, property or
financial condition of the Company and its Subsidiaries, taken as a whole.
SECTION 3.05. Properties. (a) Each Loan Party has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. (b) Each Loan Party owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Loan Parties does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. SECTION 3.06. Litigation and
Environmental Matters. (a) There are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Borrower, threatened against or affecting
any Loan Party (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that question the validity of this Agreement or the Transactions. There are no
labor controversies pending against or, to the knowledge of the Company,
threatened against or affecting any Loan Party (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that question the validity of this Agreement or the
Transactions. (b) Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Loan Parties (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability. 67



--------------------------------------------------------------------------------



 
[a15091703101thirdamended073.jpg]
SECTION 3.07. Compliance with Laws. Each Loan Party is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Furthermore, the Dutch Borrower does not qualify as a credit institution
subject to the Dutch Financial Supervision Act, or otherwise falls within an
applicable exemption from such act. SECTION 3.08. Investment Company Status.
None of the Loan Parties is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940. SECTION 3.09. Taxes. Each
Loan Party has timely filed or caused to be filed all Tax returns and related
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Loan Party has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. SECTION 3.11. Disclosure. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other written factual information (other than projections,
forward-looking statements and information of a general economic nature)
furnished by or on behalf of the Company or any other Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, when taken as a whole, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. As of the Effective Date, to the best knowledge of
the Company, the information included in the Beneficial Ownership Certification,
if any, provided on or prior to the Effective Date to any Lender in connection
with this Agreement is true and correct in all respects. SECTION 3.12. Federal
Reserve Regulations. No part of the proceeds of any Loan have been used or will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. No Borrower is engaged and no Borrower will engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no part of the proceeds of any Borrowing or Letter of Credit
extension hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Company only
or of the Company and its Subsidiaries on a consolidated basis) will be Margin
Stock. SECTION 3.13. [Intentionally Omitted]. SECTION 3.14. No Default. No
Default or Event of Default has occurred and is continuing. SECTION 3.15.
[Intentionally Omitted]. 68



--------------------------------------------------------------------------------



 
[a15091703101thirdamended074.jpg]
SECTION 3.16. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, the Loan Parties, taken as a whole,
are and will be Solvent. (b) The Company does not intend to, nor will it permit
any of the other Loan Parties to, and the Company does not believe that it or
any of the other Loan Parties will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing of and amounts of cash to
be received by it or any such Loan Party and the timing of the amounts of cash
to be payable on or in respect of its Indebtedness or the Indebtedness of any
such Loan Party. SECTION 3.17. Insurance. Except as qualified below, the Company
maintains, and has caused each other Loan Party to maintain, with financially
sound and reputable insurance companies, insurance on all their real and
personal property in such amounts, subject to such deductibles and self-
insurance retentions and covering such properties and risks as are adequate and
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The Company and the other Loan
Parties are self-insured for general liability coverage. SECTION 3.18. Security
Interest in Collateral. The provisions of this Agreement and the other Loan
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Holders of Secured Obligations, and
provided that the Administrative Agent does what is required to continue the
perfection of such Liens under the UCC or other applicable law, such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law or any Intercreditor Agreements and (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral. SECTION 3.19. Anti-Corruption Laws and Sanctions. The Company
has in its reasonable business judgment implemented and maintains in effect
policies and procedures designed to ensure compliance in all material respects
by the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws applicable to the Company and its
Subsidiaries and applicable Sanctions, and the Company, its Subsidiaries and
their respective officers and directors and to the knowledge of the Company its
employees and agents, are in compliance with Anti- Corruption Laws and
applicable Sanctions in all material respects and, in the case of any Foreign
Subsidiary Borrower, is not knowingly engaged in any activity that could
reasonably be expected to result in such Borrower being designated as a
Sanctioned Person. None of (a) the Company, any Subsidiary, any of their
respective directors or officers or to the knowledge of the Company or such
Subsidiary employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions. The foregoing
representations in this Section 3.19 will not apply to any party hereto to which
the Blocking Regulation applies, if and to the extent that such representations
are or would be unenforceable pursuant to, or would otherwise result in a breach
and/or violation of, (i) any provision of the Blocking Regulation (or any law or
regulation implementing the Blocking Regulation in any member state of the
European Union) or (ii) any similar blocking or anti- boycott law in the United
Kingdom. 69



--------------------------------------------------------------------------------



 
[a15091703101thirdamended075.jpg]
SECTION 3.20. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution. SECTION 3.21. Dutch Fiscal Unity. Any fiscal unity (fiscale
eenheid) for Dutch corporate income tax (vennootschapsbelasting) or Dutch value
added tax (omzetbelasting) purposes in which a Loan Party is included consists
of Loan Parties only, unless with the prior written consent of the
Administrative Agent. SECTION 3.22. Residency for Tax Purposes. Each Dutch Loan
Party is resident for tax purposes in the Netherlands only and does not have any
permanent establishment or other taxable presence outside the Netherlands,
unless with the prior written consent of the Administrative Agent. ARTICLE IV
Conditions SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02): (a) The Administrative
Agent (or its counsel) shall have received (i) from each party hereto either (A)
a counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other legal opinions, certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E. (b) The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders, and dated the Effective Date) of Jones Day with respect to the Loan
Parties covering such matters relating to the Loan Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request. The
Company hereby requests such counsel to deliver such opinions. (c) The
Administrative Agent shall have received such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E. (d) The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Company, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02, as further described in the list of closing documents
attached as Exhibit E. (e) The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or 70



--------------------------------------------------------------------------------



 
[a15091703101thirdamended076.jpg]
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder. (f) The Administrative Agent shall have received from the
Dutch Borrower a confirmation by an authorized signatory of the Dutch Borrower
that there is no works council with jurisdiction over the transactions as
envisaged by any Loan Document to which it is a party and that there is no
obligation for the Dutch Borrower to establish a works council pursuant to the
Works Council Act (Wet op de ondernemingsraden), or, if a works council is
established, a confirmation that all consultation obligations in respect of such
works council have been complied with and that positive unconditional advice has
been obtained, attaching a copy of such advice and a copy of the request for
such advice. (g) (i) The Administrative Agent shall have received, at least five
(5) days prior to the Effective Date, all documentation and other information
regarding the Borrowers requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Company at least ten (10) days
prior to the Effective Date and (ii) to the extent any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
(5) days prior to the Effective Date, any Lender that has requested, in a
written notice to the Company at least ten (10) days prior to the Effective
Date, a Beneficial Ownership Certification in relation to such Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (g) shall be deemed to be satisfied). The
Administrative Agent shall notify the Company and the Lenders of the Effective
Date, and such notice shall evidence the satisfaction (or waiver in accordance
of Section 9.02) of all of the conditions in this Section 4.01 and shall be
conclusive and binding. SECTION 4.02. Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (excluding, for the
avoidance of doubt, any conversion or continuation of a Loan), and of the
Issuing Bank to issue, amend or extend any Letter of Credit, is subject to the
satisfaction of the following conditions: (a) The representations and warranties
of the Borrowers set forth in this Agreement shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) on and as of the
date of such Borrowing or the date of issuance, amendment or extension of such
Letter of Credit, as applicable (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) only as of such specified date). (b) At the
time of and immediately after giving effect to such Borrowing (other than a
conversion or continuation of a Loan) or the issuance, amendment or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing. Each Borrowing (excluding any conversion or continuation of an
existing Loan) and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section. 71



--------------------------------------------------------------------------------



 
[a15091703101thirdamended077.jpg]
SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent: (a)
Copies, certified by the Secretary or Assistant Secretary (or comparable
officer) of such Subsidiary, of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary; (b) An incumbency certificate, executed by the Secretary or
Assistant Secretary (or comparable officer) of such Subsidiary, which shall
identify by name and title and bear the signature of the officers of such
Subsidiary authorized to request Borrowings hereunder and sign the Borrowing
Subsidiary Agreement and the other Loan Documents to which such Subsidiary is
becoming a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company or such Subsidiary; (c) Opinions of counsel to such Subsidiary, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, with respect to the laws of its jurisdiction of organization and such
other matters as are reasonably requested by counsel to the Administrative Agent
and addressed to the Administrative Agent and the Lenders; (d) Any documentation
and other information related to such Subsidiary reasonably requested by the
Administrative Agent or any Lender under applicable “know your customer” or
similar rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; and (e) Any promissory notes requested by any Lender, and
any other instruments and documents reasonably requested by the Administrative
Agent. ARTICLE V Affirmative Covenants Until the Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees
payable hereunder shall have been paid in full and all Letters of Credit shall
have expired or terminated (or have been cash collateralized in accordance with
Section 2.06), in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that: SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender: (a) within
ninety (90) days after the end of each Fiscal Year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit 72



--------------------------------------------------------------------------------



 
[a15091703101thirdamended078.jpg]
in any material respect) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except as may
be described as required by paragraph (c)(iii) of this Section); (b) within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments, the absence of footnotes and any matters described as
required by paragraph (c)(iii) of this Section; (c) concurrently with any
delivery (including any deemed delivery pursuant to the last paragraph of this
Section 5.01) of financial statements under clause (a) or (b) above, a
certificate of a Financial Officer of the Company (i) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.11 and (iii) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such material change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; (d)
concurrently with any delivery of financial statements under clause (a) above, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines); (e) as soon as
available, but in any event no later than the end of, and no earlier than thirty
(30) days prior to the end of, each Fiscal Year of the Company, a copy of the
plan and forecast (including a projected consolidated and consolidating balance
sheet, income statement and funds flow statement) of the Company for the
upcoming Fiscal Year in form reasonably satisfactory to the Administrative
Agent; and (f) promptly following any request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation. Documents required to be delivered pursuant to clauses (a)
and (b) of this Section 5.01 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that the Company shall notify (which
may be by facsimile or electronic mail) the Administrative 73



--------------------------------------------------------------------------------



 
[a15091703101thirdamended079.jpg]
Agent of the filing of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies or PDF of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent. SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the following, promptly after a Responsible Officer of the Company having actual
knowledge thereof: (a) the occurrence of any Default; (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Company or any Affiliate thereof
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; (c) the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; (d) any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and (e) any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification. Each notice
delivered under this Section shall be accompanied by a statement of a Financial
Officer or other executive officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. SECTION 5.03. Existence; Conduct of Business.
The Company will, and will cause each other Loan Party to, do or cause to be
done (i) all things necessary to preserve, renew and keep in full force and
effect its legal existence and (ii) take, or cause to be taken, all reasnoable
actions to maintain the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except, in the case of this clause (ii), to the extent failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. The Company will cause each Subsidiary
incorporated in an EU jurisdiction to cause its centre of main interest (as that
term is used in Article 3(1) of the Insolvency Regulation) to be situated solely
in its jurisdiction of incorporation and not to have an establishment (as that
term is used in Article 2(10) of the Insolvency Regulation) situated outside its
jurisdiction of incorporation. SECTION 5.04. Payment of Obligations. The Company
will, and will cause each other Loan Party to, pay its obligations, including
Tax liabilities, that, if not paid, could result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (ii) the Company or such other Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. 74



--------------------------------------------------------------------------------



 
[a15091703101thirdamended080.jpg]
SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each other Loan Party to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except to the extent any failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain
with financially sound and reputable carriers (i) insurance in such amounts
(with no greater risk retention) and against such risks (including loss or
damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; and general liability) and such
other hazards, as is customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations and (ii) all
insurance required pursuant to the Collateral Documents; provided, that the Loan
Parties shall be entitled to self-insure for general liability in a manner
consistent with historical practices. The Company will furnish to the
Administrative Agent, upon request, information in reasonable detail as to the
insurance so maintained. The Company shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Loan Parties’ tangible personal property and assets naming the
Administrative Agent as lender loss payee, and (y) to all general liability
policies naming the Administrative Agent an additional insured. In the event the
Company or any other Loan Party at any time or times hereafter shall fail to
obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then after notice to the
Company and a reasonable time to cure, the Administrative Agent, without waiving
or releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems reasonably advisable. All
sums so disbursed by the Administrative Agent shall constitute part of the
Obligations, payable as provided in this Agreement. The Company will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding. SECTION 5.06. Books and Records; Inspection
Rights. The Company will, and will cause each other Loan Party to, keep proper
books of record and account in which full, true and correct entries in all
material respects, are made of all dealings and transactions in relation to its
business and activities. The Company will, and will cause each other Loan Party
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies commissioned previously by
the Company or any other Loan Party (it being understood that the Administrative
Agent and Lenders will not be entitled to conduct their own environmental
studies with respect to the Company or any of the Loan Parties), and to discuss
its affairs, finances and condition with its officers and, provided that the
Company or such Loan Party is afforded the opportunity to participate in such
discussions, independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested; provided, that unless an
Event of Default has occurred and is continuing at the time such inspection
commences, (a) the Company shall not be required to pay expenses relating to
more than one inspection by the Administrative Agent in any twelve consecutive
calendar months and (b) the Company shall not be required to pay the expenses of
any Lender for any inspection; provided, further, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
reasonable expense of the Company at any time during normal business hours,
without advance notice and without limitation as to frequency. During any
inspection or examination, the Administrative Agent will make reasonable efforts
to cause all of its representatives to comply in all material respects with all
health, safety and security requirements of general application of the Company
or applicable Loan Party, or otherwise applicable to the relevant location. The
Company acknowledges that the Administrative Agent, after exercising its rights
of 75



--------------------------------------------------------------------------------



 
[a15091703101thirdamended081.jpg]
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Company and the other Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders. SECTION 5.07. Compliance with Laws and
Material Contractual Obligations. The Company will, and will cause each other
Loan Party to, (i) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Company will
in its reasonable business judgment maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws applicable to the Company and its
Subsidiaries and applicable Sanctions. SECTION 5.08. Use of Proceeds. The
proceeds of the Loans will be used only to finance the working capital needs,
and for general corporate purposes, of the Company and its Subsidiaries. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, and the Company shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. The
foregoing clauses (ii) and (iii) of this Section 5.08 will not apply to any
party hereto to which the Blocking Regulation applies, if and to the extent that
such representations are or would be unenforceable pursuant to, or would
otherwise result in a breach and/or violation of, (i) any provision of the
Blocking Regulation (or any law or regulation implementing the Blocking
Regulation in any member state of the European Union) or (ii) any similar
blocking or anti-boycott law in the United Kingdom. SECTION 5.09. Subsidiary
Guarantors; Pledges; Additional Collateral; Further Assurances. (a) Additional
Guarantors. (i) Domestic Subsidiary Guarantors. As promptly as possible but in
any event within thirty (30) days (or such later date as may be agreed upon by
the Administrative Agent) after any Person becomes, or is designated by the
Company as, or qualifies independently as a Domestic Subsidiary Guarantor
pursuant to the definitions of “Material Subsidiary” and “Domestic Subsidiary
Guarantor”, the Company shall provide the Administrative Agent with written
notice thereof and shall cause each such Subsidiary to deliver to the
Administrative Agent a joinder to the Subsidiary Guaranty, and the Domestic
Security Agreement (in each case in the form contemplated thereby) pursuant to
which such Subsidiary agrees to be bound by the terms and provisions thereof,
such Subsidiary Guaranty and the Domestic Security Agreement to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. Upon execution and delivery thereof, each such Subsidiary
(i) shall automatically become a Domestic Subsidiary Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties and obligations in such
capacity under the Loan Documents, (ii) shall guarantee 76



--------------------------------------------------------------------------------



 
[a15091703101thirdamended082.jpg]
repayment of all of the Secured Obligations and (iii) shall grant Liens in
respect of its assets (other than Excluded Assets) to the Administrative Agent,
for the benefit of the Holders of Secured Obligations, in order to secure
repayment of all of the Secured Obligations. (ii) Dutch Subsidiary Guarantors.
As promptly as possible but in any event within thirty (30) days (or such later
date as may be agreed upon by the Administrative Agent) after any Person
becomes, or is designated by the Company as, or qualifies independently as a
Dutch Subsidiary Guarantor pursuant to the definitions of “Material Subsidiary”
and “Dutch Subsidiary Guarantor”, the Company shall provide the Administrative
Agent with written notice thereof and shall cause each such Subsidiary to
deliver to the Administrative Agent a joinder to the Subsidiary Guaranty, and a
joinder to (or shall enter into) the relevant Dutch Collateral Documents (in
each case any such joinder being in the form contemplated thereby) pursuant to
which such Subsidiary agrees to be bound by the terms and provisions thereof,
such Subsidiary Guaranty and Dutch Collateral Documents to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. Upon execution and delivery thereof, each such Subsidiary
(i) shall automatically become a Dutch Subsidiary Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties and obligations in such
capacity under the Loan Documents, (ii) shall guarantee repayment of all of the
Foreign Secured Obligations and (iii) shall grant Liens in respect of its assets
(other than Excluded Assets) to the Administrative Agent, for the benefit of the
Holders of Secured Obligations, in order to secure repayment of all of the
Foreign Secured Obligations. (b) The Company will cause, and will cause each
other Domestic Loan Party and Dutch Subsidiary Guarantor to cause, all of its
owned property (whether real, personal, tangible, intangible, or mixed, but
excluding Excluded Assets), to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Holders of Secured Obligations to secure the Secured Obligations (or, in the
case of a Dutch Subsidiary Guarantor, only the Foreign Secured Obligations) in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Permitted Liens. Without limiting the generality of the foregoing,
the Company (i) will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Company or any other Loan Party (other than Excluded Assets) to be subject at
all times to a first priority, perfected Lien (subject only to Permitted Liens
arising by operation of law) in favor of the Administrative Agent to secure the
Secured Obligations (or, in the case of a Dutch Subsidiary Guarantor, only the
Foreign Secured Obligations) in accordance with the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request and (ii) will, and will cause each Domestic
Subsidiary Guarantor to, deliver Mortgages and Mortgage Instruments with respect
to real mining Property owned by the Company or such Subsidiary Guarantor to the
extent, and within such time period as is, reasonably required by the
Administrative Agent. Notwithstanding the foregoing, (i) no such Mortgages and
Mortgage Instruments are required to be delivered hereunder until the date that
is sixty (60) days after the Effective Date or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto and (ii) no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary that is a Pledge Subsidiary shall be required
hereunder (A) until the date that is sixty (60) days after the Effective Date or
such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto, (B) under the laws of any
jurisdiction other than the United States or any state or territory thereof or,
with respect to any Dutch Loan Party, the Netherlands, and (C) to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Holders of Secured
Obligations pursuant to legally valid, binding and enforceable pledge
agreements. 77



--------------------------------------------------------------------------------



 
[a15091703101thirdamended083.jpg]
(c) Without limiting the foregoing, the Company will, and will cause each other
Domestic Loan Party and Dutch Subsidiary Guarantor to, execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Company. (d) If any material assets that constitute Collateral
(including any real mining Property or improvements thereto or any interest
therein but excluding Excluded Assets) are acquired by a Domestic Loan Party or
a Dutch Subsidiary Guarantor after the Effective Date (other than assets
constituting Collateral under the Domestic Security Agreement or any Dutch
Collateral Document, as applicable, that become subject to the Lien under the
Security Agreement upon acquisition thereof), the Company will notify the
Administrative Agent thereof, and, if reasonably requested by the Administrative
Agent, the Company will cause such assets to be subjected to a Lien securing the
Secured Obligations (or, in the case of a Dutch Subsidiary Guarantor, only the
Foreign Secured Obligations) and will take, and cause the other Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Company.
(e) Notwithstanding anything to the contrary set forth in this Agreement, it is
hereby understood and agreed that no Dutch Subsidiary Guarantor shall be
required to provide a Guarantee of, or grant a lien in any of its Property to
secure, any Secured Obligations other than the Foreign Secured Obligations.
SECTION 5.10. Fiscal Unity for Dutch Tax Purposes. Any fiscal unity (fiscale
eenheid) for Dutch corporate income tax (vennootschapsbelasting) or Dutch value
added tax (omzetbelasting) purposes in which a Loan Party is included shall
consist of Loan Parties only, unless with the prior written consent of the
Administrative Agent. SECTION 5.11. Allocation of Tax Losses. If, at any time, a
Loan Party is a member of a fiscal unity (fiscale eenheid) for Dutch corporate
income tax (vennootschapsbelasting) purposes and such fiscal unity is, in
respect of that Loan Party, terminated (verbroken) or disrupted (beëindigd) as a
result of or in connection with the Administrative Agent enforcing its rights
under any Loan Document, such Loan Party shall, at the request of the
Administrative Agent and together with the parent company (moedermaatschappij)
or deemed parent company (aangewezen moedermaatschappij) of that fiscal unity,
for no consideration and as soon as reasonably practicable lodge a request with
the relevant Governmental Authority to allocate and surrender any tax losses
(within the meaning of section 20 of the Dutch Corporate Income Tax Act (Wet op
de vennootschapsbelasting 1969)) to the Loan Party leaving that fiscal unity, to
the extent such tax losses are attributable (toerekenbaar) to the Loan Party
leaving that fiscal unity (within the meaning of Article 15af of the Dutch
Corporate Income Tax Act (Wet op de vennootschapsbelasting 1969)). SECTION 5.12.
Residency for Tax Purposes. None of the Dutch Loan Parties shall change its
residency for tax purposes or create any permanent establishment or other
taxable presence outside the Netherlands, unless with the prior written consent
of the Administrative Agent. SECTION 5.13. Post-Closing Matters. As promptly as
practicable, and in any event by no later than the date that is thirty (30) days
after the Effective Date (or such later date as the 78



--------------------------------------------------------------------------------



 
[a15091703101thirdamended084.jpg]
Administrative Agent may agree to in its discretion), the Company shall deliver
to the Administrative Agent certificates of insurance listing the Administrative
Agent as (x) lender loss payee for the property and casualty insurance policies
of the initial Loan Parties, together with separate lender loss payable
endorsements and (y) additional insured with respect to the liability insurance
of the initial Loan Parties, together with separate additional insured
endorsements, in each case to the extent required by Section 5.05. ARTICLE VI
Negative Covenants Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated (or have been
cash collateralized in accordance with Section 2.06), in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that: SECTION 6.01. Indebtedness. The
Company will not, and will not permit any Subsidiary to, create, incur, assume
or permit to exist any Indebtedness, except: (a) the Secured Obligations; (b)
Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof (other than attributable to the accretion of original
issue discount, interest, capitalization of interest or payment premiums in
respect of the Indebtedness being extended, renewed, refinanced or replaced and
costs and expenses related thereto); (c) Indebtedness of the Company to any
Subsidiary and of any Subsidiary to the Company or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Domestic Loan Party
to any Domestic Loan Party shall be subject to Section 6.04; (d) Guarantees by
the Company of Indebtedness of any Subsidiary and by any Subsidiary of
Indebtedness of the Company or any other Subsidiary; provided that Guarantees by
any Domestic Loan Party of Indebtedness of any Subsidiary that is not a Domestic
Loan Party shall be subject to Section 6.04; (e) Indebtedness of the Company or
any Subsidiary incurred to finance the acquisition, construction or improvement
of any assets, including Capitalized Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than attributable to
the accretion of original issue discount, interest, capitalization of interest
or payment premiums in respect of the Indebtedness being extended, renewed,
refinanced or replaced and costs and expenses related thereto); provided that
the aggregate principal amount of Indebtedness incurred in any Fiscal Year
pursuant to this clause (e) shall not exceed $25,000,000; (f) Contingent
Obligations (i) by endorsement of instruments for deposit or collection in the
ordinary course of business, (ii) consisting of the reimbursement obligations in
79



--------------------------------------------------------------------------------



 
[a15091703101thirdamended085.jpg]
respect of LC Disbursements hereunder, (iii) consisting of the Subsidiary
Guaranty and Guarantees of Indebtedness incurred for the benefit of any other
Loan Party if the primary obligation is expressly permitted elsewhere in this
Section 6.01, and (iv) under the Beryllium Contracts; (g) Indebtedness arising
under Swap Agreements having a Net Mark-to-Market Exposure not exceeding
$50,000,000 at any time, which amount shall include the Swap Agreements in
existence on the Effective Date; (h) Indebtedness arising under Permitted
Precious Metals Agreements in an aggregate principal amount not to exceed
$600,000,000 at any time outstanding; (i) unsecured Indebtedness of the Company
(including unsecured Subordinated Indebtedness to the extent subordinated to the
Secured Obligations on terms reasonably acceptable to the Administrative Agent)
in the form of publicly issued notes, to the extent not otherwise permitted
under this Section 6.01, and any Indebtedness of the Company constituting
refinancings, renewals or replacements of any such Indebtedness; provided that
(i) both immediately prior to and after giving effect (including giving effect
on a Pro Forma Basis) thereto, no Default or Event of Default shall exist or
would result therefrom, (ii) such Indebtedness matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the date that is 181 days after the Maturity Date (it being understood
that any provision requiring an offer to purchase such Indebtedness as a result
of change of control or asset sale shall not violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Company other
than the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness), (iv) the covenants applicable to such Indebtedness
are not more onerous or more restrictive in any material respect (taken as a
whole) than the applicable covenants set forth in this Agreement and (v) both
immediately prior to and after giving effect (including giving effect on a Pro
Forma Basis) thereto, the Company is in compliance with Section 6.11; (j)
Indebtedness of the Company or any Domestic Subsidiary incurred to finance the
acquisition of any equipment to be used in the United States and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than attributable to
the accretion of original issue discount, interest, capitalization of interest
or payment premiums in respect of the Indebtedness being extended, renewed,
refinanced or replaced and costs and expenses related thereto); provided that
the aggregate principal amount of Indebtedness incurred pursuant to this clause
(j) shall not exceed $75,000,000 at any time outstanding; (k) Indebtedness
(including obligations in respect of letters of credit or bank guarantees or
similar instruments) owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business; (l)
Indebtedness in respect of performance bonds, performance and completion
guarantees, bid bonds, customs and appeal bonds, surety bonds and similar
obligations or obligations in respect of letters of credit related thereto, in
each case provided in the ordinary 80



--------------------------------------------------------------------------------



 
[a15091703101thirdamended086.jpg]
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business; (m) Indebtedness
of any Person that becomes a Subsidiary or is merged into or consolidated with
the Company or a Subsidiary and Indebtedness assumed in connection with the
acquisition of assets, in each case, pursuant to a transaction not otherwise
prohibited by this Agreement; provided that such Indebtedness exists at the time
such Person becomes a Subsidiary or at the time of such merger, consolidation or
acquisition, as applicable, and is not created in contemplation of or in
connection with such Person becoming a Subsidiary or such merger, consolidation
or acquisition, as applicable, and extensions, renewals, refinancings and
replacements of any such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof (other than
attributable to the accretion of original issue discount, interest,
capitalization of interest or payment premiums in respect of the Indebtedness
being extended, renewed, refinanced or replaced and costs and expenses related
thereto); (n) Indebtedness representing deferred compensation to employees of
the Company or any Subsidiary; (o) Indebtedness to the extent constituting
obligations providing for indemnification, the adjustment of the purchase price
or similar adjustments in connection with an Acquisition or disposition
permitted hereunder; (p) Indebtedness and other obligations in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with cash management agreements and deposit accounts in the ordinary
course of business; (q) Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or- pay obligations contained in supply
arrangements, in each case, in the ordinary course of business; (r) Indebtedness
in respect of any trade letters of credit, warehouse receipts or similar
facilities entered into in the ordinary course of business; (s) Indebtedness of
Foreign Subsidiaries that are not Loan Parties in an aggregate principal amount
not to exceed $25,000,000 at any time outstanding; provided that such
Indebtedness is without any direct or indirect recourse to the Company or any
Domestic Subsidiary; and (t) other unsecured Indebtedness in an aggregate
principal amount not to exceed $150,000,000 at any time outstanding. SECTION
6.02. Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any Collateral, except the
following (collectively, “Permitted Liens”): (a) Liens created pursuant to any
Loan Document; (b) Liens arising in connection with Permitted Precious Metals
Agreements subject to the Intercreditor Agreement referenced in clause (a) of
the definition of “Intercreditor Agreements” to the extent applicable; 81



--------------------------------------------------------------------------------



 
[a15091703101thirdamended087.jpg]
(c) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
(other than (x) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (y) proceeds and products thereof) and (ii)
such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals, refinancings and replacements thereof that do
not increase the outstanding principal amount thereof (other than attributable
to the accretion of original issue discount, interest, capitalization of
interest or payment premiums in respect of the obligations being extended,
renewed, refinanced or replaced and costs and expenses related thereto); (d) any
Lien existing on any property or asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary (other than the proceeds or
products thereof and after-acquired property subject to a Lien pursuant to terms
existing at the time of such acquisition) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals,
refnancings and replacements thereof that do not increase the outstanding
principal amount thereof (other than attributable to the accretion of original
issue discount, interest, capitalization of interest or payment premiums in
respect of the obligations being extended, renewed, refinanced or replaced and
costs and expenses related thereto); (e) Liens on assets acquired, constructed
or improved by the Company or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such assets and (iii) such security interests shall not apply to
any other property or assets of the Company or any Subsidiary other than the
property financed by such Indebtedness and any accessions thereto and the
proceeds and products thereof and related property; provided further that
individual financings provided by one lender may be cross- collateralized to
other financings provided by such lender incurred under clause (e) of Section
6.01; (f) Liens for taxes, fees, assessments, or other governmental charges or
levies on the Property of the Company or any Subsidiary if such Liens (a) shall
not at the time be delinquent by more than 30 days (after giving effect to any
grace period), (b) are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves shall have been provided on
the Company or such Subsidiary’s books, or (c) subject to the provisions of
Section 5.04, do not secure obligations in excess of $15,000,000 and a stay of
enforcement of such Lien is in effect; (g) Liens imposed by law, such as
carrier’s, warehousemen’s, and mechanic’s Liens and other similar Liens arising
in the ordinary course of business which secure payment of obligations not more
than 30 days past due or which are being contested in good faith by appropriate
proceedings diligently pursued and for which adequate reserves shall have been
provided on the Company or such Subsidiary’s books; (h) statutory Liens in favor
of landlords of real Property leased by the Company or any Subsidiary; provided
that, the Company or such Subsidiary is current with respect to payment 82



--------------------------------------------------------------------------------



 
[a15091703101thirdamended088.jpg]
of all rent and other material amounts due to such landlord under any lease of
such real Property or is contesting such amounts in good faith by appropriate
proceedings; (i) Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation or to secure the
performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure indemnity, performance, or other similar bonds for
the performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) and other obligations of a like nature or to secure statutory
obligations (other than liens arising under ERISA or Environmental Laws) or
surety or appeal bonds, or to secure indemnity, performance, or other similar
bonds; (j) utility easements, building restrictions, and such other encumbrances
or charges against real Property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of such real Property or interfere in any material
respect with the use thereof in the business of the Company or any Subsidiary;
(k) the equivalent of the types of Liens discussed in clauses (f) through (j)
above, and in clauses (n) through (p) and (s) through (u) below, inclusive, in
any jurisdiction in which the Company or any Subsidiary is engaged in business
or owns Property or assets; (l) Liens arising from judgments or orders under
circumstances that do not constitute an Event of Default under Section 7.01(k);
(m) Liens on equipment acquired by the Company or any Domestic Subsidiary to be
used in the United States; provided that (i) such security interests secure
Indebtedness permitted by clause (j) of Section 6.01, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring such equipment and (iii)
such security interests shall not apply to any other property or assets of the
Company or any Subsidiary other than the property financed by such Indebtedness
and any accessions thereto and the proceeds and products thereof and related
property; provided that individual financings provided by one lender may be
cross-collateralized to other financings provided by such lender incurred under
clause (j) of Section 6.01; (n) Liens securing insurance premiums financing
arrangements in the ordinary course of business; (o) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business; (p) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon; (q) (i) leases, licenses,
subleases or sublicenses granted to other Persons (including with respect to
intellectual property and software) which do not (x) interfere in any material
respect with the business of the Company and its Subsidiaries, taken as a whole,
or (y) secure any Indebtedness for borrowed money or (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Company or any of its Subsidiaries or 83



--------------------------------------------------------------------------------



 
[a15091703101thirdamended089.jpg]
by a statutory provision, to terminate any such lease, license, franchise, grant
or permit, or to require annual or periodic payments as a condition to the
continuance thereof; (r) Liens (i) (x) on advances of cash or cash equivalents
in favor of the seller of any property to be acquired in an Acquisition
permitted hereunder to be applied against the purchase price for such
Acquisition and (y) consisting of an agreement to dispose of any property in a
disposition permitted under Section 6.03, in each case solely to the extent such
Investment or disposition, as the case may be, would have been permitted on the
date of the creation of such Lien, and (ii) reasonable earnest money deposits of
cash or cash equivalents made by the Company or any of its Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;
(s) Liens arising from precautionary UCC financing statement filings (or similar
filings under other applicable law) in connection with Operating Leases and
other ordinary course transaction and which, in each case, do not relate to any
Indebtedness; (t) Liens on cash and cash equivalents on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with the Company or any Subsidiary in the ordinary course of
business; (u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any of its Subsidiaries to permit satisfaction of overdraft of
similar obligations incurred in the ordinary course of business of the Company
and its Subsidiaries, including with respect to credit card chargebacks and
similar obligations incurred in the ordinary course of business, or (iii)
relating to purchase orders and other agreements entered into with customers,
suppliers or service providers of the Company or any of its Subsidiaries in the
ordinary course of business; (v) non-recourse Liens on Equity Interests in joint
ventures which are not Subsidiaries securing obligations of such joint ventures
which are not prohibited by this Agreement; (w) to the extent constituting
Liens, dispositions expressly permitted under Section 6.03; (x) Liens arising
out of conditional sale, title retention, consignment or similar arrangements
for sale of goods entered into by the Company or any of its Subsidiaries and not
prohibited by this Agreement; (y) Liens securing Indebtedness permitted under
Section 6.01(s); provided that such Liens do not attach to the Collateral; (z)
Liens arising out of a Sale and Leaseback Transaction permitted by Section 6.10
to the extent that any assets subject to any such Lien are the assets subject to
such Sale and Leaseback Transaction; (aa) Liens arising under Article 24 or 26
of the general terms and conditions (Algemene Bank Voorwaarden) of any member of
the Dutch Bankers' Association (Nederlandse Vereniging van Banken) or any
similar term applied by a financial institution in the Netherlands 84



--------------------------------------------------------------------------------



 
[a15091703101thirdamended090.jpg]
pursuant to its general terms and conditions, notwithstanding any obligation of
a Loan Party to obtain a partial waiver of such Lien in accordance with the
provisions of the relevant Dutch Security Agreement; and (bb) other Liens not
otherwise permitted above so long as the aggregate principal amount of the
obligations subject to such Liens does not at any time exceed $20,000,000.
SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing: (i) any Person may merge
into the Company in a transaction in which the Company is the surviving
corporation; (ii) (A) any Subsidiary may merge into or consolidate with or
liquidate or dissolve into a Loan Party in a transaction in which the surviving
entity is such Loan Party (provided that any such merger involving the Company
must result in the Company as the surviving entity), (B) any Subsidiary which is
not a Loan Party may merge into another Subsidiary which is not a Loan Party and
(C) the Company or any of its Subsidiaries may merge into or consolidate with or
liquidate or dissolve into any other Person in order to effect an Acquisition or
an Investment permitted under Section 6.04 so long as the surviving entity is or
shall become a Loan Party and, if the Company is involved, the surviving entity
is or shall be the Company; (iii) any sale, transfer, lease or other disposal of
assets to the Company or any Subsidiary; provided that any such sales,
transfers, leases or other dispositions by a Domestic Loan Party to a Subsidiary
that is not a Domestic Loan Party shall be considered an Investment and shall be
required to be made in compliance with Section 6.04; (iv) the Company and its
Subsidiaries may (A) sell inventory in the ordinary course of business, (B)
effect sales, trade-ins or dispositions of equipment that is obsolete or no
longer useful in any meaningful way in its business, (C) enter into licenses of
technology in the ordinary course of business, and (D) make any other sales,
transfers, leases or dispositions that, together with all other Property of the
Company and its Subsidiaries previously leased, sold or disposed of as permitted
by this clause (D) during any Fiscal Year of the Company, does not represent
Property with a book value that (1) is greater than 10% of the Consolidated
Total Assets of the Company or (2) is responsible for more than 10% of the
consolidated net sales or of the Consolidated Net Income of the Company, in each
case, as would be shown in the consolidated financial statements of the Company
as at the beginning of the four-quarter period ending with the quarter in which
such determination is made (or if financial statements have not been delivered
hereunder for that quarter which begins the four quarter period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that quarter); (v) any Subsidiary may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04; 85



--------------------------------------------------------------------------------



 
[a15091703101thirdamended091.jpg]
(vi) any sale, transfer, lease or other disposal of accounts receivable
(excluding sales or dispositions in a factoring arrangement) in connection with
the compromise, settlement or collection thereof; (vii) Sale and Leaseback
Transactions permitted by Section 6.10; (viii) any sale, transfer, lease or
other disposal resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Subsidiary; (ix) leases,
subleases, licenses or sublicenses of real or personal property in the ordinary
course of business, in each case that do not materially interfere with the
business of the Company and its Subsidiaries; (x) the termination, surrender or
sublease of leases (as lessee), licenses (as licensee), subleases (as sublessee)
and sublicenses (as sublicensee) in the ordinary course of business; (xi) any
sale, transfer, lease or other disposal of fixed assets which are replaced by
comparable fixed assets within 180 days of such sale, transfer or lease;
provided that such substitute assets, if owned by a Loan Party, constitute
Collateral; (xii) any sale, transfer, lease or other disposal of non-core
assets, including Equity Interests, acquired in connection with an Acquisition
permitted under Section 6.04 after the Effective Date to the extent the Company
identified such assets to the Administrative Agent promptly after such
Acquisition; (xiii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or other litigation
claims in the ordinary course of business; (xiv) the termination of any Swap
Agreement; (xv) any like kind exchange of property; and (xvi) Dispositions of
cash and Cash Equivalent Investments. (b) The Company will not, and will not
permit any of its Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by the Company and its Subsidiaries
on the date of execution of this Agreement and businesses reasonably related
thereto. (c) The Company will not, nor will it permit any of its Subsidiaries
to, change its Fiscal Year from the basis in effect on the Effective Date,
except to conform the fiscal year or fiscal quarter of a Subsidiary to that of
the Company. SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Company will not, and will not permit any of its Subsidiaries
to, make or permit to exist any Investment in any other Person, or make any
Acquisition, except: (a) Cash Equivalent Investments; (b) Investments in
Subsidiaries existing as of the Effective Date and additional Investments in the
Company or in Subsidiaries which are Domestic Loan Parties; 86



--------------------------------------------------------------------------------



 
[a15091703101thirdamended092.jpg]
(c) other Investments in existence on the Effective Date and described in
Schedule 6.04, and any modification, replacement, renewal or extension thereof
that does not increase the amount thereof; (d) Investments consisting of loans
or advances made to employees of the Company or any Subsidiary on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, and similar purposes up to a maximum of
$50,000 to any employee and up to a maximum of $250,000 in the aggregate at any
one time outstanding and advances of payroll payments to employees in the
ordinary course of business; (e) Investments comprised of notes payable, or
stock or other securities issued by account debtors to the Company or any
Subsidiary pursuant to negotiated agreements with respect to settlement of such
account debtor’s accounts in the ordinary course of business, consistent with
past practices; (f) Investments made in connection with employee compensation
arrangements, employee option plans or deferred director compensation, all in a
manner consistent with the Company’s historical practices; (g) Acquisitions;
provided, that, at the time of and immediately after giving effect to any such
Acquisition, (i) no Event of Default has occurred and is continuing or would
arise after giving effect thereto, (ii) such Acquisition is not a Hostile
Acquisition, (iii) such Person or division or line of business is engaged in the
same or a similar line of business as the Company and the Subsidiaries or
business reasonably related thereto, (iv) the Company and the Subsidiaries are
in compliance, on a Pro Forma Basis after giving effect to such Acquisition (but
without giving effect to any synergies or cost savings), with the covenants
contained in Section 6.11 recomputed as of the last day of the most recently
ended Fiscal Quarter of the Company for which financial statements are
available, as if such Acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such Acquisition exceeds
$100,000,000, the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company to such effect, together with
all relevant financial information, statements and projections reasonably
requested by the Administrative Agent, (v) in the case of an Acquisition or
merger involving the Company or a Subsidiary, (1) if such Subsidiary is a Loan
Party, either such Subsidiary is the surviving entity of such merger and/or
consolidation or the survivor shall become a Loan Party upon the consummation
thereof, or (2) if such Subsidiary is not a Loan Party, the surviving entity of
such merger and/or consolidation is a Subsidiary (provided that any such merger
involving the Company must result in the Company as the surviving entity) and
(vi) immediately prior to and immediately after giving effect (including giving
effect on a Pro Forma Basis) to any such Acquisition, the Leverage Ratio does
not exceed 3.25 to 1.00; (h) Investments under Permitted Precious Metal
Agreements; (i) other Investments in Subsidiaries that are not Domestic Loan
Parties; provided that Investments by Domestic Loan Parties in Subsidiaries that
are not Domestic Loan Parties, net of Investments by Subsidiaries that are not
Domestic Loan Parties in Domestic Loan Parties, shall not exceed $80,000,000 in
the aggregate at any time outstanding; (j) Investments of any Person existing at
the time such Person becomes a Subsidiary of the Company or consolidates or
merges with the Company or any of its Subsidiaries (including in 87



--------------------------------------------------------------------------------



 
[a15091703101thirdamended093.jpg]
connection with an Acquisition permitted under this Section 6.04), so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger; (k) Investments received in connection with the
disposition of assets permitted by Section 6.03; (l) Investments consisting of
endorsements of instruments for collection or deposit in the ordinary course of
business; (m) Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of any Person and
in settlement of obligations of, or disputes with, any Person arising and upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment; (n) Guarantees (i) by the Company or any
of its Subsidiaries of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business or (ii) permitted under Section 6.01; (o) to the
extent constituting Investments, Restricted Payments permitted by 6.07,
fundamental changes permitted by Section 6.03 and dispositions permitted by
Section 6.03; (p) Acquisitions made by any Foreign Subsidiary that is not a Loan
Party; and (q) other Investments not to exceed $50,000,000 at any time
outstanding. SECTION 6.05. Swap Agreements. The Company will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Company or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Company or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary. SECTION 6.06. Transactions with Affiliates. The
Company will not, and will not permit any of its Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) at prices and on terms and
conditions, when taken as a whole, not materially less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Company and its
Wholly-Owned Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.07, (d) loans or advances to employees permitted
under Section 6.04(d), and (e) the payment of reasonable fees to directors of
the Company or any Subsidiary who are not employees of the Company or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Company or its Subsidiaries in the ordinary course of business. SECTION 6.07.
Restricted Payments. The Company will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests or repurchase any of its Equity
Interests, in each case, payable solely in additional shares of its common
stock, (b) Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests, (c) the Company may make Restricted Payments pursuant to
and in accordance with stock option plans or other 88



--------------------------------------------------------------------------------



 
[a15091703101thirdamended094.jpg]
benefit plans for management or employees of the Company and its Subsidiaries
and (d) the Company and its Subsidiaries may make any other Restricted Payment
so long as no Default or Event of Default has occurred and is continuing prior
to making such Restricted Payment or would arise after giving effect (including
giving effect on a Pro Forma Basis) thereto and the aggregate amount of such
Restricted Payments does not exceed 10% of Consolidated Net Worth as of the most
recently ended Fiscal Quarter of the Company for which Financials have been
delivered; provided, that the foregoing aggregate limitation for Restricted
Payments shall not apply as long as the Leverage Ratio does not exceed 2.75 to
1.00 immediately prior to and immediately after giving effect (including giving
effect on a Pro Forma Basis) to any such Restricted Payment; provided further
that nothing in this Section 6.07 shall operate to prevent the making of any
previously declared Restricted Payment by the Company so long as (i) at the
declaration date or execution date, such Restricted Payment was permitted by the
foregoing, and (ii) such Restricted Payment is consummated within the earlier of
60 days and any date under applicable law on which such dividend or repurchase
must be consummated. SECTION 6.08. Restrictive Agreements. The Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement (other than this Agreement and the
other Loan Documents) or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale or relating to
any Acquisition permitted under Section 6.04; provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) the foregoing shall not apply to restrictions and
conditions set forth in any Permitted Precious Metals Agreement that is subject
to the Intercreditor Agreement referenced in clause (a) of the definition of
“Intercreditor Agreements”, (iv) the foregoing shall not apply to restrictions
and conditions binding on a Subsidiary at the time such Subsidiary first becomes
a Subsidiary, so long as such agreements or other arrangements were not entered
into in contemplation of such Person becoming a Subsidiary, (v) the foregoing
shall not apply to restrictions and conditions constituting customary provisions
in joint venture agreements and other similar agreements applicable to joint
ventures, (vi) the foregoing shall not apply to restrictions and conditions on
cash or other deposits imposed by customers under contracts entered into in the
ordinary course of business, and (vii) the foregoing shall not apply to
restrictions and conditions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the agreements or arrangements referred to in clauses (i)
through (vi) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Company, no more restrictive with respect to
such terms than those in effect prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing, (viii) clause (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, and (ix) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof. SECTION 6.09. Subordinated Indebtedness and
Amendments to Subordinated Indebtedness Documents. The Company will not, and
will not permit any Subsidiary to, directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents (other than, for the avoidance of
doubt (a) payment of regularly 89



--------------------------------------------------------------------------------



 
[a15091703101thirdamended095.jpg]
scheduled interest payments as and when due in respect of such Indebtedness to
the extent permitted by the subordination provisions applicable thereto and (b)
refinancings of such Indebtedness permitted by Section 6.01). Furthermore, the
Company will not, and will not permit any Subsidiary to, amend the Subordinated
Indebtedness Documents or any document, agreement or instrument evidencing any
Indebtedness incurred pursuant to the Subordinated Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued to the extent prohibited by the terms of the
subordination agreement or subordination provisions applicable thereto. SECTION
6.10. Sale and Leaseback Transactions. The Company shall not, nor shall it
permit any Subsidiary to, enter into any Sale and Leaseback Transaction other
than (a) Sale and Leaseback Transactions entered into in connection with any
Permitted Precious Metals Agreement, (b) Sale and Leaseback Transactions entered
into in connection with any project financing involving municipal bond offerings
otherwise permitted by this Agreement, and (c) Sale and Leaseback Transactions
(i) made for cash consideration in an amount not less than the fair value of
such fixed or capital asset, (ii) in respect of which the net cash proceeds
received in connection therewith does not exceed $20,000,000 in the aggregate
for all such Sale and Leaseback Transactions after the Effective Date, and (iii)
that is consummated within 180 days after the Company or such Subsidiary
acquires or completes the construction of such fixed or capital asset. SECTION
6.11. Financial Covenants. (a) Maximum Leverage Ratio. The Company will not
permit the Leverage Ratio, determined as of the end of each of its Fiscal
Quarters for the then most-recently ended four Fiscal Quarters, to be greater
than 3.50 to 1.00. (b) Minimum Interest Coverage Ratio. The Company will not
permit the Interest Coverage Ratio, determined as of the end of each of its
Fiscal Quarters for the then most-recently ended four Fiscal Quarters, to be
less than 3.00 to 1.00. ARTICLE VII Events of Default SECTION 7.01. Events of
Default. If any of the following events (“Events of Default”) shall occur: (a)
any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise; (b) any Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 7.01(a)) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three (3) Business Days; (c) any representation or warranty made or deemed made
by or on behalf of any Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other 90



--------------------------------------------------------------------------------



 
[a15091703101thirdamended096.jpg]
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been materially incorrect when made or deemed made; (d) the
Company shall fail to observe or perform any covenant, condition or agreement
contained in Section 5.02(a), 5.03 (with respect to any Borrower’s existence) or
5.08, in Article VI or in Article X; (e) any Loan Party, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in Section 7.01(a), (b) or (d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of thirty (30) days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender); (f) the
Company or any Subsidiary shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable; (g) any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any other Loan Party or its debts, or of a
Substantial Portion of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any other Loan Party or for a
Substantial Portion of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; (i) the Company or any other
Loan Party shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any other Loan
Party or for a Substantial Portion of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; (j) the Company or any
other Loan Party shall admit in writing its inability or fail generally to pay
its debts as they become due; (k) one or more judgments for the payment of money
in an aggregate amount in excess of $20,000,000 (or the equivalent thereof in
currencies other than Dollars) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any 91



--------------------------------------------------------------------------------



 
[a15091703101thirdamended097.jpg]
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Subsidiary to enforce any such judgment; (l) an
ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; (m) a Change in
Control shall occur; (n) the occurrence of any “Default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided; (o) any material
provision of any Loan Document for any reason ceases to be valid, binding and
enforceable in accordance with its terms (or any Loan Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms); or (p) any Collateral Document shall
for any reason fail to create a valid and perfected first priority security
interest in any portion of the Collateral purported to be covered thereby,
except as permitted by the terms of any Loan Document. SECTION 7.02. Remedies
Upon an Event of Default. If an Event of Default occurs (other than an event
with respect to any Borrower described in Section 7.01(h) or 7.01(i)), and at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may with the consent of the Required Lenders, and shall at
the request of the Required Lenders, by notice to the Company, take any or all
of the following actions, at the same or different times: (a) terminate the
Commitments, and thereupon the Commitments shall terminate immediately; (b)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrowers accrued hereunder and under
any other Loan Document, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; (c) require that the Company provide cash
collateral as required in Section 2.06(j); and (d) exercise on behalf of itself,
the Lenders and the Issuing Bank all rights and remedies available to it, the
Lenders and the Issuing Bank under the Loan Documents and applicable law. If an
Event of Default described in Section 7.01(h) or 7.01(i) occurs with respect to
any Borrower, the Commitments shall automatically terminate and the principal of
the Loans then outstanding and cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other Obligations accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, and the obligation of the Company to cash collateralize the LC Exposure
as provided in clause 92



--------------------------------------------------------------------------------



 
[a15091703101thirdamended098.jpg]
(c) above shall automatically become effective, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. In addition to any other rights and remedies
granted to the Administrative Agent and the Lenders in the Loan Documents, the
Administrative Agent on behalf of the Lenders may exercise all rights and
remedies of a secured party under the UCC or any other applicable law. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below or to
the extent expressly provided in this Agreement or any other Loan Document) to
or upon any Loan Party or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived by the Company on behalf
of itself and its Subsidiaries), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, or
consent to the use by any Loan Party of any cash collateral arising in respect
of the Collateral on such terms as the Administrative Agent deems reasonable,
and/or may forthwith sell, lease, assign give an option or options to purchase
or otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Holders of Secured Obligations, the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, in its reasonable judgment, for cash or
on credit or for future delivery, all without assumption of any credit risk. The
Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Loan Party, which right or equity is
hereby waived and released by the Company on behalf of itself and its
Subsidiaries. The Company further agrees on behalf of itself and its
Subsidiaries, at the Administrative Agent’s request, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the premises of the
Company, another Loan Party or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Article VII, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any other way relating to the Collateral or the rights of the Administrative
Agent and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Administrative Agent may elect, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
New York Uniform Commercial Code, need the Administrative Agent account for the
surplus, if any, to any Loan Party. To the extent permitted by applicable law,
the Company on behalf of itself and its Subsidiaries waives all claims, damages
and demands it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. ARTICLE VIII The Administrative Agent SECTION
8.01. Authorization and Action. (a) Each Lender and the Issuing Bank hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors and assigns to serve as the administrative
agent and collateral agent under the Loan Documents and each Lender and the
Issuing Bank authorizes the Administrative Agent to take such actions as agent
on its behalf and to exercise such 93



--------------------------------------------------------------------------------



 
[a15091703101thirdamended099.jpg]
powers under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Further, each of the Lenders and the Issuing
Bank, on behalf of itself and any of its Affiliates that are Holders of Secured
Obligations, hereby irrevocably (i) empower and authorize JPMorgan (in its
capacity as Administrative Agent) to execute and deliver the Collateral
Documents and all related documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents and (ii) empower
and authorize JPMorgan (in its capacity as Administrative Agent) to execute and
deliver on their behalf the Intercreditor Agreement and all related documents or
instruments as shall be necessary or appropriate to effect the purposes of the
Intercreditor Agreement. Each Lender shall be bound by the terms and provisions
of the Intercreditor Agreement, (and the Intercreditor Agreement is hereby
approved by the Lenders), so executed by the Administrative Agent, and by any
further amendments thereto executed by the Administrative Agent on behalf of the
Lenders provided that any such further amendment has been approved by the
Required Lenders. In addition, to the extent required under the laws of any
jurisdiction other than within the United States, each Lender and the Issuing
Bank hereby grants to the Administrative Agent any required powers of attorney
to execute and enforce any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or the Issuing Bank’s behalf. Without limiting the
foregoing, each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents. (b) As to any matters not expressly provided for herein and in
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the written
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, pursuant to the terms in the Loan Documents),
and, unless and until revoked in writing, such instructions shall be binding
upon each Lender and the Issuing Bank; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification and is exculpated in a manner
satisfactory to it from the Lenders and the Issuing Bank with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. (c) In performing its functions
and duties hereunder and under the other Loan Documents, the Administrative
Agent is acting solely on behalf of the Lenders and the Issuing Bank (except in
limited circumstances expressly provided for herein relating to the maintenance
of the Register), and its duties are entirely mechanical and administrative in
nature. Without limiting the generality of the foregoing: 94



--------------------------------------------------------------------------------



 
[a15091703101thirdamended100.jpg]
(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, the Issuing Bank or any other Holder of Secured
Obligations other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; (ii) where the Administrative Agent
is required or deemed to act as a trustee in respect of any Collateral over
which a security interest has been created pursuant to a Loan Document expressed
to be governed by the laws of any jurisdiction other than the United States of
America, or is required or deemed to hold any Collateral “on trust” pursuant to
the foregoing, the obligations and liabilities of the Administrative Agent to
the Holders of Secured Obligations in its capacity as trustee shall be excluded
to the fullest extent permitted by applicable law; and (iii) nothing in this
Agreement or any Loan Document shall require the Administrative Agent to account
to any Lender for any sum or the profit element of any sum received by the
Administrative Agent for its own account. (d) The Administrative Agent may
perform any of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of their respective duties and exercise their respective rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent. (e) None of any
Co-Syndication Agent, the Documentation Agent or the Arranger shall have
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder. (f) In case of the pendency of any proceeding with
respect to any Loan Party under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise: (i) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, LC
Disbursements and all other Obligations 95



--------------------------------------------------------------------------------



 
[a15091703101thirdamended101.jpg]
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15,
2.17 and 9.03) allowed in such judicial proceeding; and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such proceeding is
hereby authorized by each Lender, the Issuing Bank and each other Holder of
Secured Obligations to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, the Issuing Bank or the other Holders of
Secured Obligations, to pay to the Administrative Agent any amount due to it, in
its capacity as the Administrative Agent, under the Loan Documents (including
under Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Issuing Bank or to authorize the Administrative Agent to vote in respect
of the claim of any Lender or the Issuing Bank in any such proceeding. (g) The
provisions of this Article VIII are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and, except solely to the extent of the
Company’s rights to consent pursuant to and subject to the conditions set forth
in this Article VIII, none of the Company or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Holder of Secured Obligations, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article VIII. SECTION 8.02. Administrative
Agent’s Reliance, Indemnification, Etc. (a) Neither the Administrative Agent nor
any of its Related Parties shall be (i) liable for any action taken or omitted
to be taken by such party, the Administrative Agent or any of its Related
Parties under or in connection with this Agreement or the other Loan Documents
(x) with the consent of or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or (y) in the absence of its
own gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
non-appealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder. (b) The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Company, a Lender or the Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or 96



--------------------------------------------------------------------------------



 
[a15091703101thirdamended102.jpg]
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent or (vi) the creation,
perfection or priority of Liens on the Collateral. (c) Without limiting the
foregoing, the Administrative Agent (i) may treat the payee of any promissory
note as its holder until such promissory note has been assigned in accordance
with Section 9.04, (ii) may rely on the Register to the extent set forth in
Section 9.04(b), (iii) may consult with legal counsel (including counsel to the
Company), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender or the Issuing Bank and shall
not be responsible to any Lender or the Issuing Bank for any statements,
warranties or representations made by or on behalf of any Loan Party in
connection with this Agreement or any other Loan Document, (v) in determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof). SECTION 8.03. Posting of Communications. (a) The Borrowers agree that
the Administrative Agent may, but shall not be obligated to, make any
Communications available to the Lenders and the Issuing Bank by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”). (b) Although the
Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuing Bank and the Borrowers acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders, the Issuing Bank and the
Borrowers hereby approves distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution. 97



--------------------------------------------------------------------------------



 
[a15091703101thirdamended103.jpg]
(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, THE ARRANGER, ANY CO-SYNDICATION AGENT,
THE DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, THE ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM; EXCEPT TO THE EXTENT
OF DIRECT AND ACTUAL DAMAGES AS ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE APPLICABLE PARTIES. (d) Each
Lender and the Issuing Bank agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and the Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or the
Issuing Bank’s (as applicable) email address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such email address. (e) Each of the Lenders, the Issuing Bank and the
Company agrees that the Administrative Agent may, but (except as may be required
by applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies. (f) Nothing
herein shall prejudice the right of the Administrative Agent, any Lender or the
Issuing Bank to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document. SECTION 8.04. The
Administrative Agent Individually. With respect to its Commitment, Loans and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, the Issuing Bank or as one of the Required Lenders, as applicable.
The Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Company, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not 98



--------------------------------------------------------------------------------



 
[a15091703101thirdamended104.jpg]
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Bank. SECTION 8.05. Successor Administrative Agent.
(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Bank and the Company, whether
or not a successor Administrative Agent has been appointed. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company, such consent not to be unreasonably withheld, conditioned or delayed;
provided that no such consent shall be required if an Event of Default under
Section 7.01(a), (b), (h), (i) or (j) has occurred and is continuing) to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Company (which approval may not be unreasonably withheld
and shall not be required while an Event of Default under Section 7.01(a), (b),
(h), (i) or (j) has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents. (b) Notwithstanding
paragraph (a) of this Section, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Bank and the Company, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Holders of Secured
Obligations, the retiring Administrative Agent shall continue to be vested with
such security interest as collateral agent for the benefit of the Holders of
Secured Obligations, and continue to be entitled to the rights set forth in such
Collateral Document and Loan Document, and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this Section (it being
understood and agreed that the retiring Administrative Agent shall have no duty
or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest) and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Lender
and the Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit 99



--------------------------------------------------------------------------------



 
[a15091703101thirdamended105.jpg]
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent
and in respect of the matters referred to in the proviso under clause (i) above.
SECTION 8.06. Acknowledgements of Lenders and Issuing Bank. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, the Arranger, any Co-Syndication
Agent, the Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger, any Co- Syndication Agent, the
Documentation Agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. (b) Each
Lender, by delivering its signature page to this Agreement on the Effective
Date, or delivering its signature page to an Assignment and Assumption or any
other Loan Document pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other document pursuant to which it shall have become a Lender hereunder.
SECTION 8.07. Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Holder of
Secured Obligations’s right to file a proof of claim in an insolvency
proceeding, no Holder of Secured Obligations shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Holders of Secured Obligations in accordance with the terms
thereof. In its capacity, the Administrative Agent is a “representative” of the
Holders of Secured Obligations within the meaning of the term “secured party” as
defined in the UCC. In the event that any Collateral is hereafter pledged by any
Person as collateral security for the Secured Obligations, the Administrative
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Holders of Secured Obligations any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Holders of Secured Obligations. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or (iii)
if approved, authorized or ratified in writing by the Required Lenders, unless
such release is required to be approved by all of the Lenders hereunder. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
100



--------------------------------------------------------------------------------



 
[a15091703101thirdamended106.jpg]
request by the Company to the Administrative Agent (or such shorter period as
the Administrative Agent shall agree), the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Holders of Secured Obligations herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s reasonable opinion, would expose
the Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Loan Parties in
respect of) all interests retained by any Loan Party, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. (b) In furtherance of the foregoing and not in
limitation thereof, no Banking Services Agreement or Swap Agreement will create
(or be deemed to create) in favor of any Holder of Secured Obligations that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under any Loan Document. By
accepting the benefits of the Collateral, each Holder of Secured Obligations
that is a party to any such Banking Services Agreement or Swap Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and agreed
to be bound by the Loan Documents as a Holder of Secured Obligations thereunder,
subject to the limitations set forth in this paragraph. (c) The Holders of
Secured Obligations irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e) or (m). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Holder of Secured Obligations for any
failure to monitor or maintain any portion of the Collateral. SECTION 8.08.
Credit Bidding. The Holders of Secured Obligations hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Holders of Secured Obligations
shall be entitled to be, and shall be, credit bid by the Administrative Agent at
the direction of the Required Lenders on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) 101



--------------------------------------------------------------------------------



 
[a15091703101thirdamended107.jpg]
each of the Holders of Secured Obligations’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Holders of Secured Obligations, ratably on account of the relevant Secured
Obligations which were credit bid, interests, whether as equity, partnership
interests, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Holder of Secured Obligations or acquisition
vehicle to take any further action, and (v) to the extent that Secured
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Secured Obligations assigned to the acquisition vehicle
exceeds the amount of Secured Obligations credit bid by the acquisition vehicle
or otherwise), such Secured Obligations shall automatically be reassigned to the
Holders of Secured Obligations pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Holder of Secured
Obligations or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Secured Obligations of each
Holder of Secured Obligations are deemed assigned to the acquisition vehicle or
vehicles as set forth in clause (ii) above, each Holder of Secured Obligations
shall execute such documents and provide such information regarding the Holder
of Secured Obligations (and/or any designee of the Holder of Secured Obligations
which will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid. SECTION 8.09. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company or any other
Loan Party, that at least one of the following is and will be true: (i) such
Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments, (ii) the transaction exemption set forth
in one or more PTEs, such as PTE 84- 14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such 102



--------------------------------------------------------------------------------



 
[a15091703101thirdamended108.jpg]
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, (iii) (A)
such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, the Co-Syndication Agents and the
Documentation Agent or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Administrative Agent, or the Arranger, the
Co-Syndication Agents, the Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto). (a) The Administrative Agent and the Arranger, the
Co-Syndication Agents and the Documentation Agent hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, commitment fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent fees or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. SECTION 8.10. Certain
Foreign Pledge Matters. (a) The Administrative Agent is hereby authorized to
execute and deliver any documents necessary or appropriate to create and perfect
the rights of pledge for the benefit of the Holders of Secured Obligations
including a right of pledge with respect to the Equity Interests in any
Subsidiary which is organized under the laws of the Netherlands. Without
prejudice to the provisions of 103



--------------------------------------------------------------------------------



 
[a15091703101thirdamended109.jpg]
this Agreement and the other Loan Documents, the parties hereto acknowledge and
agree with the creation of parallel debt obligations of the Company or any
relevant Subsidiary as will be described in any Dutch Security Agreement (a
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of a Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Holders
of Secured Obligations in satisfaction of the Secured Obligations shall -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed as
satisfaction of a pro rata portion of the corresponding amount of a Parallel
Debt. The parties hereto acknowledge and agree that, for purposes of the Dutch
Security Agreements, any resignation by the Administrative Agent is not
effective with respect to its rights and obligations under a Parallel Debt until
such rights and obligations have been assumed by the successor Administrative
Agent. ARTICLE IX Miscellaneous SECTION 9.01. Notices. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows: (i) if to any Borrower, to it c/o Materion Corporation,
6070 Parkland Boulevard, Mayfield Heights, Ohio 44124, Attention of Christopher
Eberhardt (Telecopy No. (216) 383- 4918; Telephone No. (216) 383-6840); (ii) if
to the Administrative Agent, to (A) in the case of Borrowings, JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, 10 South Dearborn Street, L2 Floor, Chicago,
Illinois 60603, Attention: Daniel Arriola (Facsimile No. (844) 490-5663), with a
copy to JPMorgan Chase Bank, N.A., 1300 East Ninth Street, 13th Floor,
Cleveland, Ohio 44114, Attention: Steven Bagnowski (Facsimile No. (216)
781-2110) and (B) in the case of a notification of the DQ List, to
JPMDQ_Contact@jpmorgan.com; (iii) if to the Issuing Bank, to it at JPMorgan
Chase Bank, N.A., JPMorgan Loan Services, 10 South Dearborn Street, L2 Floor,
Chicago, Illinois 60603, Attention: Chicago LC Agency Activity Team (Facsimile
No. (214) 307-6874); (iv) if to the Swingline Lender, to it at JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, 10 South Dearborn Street, L2 Floor, Chicago,
Illinois 60603, Attention: Daniel Arriola (Facsimile No. (844) 490-5663); and
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered 104



--------------------------------------------------------------------------------



 
[a15091703101thirdamended110.jpg]
through Approved Electronic Platforms, to the extent provided in paragraph (b)
below, shall be effective as provided in said paragraph (b). (b) Notices and
other communications to the Lenders and the Issuing Bank hereunder may be
delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. (c) Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (d) Any party
hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. SECTION 9.02.
Waivers; Amendments. (a) No failure or delay by the Administrative Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. (b)
Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, Section 2.25 with respect to an extension of the Maturity Date or as
provided in Section 2.14(c), neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby (except that (x) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii) and (y) only the consent of the 105



--------------------------------------------------------------------------------



 
[a15091703101thirdamended111.jpg]
Required Lenders shall be necessary to reduce or waive any obligation of any
Borrower to pay interest or any other amount at the applicable default rate set
forth in Section 2.13(c) or to amend Section 2.13(c)), (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.09(c) or 2.18(b) or (d) in a
manner that would alter the ratable reduction of Commitments or the pro rata
sharing of payments required thereby, without the written consent of each Lender
(other than any Defaulting Lender), (v) change the payment waterfall provisions
of Section 2.24(b) without the written consent of each Lender, (vi) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender (other
than any Defaulting Lender) (it being understood that, solely with the consent
of the parties prescribed by Section 2.20 to be parties to an Incremental Term
Loan Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), (vii) release the Company
or all or substantially all of the Subsidiary Guarantors from their obligations
under Article X or the Subsidiary Guaranty, in each case, without the written
consent of each Lender (other than any Defaulting Lender), or (viii) except as
provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.24 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender); and provided further that no such agreement
shall amend or modify the provisions of Section 2.06 without the prior written
consent of the Administrative Agent and the Issuing Bank. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification. (c) Notwithstanding the foregoing, (i)
this Agreement and any other Loan Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and each Loan Party party to each relevant Loan Document (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders, and (ii) in connection with (x) new or
increases to the Commitments and/or Incremental Term Loans pursuant to Section
2.20 or (y) any extension pursuant to Section 2.25, this Agreement and any other
Loan Document may be amended (or amended and restated) with the written consent
of the parties prescribed by such Sections and shall not require the consent of
the Required Lenders. (d) The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Swap Obligations not yet due
and payable, Banking Services Obligations not yet due and payable, Unliquidated
Obligations for which no claim has been made and 106



--------------------------------------------------------------------------------



 
[a15091703101thirdamended112.jpg]
other Obligations expressly stated to survive such payment and termination), and
the cash collateralization (or receipt of a backstop letter of credit) of all
Unliquidated Obligations in a manner (and, in the case of a backstop letter of
credit, by an issuer) reasonably satisfactory to the Administrative Agent, (ii)
constituting property being sold or disposed of if the Company certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary, the Administrative Agent is authorized to release such Subsidiary
from its obligations hereunder and under the other Loan Documents, (iii)
constituting property leased to the Company or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, or (v) in the event that such
Collateral (A) constitutes property of a Subsidiary in the event that such
Subsidiary ceases to be a Loan Party, (B) constitutes Excluded Assets or (C)
constitutes the Equity Interest of a Subsidiary that is not a Loan Party or a
Pledge Subsidiary. Any such release shall not in any manner discharge, affect,
or impair the Secured Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. In addition, each of the
Lenders, on behalf of itself and any of its Affiliates that are Holders of
Secured Obligations, irrevocably authorizes the Administrative Agent, at its
option and in its discretion, (i) to subordinate any Lien on any assets granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(e) or (m) or (ii) in
the event that the Company shall have advised the Administrative Agent that,
notwithstanding the use by the Company of commercially reasonable efforts to
obtain the consent of such holder (but without the requirement to pay any sums
to obtain such consent) to permit the Administrative Agent to retain its liens
(on a subordinated basis as contemplated by clause (i) above), the holder of
such other Indebtedness requires, as a condition to the extension of such
credit, that the Liens on such assets granted to or held by the Administrative
Agent under any Loan Document be released, to release the Administrative Agent’s
Liens on such assets. (e) If, in connection with any proposed amendment, waiver
or consent requiring the consent of “each Lender” or “each Lender directly
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Company may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non- Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such Non-
Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender and (iii) such
Non-Consenting Lender shall have received the outstanding principal amount of
its Loans and participations in LC Disbursements. Each party hereto agrees that
(i) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Company, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are 107



--------------------------------------------------------------------------------



 
[a15091703101thirdamended113.jpg]
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. SECTION 9.03. Expenses; Indemnity; Damage
Waiver. (a) The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(which shall be limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one primary
counsel and one local counsel in each relevant jurisdiction) in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender
(which shall be limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of (x) one
primary counsel to the Administrative Agent (and one local counsel to the
Administrative Agent in each relevant jurisdiction), (y) one counsel to all of
the other Lenders taken as a whole (and one local counsel to all of the other
Lenders taken as a whole in each relevant jurisdiction) and (z) solely in the
event of an actual or reasonably perceived conflict of interest, one additional
counsel (and one local counsel in each relevant jurisdiction) for each group of
similarly affected Lenders taken as a whole) in connection with the enforcement
or protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses (subject to the foregoing limitations with respect to
legal fees and expenses) incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) The Company
shall indemnify the Administrative Agent, the Arranger, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee (which shall be limited, in the case of legal fees and expenses, to
the reasonable and documented fees, disbursements and other charges of one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent, and not more than one outside counsel, and one local
counsel in each applicable jurisdiction, for all of the other Indemnitees and,
solely in the case of an actual or reasonably perceived conflict of interest,
one additional counsel for each affected Indemnitee), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or 108



--------------------------------------------------------------------------------



 
[a15091703101thirdamended114.jpg]
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by the Company
or any other Loan Party or its or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee (or any of its Controlled Related Parties (as defined below)),
(y) the material breach by such Indemnitee of its express obligations under this
Agreement pursuant to a claim initiated by the Company or (z) any disputes
solely among Indemnitees and not arising out of any act or omission of the
Company or any of its Affiliates (other than (A) any proceeding against any
Indemnitee solely in its capacity or in fulfilling its role as Administrative
Agent, Arranger, Co-Syndication Agent or Documentation Agent or any other
similar role with respect to the credit facility evidenced by this Agreement or
(B) arising as a result of an act or omission by the Company or any of its
Affiliates). As used in this Section 9.03(b), a “Controlled Related Party” of an
Indemnitee means (1) any Controlling Person or Controlled Affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates and (3)
the respective agents or representatives of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (3),
acting on behalf of or at the instructions of such Indemnitee, Controlling
Person or such Controlled Affiliate; provided that each reference to a
Controlled Affiliate, Controlling Person, director, officer or employee in this
sentence pertains to a Controlled Affiliate, Controlling Person, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement. Each of the
Administrative Agent and the Lenders hereby agrees, on behalf of itself and its
Controlled Related Party, that any settlement entered into by the Administrative
Agent or such Lender, respectively, and its Controlled Related Party in
connection with a claim or proceeding for which an indemnity claim is made
against the Company pursuant to the preceding sentence shall be so entered into
in good faith and not on an arbitrary or capricious basis. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim. (c) To the extent that
the Company fails to pay any amount required to be paid by it to the
Administrative Agent, the Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Company’s failure to pay any such amount
shall not relieve the Company of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such. (d) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee (i)
for any damages arising from the use by others of information or other materials
obtained directly or indirectly from an Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet),
or (ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. 109



--------------------------------------------------------------------------------



 
[a15091703101thirdamended115.jpg]
(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor. SECTION 9.04. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of: (A)
the Company (provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided further that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 7.01(a), (b), (h), (i) or (j) has occurred and is
continuing, any other assignee (but, in each case, the assignor or assignee
shall send notice of such assignment to the Company); (B) the Administrative
Agent; (C) the Issuing Bank; and (D) the Swingline Lender. (ii) Assignments
shall be subject to the following additional conditions: (A) except in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default under Section
7.01(a), (b), (h), (i) or (j) has occurred and is continuing; (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this 110



--------------------------------------------------------------------------------



 
[a15091703101thirdamended116.jpg]
Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans; (C) the parties to
each assignment shall execute and deliver to the Administrative Agent (x) an
Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; (D) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its affiliates and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws; and (E) other
than assignments to an existing Lender, any assignment or transfer to or
assumption by any Person of all or a portion of a Lender's rights and
obligations under this Agreement (including all or a portion of its Commitments
or Loans) with respect to a Borrower organized under the laws of the Netherlands
shall only be permitted if such Person is a Dutch Non-Public Lender. For the
purposes of this Section 9.04(b), the terms “Approved Fund” and “Ineligible
Institution” have the following meanings: “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Ineligible Institution” means (a) a natural
person, (b) a Defaulting Lender or its Lender Parent, (c) the Company, any of
its Subsidiaries or any of its Affiliates, (d) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof, or (e) a Disqualified Institution. (iii) Subject to
acceptance and recording thereof pursuant to paragraph (b)(iv) of this Section,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section. 111



--------------------------------------------------------------------------------



 
[a15091703101thirdamended117.jpg]
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (v) Upon its receipt of (x) a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee or (y) to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. (c) (i) Any
Lender may, without the consent of the Company, the Administrative Agent, the
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities, other than an Ineligible Institution (each such bank or
entity, a “Participant”), in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to the following clause (B) of
this Section 9.04(c)(i), each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(e) and (h) (it being understood that the documentation required under
Section 2.17(e) and (h) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate 112



--------------------------------------------------------------------------------



 
[a15091703101thirdamended118.jpg]
with the Company to effectuate the provisions of Section 2.19(b) with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. (ii) A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.17 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) and (h)
as though it were a Lender (it being understood that the documentation required
under Section 2.17(e) and (h) shall be delivered to the participating Lender).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or Section 1.163-5(b) of the Proposed United States Treasury
Regulations (or, in each case, any amended or successor version). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (d) Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (e)
Disqualified Institutions. (i) No assignment or participation shall be made to
any Person that was a Disqualified Institution as of the date (the “Trade Date”)
on which the assigning Lender entered into a binding agreement to sell and
assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Company has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a written supplement to the list of “Disqualified
Institutions” referred to in, the definition of “Disqualified Institution”), (x)
such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Company of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment or participation in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply. (ii) If any
assignment or participation is made to any Disqualified Institution without the
Company’s prior written consent in violation of clause (i) above, or if any
Person becomes a 113



--------------------------------------------------------------------------------



 
[a15091703101thirdamended119.jpg]
Disqualified Institution after the applicable Trade Date, the Company may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, require such Disqualified Institution
to assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under this Agreement to one or more Persons (other than an Ineligible
Institution) at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder. (iii)
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization, each Disqualified Lender party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Lender does vote on such plan of reorganization notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other applicable laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan of reorganization in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other applicable
laws) and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2). (iv) The Administrative Agent shall have
the right, and the Company hereby expressly authorizes the Administrative Agent,
to (A) post the list of Disqualified Institutions provided by the Company and
any updates thereto from time to time (collectively, the “DQ List”) on an
Approved Electronic Platform, including that portion of such Approved Electronic
Platform that is designated for “public side” Lenders and/or (B) provide the DQ
List to each Lender or potential Lender requesting the same. (v) The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, by any other Person to any
Disqualified Institution. SECTION 9.05. Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any 114



--------------------------------------------------------------------------------



 
[a15091703101thirdamended120.jpg]
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof. SECTION 9.06. Counterparts;
Integration; Effectiveness; Electronic Execution. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent. SECTION 9.07. Severability. Any provision of any Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. SECTION 9.08. Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Borrower or any Subsidiary
Guarantor against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender and
the Issuing Bank agrees to notify the Company and the Administrative Agent 115



--------------------------------------------------------------------------------



 
[a15091703101thirdamended121.jpg]
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York, without regard to its conflicts of laws principles. (b)
Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York. (c) Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction. (d) Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (c) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. (e) Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. Each Foreign Subsidiary Borrower irrevocably designates and
appoints the Company, as its authorized agent, to accept and acknowledge on its
behalf, service of any and all process which may be served in any suit, action
or proceeding of the nature referred to in Section 9.09(c) in any federal or New
York State court sitting in New York City. The Company hereby represents,
warrants and confirms that the Company has agreed to accept such appointment
(and any similar appointment by a Subsidiary Guarantor which is a Foreign
Subsidiary). Said designation and appointment shall be irrevocable by each such
Foreign Subsidiary Borrower until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such Foreign Subsidiary
Borrower hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof and such Foreign
Subsidiary Borrower shall have been terminated as a Borrower hereunder pursuant
to Section 2.23. Each Foreign Subsidiary Borrower hereby consents to 116



--------------------------------------------------------------------------------



 
[a15091703101thirdamended122.jpg]
process being served in any suit, action or proceeding of the nature referred to
in Section 9.09(c) in any federal or New York State court sitting in New York
City by service of process upon the Company as provided in this Section 9.09(e);
provided that, to the extent lawful and possible, notice of said service upon
such agent shall be mailed by registered or certified air mail, postage prepaid,
return receipt requested, to the Company and (if applicable to) such Foreign
Subsidiary Borrower at its address set forth in the Borrowing Subsidiary
Agreement to which it is a party or to any other address of which such Foreign
Subsidiary Borrower shall have given written notice to the Administrative Agent
(with a copy thereof to the Company). Each Foreign Subsidiary Borrower
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon such Foreign
Subsidiary Borrower in any such suit, action or proceeding and shall, to the
fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Foreign Subsidiary Borrower. To the
extent any Foreign Subsidiary Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether from service
or notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law. SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11. Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. SECTION 9.12.
Confidentiality. Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), and that the disclosing
Administrative Agent, Issuing Bank or Lender will be responsible for any
unauthorized disclosure by any of its foregoing affiliated Persons), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (other than a Disqualified Institution) (it being 117



--------------------------------------------------------------------------------



 
[a15091703101thirdamended123.jpg]
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f)) or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) on a confidential
basis to (x) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided for herein or (y) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of identification numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company or (i) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Company. For the purposes of this Section, “Information” means all
information received from the Company or any Subsidiary relating to the Company,
any of its Subsidiaries or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN THIS SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE COMPANY, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. SECTION 9.13. USA
PATRIOT Act. Each Lender that is subject to the requirements of the Patriot Act
and the requirements of the Beneficial Ownership Regulation hereby notifies each
Loan Party that pursuant to the requirements of the Patriot Act and the
Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the
name, address and tax identification number of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act and the Beneficial Ownership Regulation. SECTION
9.14. Appointment for Perfection. Each Lender hereby appoints each other Lender
as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent 118



--------------------------------------------------------------------------------



 
[a15091703101thirdamended124.jpg]
and the Holders of Secured Obligations, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions. SECTION 9.15. Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by such Lender. SECTION 9.16. No Advisory or Fiduciary
Responsibility. (a) Each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to such Borrower with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, such Borrower or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising such Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto. (b) Each
Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, such
Borrower, its Subsidiaries and other companies with which such Borrower or any
of its Subsidiaries may have commercial or other relationships. With respect to
any securities and/or financial instruments so held by any Credit Party or any
of its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion. (c) In addition, each Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit Party
and its Affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of 119



--------------------------------------------------------------------------------



 
[a15091703101thirdamended125.jpg]
which such Borrower or any of its Subsidiaries may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
such Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to such Borrower or any of its
Subsidiaries, confidential information obtained from other companies. SECTION
9.17. Attorney Representation. If any Borrower that is organized under the laws
of the Netherlands is represented by an attorney in connection with the signing
and/or execution of the Agreement and/or any other Loan Document, it is hereby
expressly acknowledged and accepted by the parties to this Agreement and/or any
other Loan Document that the existence and extent of the attorney’s authority
and the effects of the attorney’s exercise or purported exercise of his or her
authority shall be governed by the laws of The Netherlands. SECTION 9.18.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. SECTION 9.19. Acknowledgement
Regarding Any Supported QFCs. To the extent that the Loan Documents provide
support, through a guarantee or otherwise, for Swap Agreements or any other
agreement or instrument that is a QFC (such support “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): 120



--------------------------------------------------------------------------------



 
[a15091703101thirdamended126.jpg]
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support. SECTION
9.20. Releases of Subsidiary Guarantors. (a) A Subsidiary Guarantor shall
automatically be released from its obligations under the Subsidiary Guaranty
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary or a Material Dutch
Subsidiary, as applicable. (c) At such time as the principal and interest on the
Loans, all LC Disbursements, the fees, expenses and other amounts payable under
the Loan Documents and the other Secured Obligations (other than Swap
Obligations not yet due and payable, Banking Services Obligations not yet due
and payable, Unliquidated Obligations for which no claim has been made and other
Obligations expressly stated to survive such payment and termination) shall have
been paid in full in cash, the Commitments shall have been terminated and no
Letters of Credit shall be outstanding, the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person. (d) Each of
the Lenders party hereto acknowledge and agree that, effective as of the
Effective Date, Materion Large Area Coatings LLC is hereby released from its
obligations under the Subsidiary Guaranty due to it no longer qualifying as a
“Material Domestic Subsidiary” as of the Effective Date (it being understood and
agree that, for the avoidance of doubt, if at any time after the Effective Date
such entity becomes a “Material Domestic Subsidiary” it will be required to
become a Subsidiary Guarantor pursuant to the provisions of this Agreement and
the other Loan Documents. 121



--------------------------------------------------------------------------------



 
[a15091703101thirdamended127.jpg]
ARTICLE X Company Guarantee In order to induce the Lenders to extend credit to
the other Borrowers hereunder and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the Company hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Secured Obligations. The Company
further agrees that the due and punctual payment of the Secured Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any Secured Obligation. The
Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Secured Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, the Issuing Bank or any Lender (or any of its
Affiliates) to assert any claim or demand or to enforce any right or remedy
against any Subsidiary under the provisions of this Agreement, any other Loan
Document, any Swap Agreement, any Banking Services Agreement or otherwise; (b)
any extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, any other Loan Document, any Swap Agreement, any
Banking Services Agreement or any other agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Secured
Obligations; (e) the failure of the Administrative Agent (or any applicable
Lender (or any of its Affiliates)) to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Secured Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Secured Obligations; (g) the enforceability or
validity of the Secured Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral securing the Secured Obligations or any part thereof, or any
other invalidity or unenforceability relating to or against any Subsidiary or
any other guarantor of any of the Secured Obligations, for any reason related to
this Agreement, any other Loan Document, any Swap Agreement, any Banking
Services Agreement, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by such
Subsidiary or any other guarantor of the Secured Obligations, of any of the
Secured Obligations or otherwise affecting any term of any of the Secured
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation. The
Company further agrees that its agreement hereunder constitutes a guarantee of
payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual or collection of any of the Secured Obligations or operated
as a discharge thereof) and not merely of collection, and waives any right to
require that any resort be had by the Administrative Agent, the Issuing Bank or
any Lender (or any of its Affiliates) to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Subsidiary or any other Person. The obligations of the Company
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Secured Obligations, any
impossibility in the performance of any of the Secured Obligations or otherwise
(other than the defense of payment and performance in full in cash). 122



--------------------------------------------------------------------------------



 
[a15091703101thirdamended128.jpg]
The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Secured Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Secured Obligation
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, the Issuing Bank or any Lender (or any of its Affiliates) upon the
insolvency, bankruptcy or reorganization of any Subsidiary or otherwise
(including pursuant to any settlement entered into by a holder of Secured
Obligations in its discretion). In furtherance of the foregoing and not in
limitation of any other right which the Administrative Agent, the Issuing Bank
or any Lender (or any of its Affiliates) may have at law or in equity against
the Company by virtue hereof, upon the failure of any Subsidiary to pay any
Secured Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, the Issuing Bank or any Lender (or any of its Affiliates), forthwith pay,
or cause to be paid, to the Administrative Agent, the Issuing Bank or such
Lender (or any of such Lender’s Affiliates) in cash an amount equal to the
unpaid principal amount of the Secured Obligations then due, together with
accrued and unpaid interest thereon. The Company further agrees that if payment
in respect of any Secured Obligation shall be due in a currency other than
Dollars and/or at a place of payment other than New York, Chicago or any other
Eurocurrency Payment Office and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Secured Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender (or any of its Affiliates),
disadvantageous to the Administrative Agent, the Issuing Bank or such Lender (or
any of such Lender’s Affiliates) in any material respect, then, at the election
of the Administrative Agent or such Lender, the Company shall make payment of
such Secured Obligation in Dollars (based upon the Dollar Amount thereof on the
date of payment) and/or in New York, Chicago or such other Eurocurrency Payment
Office as is designated by the Administrative Agent or such Lender and, as a
separate and independent obligation, shall indemnify the Administrative Agent,
the Issuing Bank and such Lender (and such Lender’s Affiliates), as applicable,
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment. Upon payment by the Company of any sums as
provided above, all rights of the Company against any Subsidiary arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Secured Obligations owed by such Subsidiary. Nothing
shall discharge or satisfy the liability of the Company hereunder except the
full performance and payment in cash of the Secured Obligations. [Signature
Pages Follow] 123



--------------------------------------------------------------------------------



 
[a15091703101thirdamended129.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written. MATERION CORPORATION, as the Company By /s/
Christopher E. Eberhardt Name: Christopher E. Eberhardt Title: Vice President,
Tax and Treasury MATERION NETHERLANDS B.V., as the Dutch Borrower By /s/ Jeffrey
Alan Hirt Name: Jeffrey Alan Hirt Title: Authorized Signatory JPMORGAN CHASE
BANK, N.A., individually as a Lender, as Swingline Lender, as Issuing Bank and
as Administrative Agent By /s/ Steven C. Bagnowski Name: Steven C. Bagnowski
Title: Authorized Officer WELLS FARGO BANK, NATIONAL ASSOCIATION, individually
as a Lender and as Co-Syndication Agent By /s/ Mark M. Mountain Name: Mark M.
Mountain Title: Senior Vice President BANK OF AMERICA , N.A., individually as a
Lender and as Co-Syndication Agent By /s/ Michael Kousaie Name: Michael Kousaie
Title: Vice President Signature Page to Third Amended and Restated Credit
Agreement Materion Corporation et al



--------------------------------------------------------------------------------



 
[a15091703101thirdamended130.jpg]
KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as Documentation
Agent By /s/ Ashley Braniecki Name: Ashley Braniecki Title: Vice President FIFTH
THIRD BANK, as a Lender By /s/ Will Batchelor Name: Will Batchelor Title: Vice
President CITIZENS BANK, N.A., as a Lender By /s/ Stephen A. Maenhout Name:
Stephen A. Maenhout Title: Senior Vice President Signature Page to Third Amended
and Restated Credit Agreement Materion Corporation et al



--------------------------------------------------------------------------------



 
[a15091703101thirdamended131.jpg]
SCHEDULE 2.01 COMMITMENTS LENDER COMMITMENT JPMORGAN CHASE BANK, N.A.
$80,000,000 WELLS FARGO BANK, NATIONAL ASSOCIATION $75,000,000 BANK OF AMERICA,
N.A. $70,000,000 KEYBANK NATIONAL ASSOCIATION $60,000,000 FIFTH THIRD BANK
$45,000,000 CITIZENS BANK, N.A. $45,000,000 AGGREGATE COMMITMENT $375,000,000



--------------------------------------------------------------------------------



 
[a15091703101thirdamended132.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other Loan Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including any
letters of credit, guarantees, and swingline loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other Loan Documents or in
any way based on or related to any of the foregoing, including contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor. 1. Assignor: 2. Assignee:
[and is an Affiliate/Approved Fund of [identify Lender]1] 3. Borrowers: Materion
Corporation, Materion Netherlands B.V. and certain other Foreign Subsidiary
Borrowers 4. Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5. Credit Agreement: Third
Amended and Restated Credit Agreement dated as of September 24, 2019 among
Materion Corporation, Materion Netherlands B.V., the other Foreign Subsidiary
Borrowers from time to time parties thereto, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto 6. Assigned Interest: 1 Select as applicable



--------------------------------------------------------------------------------



 
[a15091703101thirdamended133.jpg]
Aggregate Amount of Amount of Percentage Assigned Commitment/Loans for all
Commitment/ Loans of Lenders Assigned Commitment/Loans2 $ $ % $ $ % $ $ %
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The Assignee agrees to deliver to the Administrative Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws. The
terms set forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR
[NAME OF ASSIGNOR] By: Title: ASSIGNEE [NAME OF ASSIGNEE] By: Title: Consented
to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing
Bank and Swingline Lender By: Title: [Consented to:] 3 2 Set forth, to at least
9 decimals as a percentage of the Commitment/Loans of all Lenders thereunder. 3
To be added only if the consent of the Company is required by the terms of the
Credit Agreement. 2



--------------------------------------------------------------------------------



 
[a15091703101thirdamended134.jpg]
MATERION CORPORATION By: Title: 3



--------------------------------------------------------------------------------



 
[a15091703101thirdamended135.jpg]
ANNEX I STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Company, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document. 1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Arranger, the Assignor or any other Lender or
any of their respective Related Parties, and (vi) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Arranger, any Co-Syndication Agent, the Documentation
Agent, the Assignor or any other Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. 2. Payments. From
and after the Effective Date, the Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.



--------------------------------------------------------------------------------



 
[a15091703101thirdamended136.jpg]
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to its conflicts of laws principles. 2



--------------------------------------------------------------------------------



 
[a15091703101thirdamended137.jpg]
EXHIBIT B [INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------



 
[a15091703101thirdamended138.jpg]
EXHIBIT C FORM OF INCREASING LENDER SUPPLEMENT INCREASING LENDER SUPPLEMENT,
dated __________, 20___ (this “Supplement”), by and among each of the
signatories hereto, to the Third Amended and Restated Credit Agreement, dated as
of September 24, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Materion Corporation (the
“Company”), Materion Netherlands B.V., the other Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). W I T N E S S E T H WHEREAS, pursuant to Section 2.20 of the Credit
Agreement, the Company has the right, subject to the terms and conditions
thereof, to effectuate from time to time an increase in the Aggregate Commitment
and/or one or more tranches of Incremental Term Loans under the Credit Agreement
by requesting one or more Lenders to increase the amount of its Commitment
and/or to participate in such a tranche; WHEREAS, the Company has given notice
to the Administrative Agent of its intention to [increase the Aggregate
Commitment] [and] [enter into a tranche of Incremental Term Loans] pursuant to
such Section 2.20; and WHEREAS, pursuant to Section 2.20 of the Credit
Agreement, the undersigned Increasing Lender now desires to [increase the amount
of its Commitment] [and] [participate in a tranche of Incremental Term Loans]
under the Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement; NOW, THEREFORE, each of the parties hereto
hereby agrees as follows: 1. The undersigned Increasing Lender agrees, subject
to the terms and conditions of the Credit Agreement, that on the date of this
Supplement it shall [have its Commitment increased by $[__________], thereby
making the aggregate amount of its total Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[__________] with respect thereto]. 2. The Company hereby
represents and warrants that no Default or Event of Default has occurred and is
continuing on and as of the date hereof (or, with respect to any Incremental
Term Loans in respect of a Limited Conditionality Acquisition, no Event of
Default under Section 7.01(a), (b), (h), (i) or (j) has occurred and is
continuing). 3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein. 4. This Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to its conflicts of laws principles. 5. This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.



--------------------------------------------------------------------------------



 
[a15091703101thirdamended139.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written. [INSERT NAME OF INCREASING LENDER] By: Name: Title: Accepted and agreed
to as of the date first written above: MATERION CORPORATION By: Name: Title:
[OTHER BORROWERS] By: Name: Title: Acknowledged as of the date first written
above: JPMORGAN CHASE BANK, N.A. as Administrative Agent By: Name: Title: 2



--------------------------------------------------------------------------------



 
[a15091703101thirdamended140.jpg]
EXHIBIT D FORM OF AUGMENTING LENDER SUPPLEMENT AUGMENTING LENDER SUPPLEMENT,
dated __________, 20___ (this “Supplement”) by and among each of the signatories
hereto, to the Third Amended and Restated Credit Agreement, dated as of
September 24, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Materion Corporation (the
“Company”), Materion Netherlands B.V., the other Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). W I T N E S S E T H WHEREAS, the Credit Agreement provides in Section
2.20 thereof that any bank, financial institution or other entity may [extend
Commitments] [and] [participate in tranches of Incremental Term Loans] under the
Credit Agreement subject to the approval of the Company and the Administrative
Agent, by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto; NOW, THEREFORE, each
of the parties hereto hereby agrees as follows: 1. The undersigned Augmenting
Lender agrees to be bound by the provisions of the Credit Agreement and agrees
that it shall, on the date of this Supplement, become a Lender for all purposes
of the Credit Agreement to the same extent as if originally a party thereto,
with a [Commitment with respect to Revolving Loans of $[__________]] [and] [a
commitment with respect to Incremental Term Loans of $[__________]]. 2. The
undersigned Augmenting Lender (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender. 3. The undersigned’s address for notices for the
purposes of the Credit Agreement is as follows: [___________]



--------------------------------------------------------------------------------



 
[a15091703101thirdamended141.jpg]
4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof (or, with
respect to any Incremental Term Loans in respect of a Limited Conditionality
Acquisition, no Event of Default under Section 7.01(a), (b), (h), (i) or (j) has
occurred and is continuing). 5. Terms defined in the Credit Agreement shall have
their defined meanings when used herein. 6. This Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York, without
regard to its conflicts of laws principles. 7. This Supplement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same document.
[remainder of this page intentionally left blank] 2



--------------------------------------------------------------------------------



 
[a15091703101thirdamended142.jpg]
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written. [INSERT NAME OF AUGMENTING LENDER] By: Name: Title: Accepted and agreed
to as of the date first written above: MATERION CORPORATION By: Name: Title:
[OTHER BORROWERS] By: Name: Title: Acknowledged as of the date first written
above: JPMORGAN CHASE BANK, N.A. as Administrative Agent By: Name: Title: 3



--------------------------------------------------------------------------------



 
[a15091703101thirdamended143.jpg]
EXHIBIT E LIST OF CLOSING DOCUMENTS MATERION CORPORATION CERTAIN FOREIGN
SUBSIDIARY BORROWERS CREDIT FACILITIES September 24, 2019 LIST OF CLOSING
DOCUMENTS1 A. LOAN DOCUMENTS 1. Third Amended and Restated Credit Agreement (the
“Credit Agreement”) by and among Materion Corporation, an Ohio corporation (the
“Company”), Materion Netherlands B.V., the other Foreign Subsidiary Borrowers
from time to time parties thereto (collectively with the Company, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $375,000,000. SCHEDULES Schedule 2.01 –
Commitments Schedule 2.06 – Existing Letters of Credit Schedule 3.01 –
Subsidiaries Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing
Liens Schedule 6.04 – Existing Investments EXHIBITS Exhibit A – Form of
Assignment and Assumption Exhibit B – [Intentionally Omitted] Exhibit C – Form
of Increasing Lender Supplement Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents Exhibit F-1 – Form of Borrowing Subsidiary
Agreement Exhibit F-2 – Form of Borrowing Subsidiary Termination Exhibit G-1 –
Form of Borrowing Request Exhibit G-2 – Form of Interest Election Request
Exhibit H – Form of Note 1 Each capitalized term used herein and not defined
herein shall have the meaning assigned to such term in the above-defined Credit
Agreement. Items appearing in bold and italics shall be prepared and/or provided
by the Company and/or Company’s counsel



--------------------------------------------------------------------------------



 
[a15091703101thirdamended144.jpg]
2. Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement. 3. Third Amended and Restated Guaranty executed by the initial
Subsidiary Guarantors (collectively with the Borrowers, the “Loan Parties”) in
favor of the Administrative Agent. 4. Third Amended and Restated Pledge and
Security Agreement executed by the Loan Parties, together with, pledged
instruments and allonges, stock certificates, stock powers executed in blank,
pledge instructions and acknowledgments, as appropriate. Exhibit A – Legal and
Prior Names; Principal Place of Business and Chief Executive Office; FEIN; State
Organization Number and Jurisdiction of Incorporation; Properties Leased by the
Grantors; Properties Owned by the Grantors; Public Warehouses or Other Locations
Exhibit B – Deposit Accounts; Securities Accounts Exhibit C – Letter of Credit
Rights; Chattel Paper Exhibit D – Patents, Copyrights and Trademarks Protected
under Federal Law Exhibit E – Aircraft/Engines, Ships, Railcars and Other
Vehicles Governed by Federal Statute Exhibit G – List of Instruments, Pledged
Securities and other Investment Property Exhibit H – Form of Amendment to
Security Agreement Exhibit I – Excluded Assets Exhibit J – Commercial Tort
Claims 5. Confirmation Agreement executed by Materion Advanced Material
Technologies and Services Inc., as Pledgor, the Administrative Agent, as
Pledgee, and Materion Netherlands B.V., as Company (each term as defined
therein). 6. Confirmatory Grant of Security Interest in United States Patents
made by certain of the Loan Parties in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations. Exhibit A – Schedule of Patents
7. Confirmatory Grants of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations. Exhibit A – Schedule of Trademarks 8.
Confirmatory Grants of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Holders of Secured Obligations. Exhibit A – Schedule of Copyrights B. UCC
DOCUMENTS 9. UCC, tax lien and name variation search reports naming each Loan
Party from the appropriate offices in relevant jurisdictions. 10. UCC financing
statements naming each Loan Party as debtor and the Administrative Agent as
secured party as filed with the appropriate offices in applicable jurisdictions.
2



--------------------------------------------------------------------------------



 
[a15091703101thirdamended145.jpg]
C. CORPORATE DOCUMENTS 11. Certificate of the Secretary or an Assistant
Secretary of each Loan Party certifying (i) that there have been no changes in
the Certificate of Incorporation or other charter document of such Loan Party,
as attached thereto and as certified as of a recent date by the Secretary of
State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement. 12. Good Standing Certificate (or analogous documentation
if applicable) for each Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction. D. OPINIONS 13. Opinion of Jones Day,
counsel for the U.S. Loan Parties. 14. Opinion of Jones Day, counsel for the
Dutch Borrower. E. CLOSING CERTIFICATES AND MISCELLANEOUS 15. A Certificate
signed by the Chief Financial Officer of the Company certifying the following:
(i) all of the representations and warranties of the Company set forth in the
Credit Agreement are true and correct in all material respects (or, in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects), (ii) no Default has occurred and is then continuing
and (iii) after giving effect to the Transactions, the Company and the
Subsidiaries, taken as a whole, are Solvent and will be Solvent subsequent to
incurring the indebtedness in connection with the Transactions. 3



--------------------------------------------------------------------------------



 
[a15091703101thirdamended146.jpg]
EXHIBIT F-1 [FORM OF] BORROWING SUBSIDIARY AGREEMENT BORROWING SUBSIDIARY
AGREEMENT dated as of [_____], among Materion Corporation, an Ohio corporation
(the “Company”), Materion Netherlands B.V., [Name of Foreign Subsidiary
Borrower], a [__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”). Reference is
hereby made to the Third Amended and Restated Credit Agreement dated as of
September 24, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. Under the Credit Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to certain Foreign Subsidiary Borrowers (collectively with the Company,
the “Borrowers”), and the Company and the New Borrowing Subsidiary desire that
the New Borrowing Subsidiary become a Foreign Subsidiary Borrower. In addition,
the New Borrowing Subsidiary hereby authorizes the Company to act on its behalf
as and to the extent provided for in Article II of the Credit Agreement.
[Notwithstanding the preceding sentence, the New Borrowing Subsidiary hereby
designates the officers designated on any incumbency certificate delivered to
the Administrative Agent from time to time as being authorized to request
Borrowings under the Credit Agreement on behalf of the New Subsidiary Borrower
and sign this Borrowing Subsidiary Agreement and the other Loan Documents to
which the New Borrowing Subsidiary is, or may from time to time become, a
party.] Each of the Company and the New Borrowing Subsidiary represents and
warrants that the representations and warranties of the Company in the Credit
Agreement relating to the New Borrowing Subsidiary and this Agreement are true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of that date. [The
Company and the New Borrowing Subsidiary further represent and warrant that the
execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]5 [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement. 5 To be included only if a New Borrowing Subsidiary will be a
Borrower organized under the laws of England and Wales.



--------------------------------------------------------------------------------



 
[a15091703101thirdamended147.jpg]
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflicts of laws principles.
[Signature Page Follows]



--------------------------------------------------------------------------------



 
[a15091703101thirdamended148.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
MATERION CORPORATION By: _________________________________ Name: Title: [NAME OF
NEW BORROWING SUBSIDIARY] By: _________________________________ Name: Title:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By:
_________________________________ Name: Title:



--------------------------------------------------------------------------------



 
[a15091703101thirdamended149.jpg]
EXHIBIT F-2 [FORM OF] BORROWING SUBSIDIARY TERMINATION JPMorgan Chase Bank, N.A.
as Administrative Agent for the Lenders referred to below 10 South Dearborn
Street Chicago, Illinois 60603 Attention: [__________] [Date] Ladies and
Gentlemen: The undersigned, Materion Corporation (the “Company”), refers to the
Third Amended and Restated Credit Agreement dated as of September 24, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Company hereby terminates
the status of [______________] (the “Terminated Borrowing Subsidiary”) as a
Foreign Subsidiary Borrower under the Credit Agreement. [The Company represents
and warrants that no Loans made to the Terminated Borrowing Subsidiary are
outstanding as of the date hereof and that all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Credit Agreement) pursuant to the Credit Agreement have been paid in
full on or prior to the date hereof.] [The Company acknowledges that the
Terminated Borrowing Subsidiary shall continue to be a Borrower until such time
as all Loans made to the Terminated Borrowing Subsidiary shall have been prepaid
and all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement shall have been paid in full; provided that the Terminated
Borrowing Subsidiary shall not have the right to make further Borrowings under
the Credit Agreement.] [Signature Page Follows]



--------------------------------------------------------------------------------



 
[a15091703101thirdamended150.jpg]
This instrument shall be construed in accordance with and governed by the laws
of the State of New York, without regard to its conflicts of laws principles.
Very truly yours, MATERION CORPORATION By: Name: Title: Copy to: JPMorgan Chase
Bank, N.A. 10 South Dearborn Street Chicago, Illinois 60603



--------------------------------------------------------------------------------



 
[a15091703101thirdamended151.jpg]
EXHIBIT G-1 FORM OF BORROWING REQUEST JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders referred to below [10 South Dearborn, L2
Floor Chicago, Illinois 60603 Attention: JPMorgan Loan Services Facsimile: (844)
490-5663]6 With a copy to: JPMorgan Chase Bank, N.A. 1300 East Ninth Street,
13th Floor Cleveland, Ohio 44114 Attention: Steven Bagnowski Facsimile: (216)
781-2110 Re: Materion Corporation, et al. [Date] Ladies and Gentlemen: Reference
is hereby made to the Third Amended and Restated Credit Agreement dated as of
September 24, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Materion
Corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Foreign Subsidiary Borrower],] hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Foreign Subsidiary Borrower],] specifies the
following information with respect to such Borrowing requested hereby: 1. Name
of Borrower: __________ 2. Aggregate principal amount of Borrowing:7 __________
3. Date of Borrowing (which shall be a Business Day): __________ 6 If request is
in respect of Revolving Loans in a Foreign Currency, please replace this address
with the London address from Section 9.01(a)(ii). 7 Not less than applicable
amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------



 
[a15091703101thirdamended152.jpg]
4. Type of Borrowing (ABR or Eurocurrency): __________ 5. Interest Period and
the last day thereof (if a Eurocurrency Borrowing):8 __________ 6. Agreed
Currency: __________ 7. Location and number of the applicable Borrower’s account
(or any other account agreed upon by the Administrative Agent and such Borrower)
to which proceeds of Borrowing are to be disbursed: __________ [Signature Page
Follows] 8 Which must comply with the definition of “Interest Period” and end
not later than the Maturity Date. -2-



--------------------------------------------------------------------------------



 
[a15091703101thirdamended153.jpg]
The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof. Very truly yours, [MATERION CORPORATION, as the Company]
[[FOREIGN SUBSIDIARY BORROWER], as a Borrower] By:______________________________
Name: Title: 1 To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------



 
[a15091703101thirdamended154.jpg]
EXHIBIT G-2 FORM OF INTEREST ELECTION REQUEST JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders referred to below [10 South Dearborn, L2
Floor Chicago, Illinois 60603 Attention: JPMorgan Loan Services Facsimile: (844)
490-5663]1 With a copy to: JPMorgan Chase Bank, N.A. 1300 East Ninth Street,
13th Floor Cleveland, Ohio 44114 Attention: Steven Bagnowski Facsimile: (216)
781-2110 Re: Materion Corporation, et al. [Date] Ladies and Gentlemen: Reference
is hereby made to the Third Amended and Restated Credit Agreement dated as of
September 24, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Materion
Corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to continue or
convert an existing Borrowing under the Credit Agreement, and in that connection
the [undersigned Borrower][Company, on behalf of [Foreign Subsidiary Borrower],]
specifies the following information with respect to such continuation or
conversion requested hereby: 1. List Borrower, date, Type, principal amount,
Agreed Currency and Interest Period (if applicable) of existing Borrowing and
portion thereof subject to this interest election: __________ 2. Aggregate
principal amount of resulting Borrowing: __________ 3. Effective date of
interest election (which shall be a Business Day): __________ 1 If request is in
respect of Revolving Loans in a Foreign Currency, please replace this address
with the London address from Section 9.01(a)(ii).



--------------------------------------------------------------------------------



 
[a15091703101thirdamended155.jpg]
4. Type of Borrowing (ABR or Eurocurrency): __________ 5. Interest Period and
the last day thereof (if a Eurocurrency Borrowing):2 __________ 6. Agreed
Currency: __________ [Signature Page Follows] 2 Which must comply with the
definition of “Interest Period” and end not later than the Maturity Date.



--------------------------------------------------------------------------------



 
[a15091703101thirdamended156.jpg]
Very truly yours, [MATERION CORPORATION, as the Company] [[FOREIGN SUBSIDIARY
BORROWER], as a Borrower] By:______________________________ Name: Title:



--------------------------------------------------------------------------------



 
[a15091703101thirdamended157.jpg]
EXHIBIT H [FORM OF] [AMENDED AND RESTATED] NOTE [________], 20[__] FOR VALUE
RECEIVED, the undersigned, [BORROWER], a [__________] (the “Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to [LENDER] (the “Lender”) the aggregate unpaid
Dollar Amount of all Loans made by the Lender to the Borrower pursuant to the
“Credit Agreement” (as defined below) on the Maturity Date or on such earlier
date as may be required by the terms of the Credit Agreement. Capitalized terms
used herein and not otherwise defined herein are as defined in the Credit
Agreement. The undersigned Borrower promises to pay interest on the unpaid
principal amount of each Loan made to it from the date of such Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement. At
the time of each Loan, and upon each payment or prepayment of principal of each
Loan, the Lender shall make a notation either on the schedule attached hereto
and made a part hereof, or in such Lender’s own books and records, in each case
specifying the amount of such Loan, the respective Interest Period thereof (in
the case of Eurocurrency Loans) or the amount of principal paid or prepaid with
respect to such Loan, as applicable; provided that the failure of the Lender to
make any such recordation or notation shall not affect the Secured Obligations
of the undersigned Borrower hereunder or under the Credit Agreement. This Note
is one of the notes referred to in, and is entitled to the benefits of, that
certain Third Amended and Restated Credit Agreement dated as of September 24,
2019 by and among [the Borrower, [Materion Corporation,] the [other] Foreign
Subsidiary Borrowers from time to time parties thereto, the financial
institutions from time to time parties thereto as Lenders and JPMorgan Chase
Bank, N.A., as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The Credit Agreement, among other things, (i) provides for the making of Loans
by the Lender to the undersigned Borrower from time to time in an aggregate
amount not to exceed at any time outstanding [the Dollar Amount of such Lender’s
Commitment][such Lender’s Applicable Percentage of the Foreign Subsidiary
Borrower Sublimit], the indebtedness of the undersigned Borrower resulting from
each such Loan to it being evidenced by this Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified. This Note is secured by
the [Domestic] Collateral Documents. Reference is hereby made to the Collateral
Documents for a description of the collateral thereby mortgaged, warranted,
bargained, sold, released, conveyed, assigned, transferred, pledged and
hypothecated, the nature and extent of the security for this Note, the rights of
the holder of this Note, the Administrative Agent in respect of such security
and otherwise. Demand, presentment, protest and notice of nonpayment and protest
are hereby waived by the Borrower.



--------------------------------------------------------------------------------



 
[a15091703101thirdamended158.jpg]
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.
[This Note amends and restates in its entirety that certain Note, dated as of
[________], 20[__], by the Borrower in favor of the Lender (the “Original Note”)
and all of the terms and provisions of the Original Note shall in all respects
be superseded hereby in their entirety. Notwithstanding the amendment and
restatement of the Original Note by this Note, this Note shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of the
obligations evidenced by the Original Note.] **** 2



--------------------------------------------------------------------------------



 
[a15091703101thirdamended159.jpg]
This Note shall be construed in accordance with and governed by the law of the
State of New York. [BORROWER] By: Name: Title:



--------------------------------------------------------------------------------



 
[a15091703101thirdamended160.jpg]
SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS Amount of Principal Unpaid Amount
of Type of Interest Paid or Principal Notation Date Loan Loan Currency
Period/Rate Prepaid Balance Made By 2



--------------------------------------------------------------------------------



 
[a15091703101thirdamended161.jpg]
EXHIBIT I-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Third Amended and Restated Credit Agreement dated as of September
24, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Materion Corporation (the “Company”), the
Dutch Borrower and the other Foreign Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Pursuant to the provisions
of Section 2.17 of the Credit Agreement, the undersigned hereby certifies that
(i) it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Company within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of U.S. trade or business. The undersigned has
furnished the Administrative Agent and the Company with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Company
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By:______________________________________
Name: Title: Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[a15091703101thirdamended162.jpg]
EXHIBIT I-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Third Amended and Restated Credit Agreement dated as of
September 24, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Materion Corporation (the
“Company”), the Dutch Borrower and the other Foreign Subsidiary Borrowers from
time to time party thereto (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Pursuant to
the provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned’s conduct of U.S. trade or business. The undersigned has furnished
its participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF PARTICIPANT]
By:______________________________________ Name: Title: Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[a15091703101thirdamended163.jpg]
EXHIBIT I-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Third Amended and Restated Credit Agreement dated as of September
24, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Materion Corporation (the “Company”), the
Dutch Borrower and the other Foreign Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Pursuant to the provisions
of Section 2.17 of the Credit Agreement, the undersigned hereby certifies that
(i) it is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners’/members’ conduct of a U.S. trade or business. The undersigned has
furnished its participating Lender with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W- 8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT] By:______________________________________ Name: Title:
Date: __________, 20[__]



--------------------------------------------------------------------------------



 
[a15091703101thirdamended164.jpg]
EXHIBIT I-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Third Amended and Restated Credit Agreement dated as of September 24,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Materion Corporation (the “Company”), the
Dutch Borrower and the other Foreign Subsidiary Borrowers from time to time
party thereto (collectively with the Company, the “Borrowers”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Pursuant to the provisions
of Section 2.17 of the Credit Agreement, the undersigned hereby certifies that
(i) it is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with
respect to the extension of credit pursuant to the Credit Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners’/members’ conduct of a U.S. trade or business. The undersigned has
furnished the Administrative Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER] By:______________________________________ Name: Title: Date:
__________, 20[__]



--------------------------------------------------------------------------------



 